Exhibit 10.1

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED

LOAN AND SERVICING AGREEMENT

dated as of October 2, 2019

among

JARDEN RECEIVABLES, LLC,

as Borrower

NEWELL BRANDS INC.,

as Servicer

THE COMMERCIAL PAPER CONDUITS FROM TIME TO TIME

PARTY HERETO AS CONDUIT LENDERS,

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME

PARTY HERETO AS COMMITTED LENDERS,

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME

PARTY HERETO AS MANAGING AGENTS,

PNC BANK, NATIONAL ASSOCIATION AND ROYAL BANK OF CANADA,

each as an Issuing Lender,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

PNC CAPITAL MARKETS LLC,

as Structuring Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

 

HEADING

     PAGE  

ARTICLE I           DEFINITIONS

     2  

Section 1.01.        Certain Defined Terms

     2  

Section 1.02.        Other Terms and Constructions

     38  

Section 1.03.        Computation of Time Periods

     39  

Section 1.04.        LIBOR Notification

     39  

ARTICLE II         AMOUNTS AND TERMS OF THE LOANS

     39  

Section 2.01.        The Loans

     39  

Section 2.02.        Borrowing Procedures

     41  

Section 2.03.        Tranches

     42  

Section 2.04.        Interest and Fees

     43  

Section 2.05.        Optional Prepayments

     44  

Section 2.06.        Application of Collections Prior to Termination Date

     44  

Section 2.07.        Application of Collections After Termination Date

     46  

Section 2.08.        Deemed Collections

     48  

Section 2.09.        Payments and Computations, Etc.

     48  

Section 2.10.        Interest Protection

     48  

Section 2.11.        Increased Capital

     49  

Section 2.12.        Funding Losses

     51  

Section 2.13.        Taxes

     52  

Section 2.14.        Security Interest

     53  

Section 2.15.        Evidence of Debt

     55  

Section 2.16.        Defaulting Lenders

     55  

Section 2.17.        Letters of Credit

     57  

Section 2.18.        Release of Excess Cash Collateral

     63  

Section 2.19.        Successor LIBO Rate or LMIR

     63  

ARTICLE III        CONDITIONS OF EFFECTIVENESS AND LOANS

     64  

Section 3.01.        Conditions Precedent on Restatement Date

     64  

Section 3.02.        Conditions Precedent to All Credit Extensions and Releases

     65  

ARTICLE IV        REPRESENTATIONS AND WARRANTIES

     66  

Section 4.01.        Representations and Warranties of the Borrower Parties

     66  

ARTICLE V         GENERAL COVENANTS

     73  

Section 5.01.        Affirmative Covenants of the Borrower Parties

     73  

Section 5.02.        Negative Covenants of the Borrower Parties

     83  

ARTICLE VI          ADMINISTRATION OF RECEIVABLES

     86  

 

-i-



--------------------------------------------------------------------------------

Section 6.01.        Designation of Servicer

     86  

Section 6.02.        Duties of the Servicer

     88  

Section 6.03.        Rights of the Administrative Agent

     89  

Section 6.04.        Responsibilities of the Borrower

     90  

Section 6.05.        Further Action Evidencing Administrative Agent’s Interest

     90  

Section 6.06.        Collections

     91  

Section 6.07.        Reports

     91  

Section 6.08.        Servicer Fees

     92  

ARTICLE VII         EVENTS OF TERMINATION

     92  

Section 7.01.        Events of Termination

     92  

Section 7.02.        Remedies

     94  

ARTICLE VIII        INDEMNIFICATION

     95  

Section 8.01.        Indemnities by Borrower

     95  

Section 8.02.        Other Costs and Expenses

     98  

ARTICLE IX          THE AGENTS

     98  

Section 9.01.        Authorization and Action

     98  

Section 9.02.        Agents’ Reliance, Etc.

     99  

Section 9.03.        Agents and Affiliates

     99  

Section 9.04.        Lender’s Loan Decision

     99  

Section 9.05.        Delegation of Duties

     100  

Section 9.06.        Indemnification

     100  

Section 9.07.        Successor Agents

     100  

Section 9.08.        Structuring Agent

     101  

ARTICLE X           MISCELLANEOUS

     101  

Section 10.01.        Amendments, Etc.

     101  

Section 10.02.        Notices, Etc.

     101  

Section 10.03.        Assignability

     102  

Section 10.04.        Additional Lender Groups

     104  

Section 10.05.        Consent to Jurisdiction

     105  

Section 10.06.        Waiver of Jury Trial

     105  

Section 10.07.        Right of Setoff

     105  

Section 10.08.        Ratable Payments

     106  

Section 10.09.        Limitation of Liability

     106  

Section 10.10.        Taxes

     107  

Section 10.11.        No Proceedings

     107  

Section 10.12.        Confidentiality

     107  

Section 10.13.        No Waiver; Remedies

     108  

Section 10.14.        Governing Law

     108  

Section 10.15.        Execution in Counterparts

     108  

 

-ii-



--------------------------------------------------------------------------------

Section 10.16.        Integration; Binding Effect; Survival of Termination

     109  

Section 10.17.        PNC Roles

     109  

Section 10.18.        USA PATRIOT Act

     109  

Section 10.19.        Judgment Currency

     109  

Section 10.20.        Amendment and Restatement

     110  

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

EXHIBIT A

   Newell Credit and Collection Policy

EXHIBIT B

   Form of Borrowing Request

EXHIBIT C

   Form of Monthly Report

EXHIBIT D

   [Reserved]

EXHIBIT E

   Form of Assignment and Acceptance

EXHIBIT F

   Form of Joinder Agreement

EXHIBIT G

   Form of Prepayment Notice

EXHIBIT H

   Form of Lock-Box Transfer Notice

EXHIBIT I

   Form of Compliance Certificate

EXHIBIT J

   Form of Letter of Credit Request

SCHEDULE I

   Lender Groups

SCHEDULE II

   Notice Addresses

SCHEDULE III

   [Reserved]

SCHEDULE IV

   Financial Covenant

SCHEDULE V

   Approved Sub-servicers

SCHEDULE VI

   List of Offices of Borrower where Records are Kept

SCHEDULE VII

   Deposit Account Banks, Deposit Accounts and Lock-Boxes

SCHEDULE VIII

   List of Closing Documents

SCHEDULE IX

   List of Originators

 

-iv-



--------------------------------------------------------------------------------

AMENDED AND RESTATED

LOAN AND SERVICING AGREEMENT

This AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT dated as of October 2,
2019, is among JARDEN RECEIVABLES, LLC, a Delaware limited liability company, as
Borrower, NEWELL BRANDS INC. (formerly known as NEWELL RUBBERMAID INC.), a
Delaware corporation, as initial Servicer, the commercial paper conduits from
time to time party hereto as Conduit Lenders, the financial institutions from
time to time party hereto as Committed Lenders, the financial institutions from
time to time party hereto as Managing Agents and their permitted successors and
assigns, PNC Bank, National Association and Royal Bank of Canada, each as an
Issuing Lender, PNC BANK, NATIONAL ASSOCIATION (“PNC”), as the Administrative
Agent for the Lenders and the Managing Agents, and PNC CAPITAL MARKETS LLC, as
Structuring Agent. Capitalized terms used herein shall have the meanings
specified in Section 1.01.

PRELIMINARY STATEMENTS

WHEREAS, the Borrower, the Servicer, the Lenders, the Structuring Agent, the
Managing Agents and the Administrative Agent are all parties to that certain
Loan and Servicing Agreement dated as of October 3, 2016 (as amended prior to
the date hereof, the “Original Agreement”);

WHEREAS, the Borrower has requested that the Lenders agree to revise certain
terms of the Original Agreement and to amend and restate the Original Agreement
in its entirety for the sake of clarity and convenience;

WHEREAS, the Lenders agree to such revisions and to the amendment and
restatement of the Original Agreement on the terms and subject to the conditions
set forth in this Agreement;

WHEREAS, the Borrower may from time to time acquire Receivables from the
Originators pursuant to the Receivables Sale Agreement;

WHEREAS, to fund its acquisition of Receivables under the Receivables Sale
Agreement, the Borrower may from time to time request Loans, on a revolving
basis, from the Lenders or Letters of Credit from the Issuing Lenders, in each
case on the terms and conditions of this Agreement;

WHEREAS, the Conduit Lenders may, in their sole discretion, make Loans so
requested from time to time, and if a Conduit Lender in any Lender Group elects
not to make any such Loan or if there is no Conduit Lender in any Lender Group,
the Committed Lenders in such Lender Group have agreed that they shall make such
Loan, in each case subject to the terms and conditions of this Agreement; and

WHEREAS, the Issuing Lenders agree to issue Letters of Credit so requested from
time to time, subject to the terms and conditions of this Agreement;



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each party agrees as
follows:

ARTICLE I

DEFINITIONS

Section 1.01.    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:

“Adjusted LIBO Rate” means, for any Tranche Period, an interest rate per annum
obtained by dividing (i) (x) with respect to any Committed Lender other than
RBC, LMIR for each day during such Tranche Period and (y) with respect to RBC
and any Liquidity Provider, the LIBO Rate for such Tranche Period by (ii) a
percentage equal to 100% minus the LIBO Rate Reserve Percentage for such Tranche
Period.

“Administrative Agent” means PNC Bank, National Association, in its capacity as
agent for the Lenders, together with its successors and permitted assigns.

“Adverse Claim” means any lien (statutory or other), mortgage, pledge,
hypothecation, assignment, deposit arrangement, encumbrance or other pledge and
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Affected Entity” means, in respect of any Conduit Lender, (i) its Related CP
Issuer(s), its related Committed Lenders or Managing Agent, (ii) any Liquidity
Provider or any insurance company, bank or other funding entity providing
liquidity, credit enhancement or back-up purchase support or facilities to such
Conduit Lender, (iii) any agent, administrator or manager of such Conduit
Lender, or (iv) any bank holding company in respect of any of the foregoing.

“Affected Party” means any Lender, any Issuing Lender, the Administrative Agent,
any Managing Agent, any Affected Entity with respect to any Conduit Lender, any
permitted assignee of any of the foregoing, any holder of a participation
interest in the rights and obligations of any of the foregoing, and, with
respect to each of the foregoing, the parent company that controls such Person.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% (or, solely
for purposes of the definition of “Concentration Limit”, 30%), or more of any
class of voting securities of the controlled Person or possesses, directly or
indirectly, the power to direct of cause the direction of the management or
policies of the controlled Person, whether through ownership of equity interest,
by contract or otherwise.

 

- 2 -



--------------------------------------------------------------------------------

“Aggregate Commitment” means, at any time, the sum of the Commitments then in
effect, as adjusted as necessary to give effect to any Joinder Agreement or any
reduction pursuant to Section 2.01(b).

“Aggregate Principal Balance” means, at any time, the aggregate principal
balance of the Loans and L/C Advances outstanding hereunder at such time.

“Agreement” means this Loan and Servicing Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

“Alternative Rate” for any Tranche during any Tranche Period means an interest
rate per annum equal the Adjusted LIBO Rate for such Tranche Period; provided,
however, that in case of:

(a)    any Tranche Period with respect to which the Adjusted LIBO Rate is not
available pursuant to Section 2.03,

(b)    any Tranche Period of less than one month in respect of which the
Managing Agents have not agreed to permit Interest to accrue by reference to the
Adjusted LIBO Rate,

(c)    any Tranche Period as to which the applicable Lender does not receive a
request, by no later than 1:00 P.M. (New York City time) on the second Business
Day preceding the first day of such Tranche Period, that the related Tranche be
funded at the Adjusted LIBO Rate,

(d)    any Tranche Period for a Tranche, the Principal Balance of which is less
than $500,000 in respect of which the Managing Agents have not agreed to permit
Interest to accrue by reference to the Adjusted LIBO Rate, or

(e)    any Tranche Period for which the Borrower elects to fund the related
Tranche at the Base Rate,

the Alternative Rate for such Tranche Period shall be an interest rate per annum
equal to the Base Rate in effect from time to time during such Tranche Period.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or any of their Subsidiaries from time
to time concerning or relating to bribery or corruption.

“Approved Sub-servicer” means each Person (i) appointed by the Servicer pursuant
to Section 6.01 to perform certain of the obligations of the Servicer hereunder,
(ii) approved by the Borrower, the Servicer and the Managing Agents and
(iii) identified on Schedule V hereto, as such Schedule V may be amended from
time to time with the consent of the Borrower, the Servicer and the Managing
Agents.

 

- 3 -



--------------------------------------------------------------------------------

“Asset Purchase Agreement” means any asset purchase or other agreements pursuant
to which a Conduit Lender or any Related CP Issuer may from time to time assign
part or all of the Loans made by such Conduit Lender or Related CP Issuer to a
Liquidity Provider, as amended, restated, supplemented or otherwise modified
from time to time.

“Assignment and Acceptance” means an agreement substantially in the form set
forth as Exhibit E hereto pursuant to which a new Conduit Lender or Committed
Lender becomes party to this Agreement.

“Audit” has the meaning specified in Section 5.01(d).

“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer, assistant treasurer or chief financial officer.

“Bankruptcy Code” means Title 11 of the United States Code, 11 U.S.C.
Section 101 et seq., as amended from time to time, or any successor thereto.

“Base Rate” means a fluctuating interest rate per annum as shall be in effect
from time to time, which rate shall at all times be equal to the greater of:
(A) the Prime Rate and (B) the Federal Funds Rate plus 0.50%.

“Base Rate Tranche” has the meaning specified in Section 2.03(b).

“Beneficial Owner” shall mean, for the Borrower, each of the following: (a) each
individual, if any, who, directly or indirectly, owns 25% or more of the capital
stock, limited liability company interests, membership interests or other
equivalent interests and any rights (other than debt securities convertible into
or exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests in the Borrower
and (b) a single individual with significant responsibility to control, manage,
or direct the Borrower.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Blocked Account Agreement” means an agreement with respect to a Deposit Account
at a Deposit Account Bank, in form and substance reasonably satisfactory to the
Managing Agents and the Servicer, in their discretion, among the Borrower, an
Originator (if applicable), the Administrative Agent and such Deposit Account
Bank, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

“Borrower” means Jarden Receivables, LLC, a Delaware limited liability company,
in its capacity as Borrower hereunder, together with its successors and
permitted assigns.

“Borrower Obligations” means all present and future indebtedness and other
liabilities and obligations (howsoever created or evidenced, whether direct or
indirect, absolute or contingent, or due or to become due) of the Borrower to
the Secured Parties arising under this Agreement or any other Facility Document
or the transactions contemplated hereby or thereby,

 

- 4 -



--------------------------------------------------------------------------------

and shall include, without limitation, the Aggregate Principal Balance and
Interest, Fees and all other amounts due or to become due from the Borrower
under the Facility Documents (whether in respect of fees, expenses,
indemnifications, breakage costs, increased costs or otherwise), including,
without limitation, interest, fees and other obligations that accrue after the
commencement of any bankruptcy, insolvency or similar proceeding with respect to
any Transaction Party (in each case whether or not allowed as a claim in such
proceeding).

“Borrower Party” means each of the Servicer and the Borrower.

“Borrowing” means a borrowing of Loans under this Agreement.

“Borrowing Base” means, at any time, an amount equal to (a) the Net Receivables
Balance at such time minus (b) the Required Reserves at such time.

“Borrowing Base Deficiency” means, at any time, the excess, if any, of (i) the
aggregate Credit Exposure over (ii) the Borrowing Base.

“Borrowing Date” has the meaning specified in Section 2.02(a)(i).

“Borrowing Request” has the meaning specified in Section 2.02(a)(i).

“Business Day” means any day other than (i) a Saturday, Sunday or public holiday
or the equivalent for banks in New York City, New York, (ii) if the term
“Business Day” is used in connection with the LIBO Rate or LMIR, any day on
which dealings are not carried on in the London interbank market and (iii) if
the term “Business Day” is used with respect to any Loan based on the CP Rate,
any day on which commercial paper markets in the United States are not open.

“Business Sale” means the sale by the Business Sellers to unrelated third
parties of certain business units or other assets of an Originator and consented
to by the Administrative Agent and the Lenders, such consent not to be
unreasonably withheld, including but not limited to the Goody Business Sale,
Hearthmark Business Sale, Playing Card Business Sale, Quickie Business Sale and
Shakespeare Business Sale.

“Business Sellers” means Newell and certain other Subsidiaries of Newell, as the
context may require.

“Canadian Dollars” means the lawful money of Canada.

“Capitalized Lease” of a Person means a lease of (or other agreement conveying
the right to use) real and/or personal property which obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP (including Statement of Financial Accounting Standards No. 13
of the Financial Accounting Standards Board) and, for purposes of this
Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP (including such Statement No. 13).

 

- 5 -



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” means, as to any Person, the amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP;
provided, that (a) for purposes of determining compliance with any provision of
this Agreement or any other Facility Document, the determination of whether a
lease is to be treated as an operating lease or capital lease shall be made
without giving effect to any change in accounting for leases pursuant to GAAP
resulting from the implementation of Financial Accounting Standards Board ASU
No. 2016-02, Leases (Topic 842), to the extent such adoption would require
treating any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on December 31, 2015.

“Cash-Collateral Amount” means an amount equal to 103% of the L/C Obligations.

“Cash-Collateralize” means to pledge and deposit immediately available funds
into the Letter of Credit Collateral Account, as collateral for the L/C
Obligations, the Cash-Collateral Amount which is being Cash-Collateralized
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lenders.

“Certificate of Beneficial Ownership” means, for the Borrower, a certificate in
form and substance acceptable to the Administrative Agent (as amended or
modified by the Administrative Agent from time to time in its sole discretion),
certifying, among other things, the Beneficial Owner of the Seller.

“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities and
Exchange Act of 1934) of 35% or more (by number of votes) of the outstanding
shares of voting stock of Newell; (ii) any “Change in Control” or other terms of
similar meaning occurs with respect to Newell under any Material Debt Agreement
to which it is a party if the effect of such occurrence is to cause, or (with
the giving of notice or lapse of time or both) to permit the holder or holders
of such Indebtedness (or a trustee or agent on behalf of such holder or holders)
to cause, either alone or together with the occurrence of one or more additional
events, such Indebtedness to become due prior to its stated maturity or to
permit the termination of the commitment to lend pursuant to any such instrument
or agreement, or to cause Newell to make an offer to such holder or holders to
prepay, repurchase or redeem such Indebtedness prior to its stated maturity; or
(iii) Newell ceases to own, directly or indirectly, 100% of the outstanding
capital stock, partnership interests or membership interests of the Borrower,
the Servicer (if the Servicer is a Subsidiary of Newell) or any Originator that
is a Subsidiary of Newell, free and clear of any Adverse Claim; provided, that a
Permitted Disposition shall not constitute a “Change of Control” under this
clause (iii); provided, further that a failure to own, directly or indirectly,
100% of the outstanding capital stock of any Originator shall not constitute a
“Change of Control” under this clause (iii) if contemporaneously therewith the
Originator is removed as a party to the Receivables Sale Agreement.

“Closing Date” means October 3, 2016.

 

- 6 -



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning set forth in Section 2.14.

“Collection Account” means the account in the name of the Borrower for the
benefit of the Administrative Agent and subject to an account control agreement
as set forth in Section 6.03(c), for the purpose of receiving Collections, or
any other account which may be designated by the Managing Agents from time to
time upon written notice to the Servicer and the Borrower.

“Collection Account Bank” has the meaning specified in Section 6.03(c).

“Collection Notice” means a notice in the form attached to a Blocked Account
Agreement pursuant to which the Administrative Agent notifies the applicable
Deposit Account Bank that it is exercising its right to exclusive control of the
applicable Deposit Account.

“Collections” means, with respect to any Receivable, any and all cash
collections and other cash proceeds of such Receivable, including, without
limitation, all cash proceeds of Related Security with respect to such
Receivable, all amounts collected as fees or charges for late payments with
respect to such Receivable, all recoveries with respect to each written off
Receivable (net of amounts, if any, retained by any third party collection
agent), and any amounts deemed to have been received with respect to such
Receivable pursuant to Section 2.08 hereof.

“Combined Reserve Percentage” means, at any time, the greater of (a) the sum
(expressed as a percentage) of (i) the Loss Reserve Ratio at such time and
(ii) the Dilution Reserve Ratio at such time and (b) the sum (expressed as a
percentage) of (i) the Reserve Floor at such time and (ii) the product of the
Expected Dilution Ratio and the Dilution Horizon Ratio at such time.

“Commercial Paper” means commercial paper promissory notes issued by a Conduit
Lender or its Related CP Issuer, if any, in the commercial paper market.

“Commitment” of any Committed Lender means the Dollar amount set forth on
Schedule I hereto or, in the case of a Committed Lender that becomes a party to
this Agreement pursuant to an Assignment and Acceptance or a Joinder Agreement
the amount set forth therein as such Committed Lender’s “Commitment”, in each
case as such amount may be (i) reduced or increased by any Assignment and
Acceptance entered into by such Committed Lender and the other parties thereto
in accordance with the terms hereof and (ii) reduced pursuant to
Section 2.01(b).

“Commitment Termination Date” has the meaning assigned to that term in
Section 2.01(c).

“Committed Lender” means, as to any Lender Group, each of the financial
institutions identified on Schedule I (or in any applicable Assignment and
Acceptance or Joinder Agreement) as a “Committed Lender” for such Lender Group,
together with its successors and permitted assigns.

 

- 7 -



--------------------------------------------------------------------------------

“Concentration Limit” means, at any time, for any Obligor and its Affiliates

(a)    if such Obligor or any of its Affiliates is a Group A Obligor 15.00%,

(b)    if such Obligor or any of its Affiliates is a Group B Obligor, 10.00%,

(c)    if such Obligor or any of its Affiliates is a Group C Obligor, 7.5%,

(d)    if such Obligor or any of its Affiliates is a Group D Obligor and is the
largest Group D Obligor (by Outstanding Balance of Eligible Receivables owing by
such Obligors and their respective Affiliates), 8.00%,

(e)    if such Obligor or any of its Affiliates is a Group D Obligor and is the
second largest Group D Obligor (by Outstanding Balance of Eligible Receivables
owing by such Obligors and their respective Affiliates), 4.00%, and

(f)     if such Obligor or any of its Affiliates is a Group D Obligor (other
than one of the two (2) largest Group D Obligors), 3.00%.

“Conduit Lender” means, as to any Lender Group, each of the Persons identified
on Schedule I (or in any applicable Assignment and Acceptance or Joinder
Agreement) as a “Conduit Lender” for such Lender Group, together with its
successors and permitted assigns.

“Conduit Lending Limit” means, for any Conduit Lender, the maximum principal
amount of the Loans which may be advanced by such Conduit Lender as set forth on
Schedule I (or on the signature pages to the Assignment and Acceptance or
Joinder Agreement pursuant to which such Conduit Lender became a party hereto),
subject to assignment pursuant to Section 10.03, as such amount may be modified
from time to time in accordance with this Agreement.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take or pay contract, application for a letter of credit or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership.

 

- 8 -



--------------------------------------------------------------------------------

“Contract” means an agreement, instrument or other writing or other arrangement,
including a purchase order or invoice, pursuant to or under which a Person is
obligated to pay for goods purchased from, or services rendered by, any
Originator from time to time.

“Contractual Dilution Reserve” means, as of any date of determination,
(i) during a Level 1 Ratings Period, an amount equal to the Dollar Equivalent of
the sum of the highest amount of credits actually paid or credited with respect
to the Receivables under the Rebate Program during the twelve (12) most recently
ended Monthly Periods by each Originator, (ii) during a Level 2 Ratings Period,
the product of (x) the sum of the Dollar Equivalent of the highest amount of
credits actually paid or credited with respect to the Receivables under the
Rebate Program during the twelve (12) most recently ended Monthly Periods by
each Originator times (y) 2.0 and (iii) during a Level 3 Ratings Period, an
amount equal to the Rebate Program Liability as of such date.

“CP Rate” means with respect to any Conduit Lender, for any day during a Tranche
Period for any Tranche, to the extent such Conduit Lender funds such Tranche by
issuing Commercial Paper, a per annum rate of interest equal to the rate
(expressed as a percentage and an interest yield equivalent) or, if more than
one rate, the weighted average thereof, paid or payable by such Conduit Lender
from time to time as interest on or otherwise in respect of the Commercial Paper
issued by such Conduit Lender that is allocated, in whole or in part, by the
related Managing Agent to fund any portion of such Tranche for such day during
such Tranche Period.

“Credit and Collection Policy” means, with respect to any Receivable, the
applicable credit and collection policies and practices of the Originator of
such Receivable and the Servicer (or any sub-servicer) with respect to such
Receivable, attached as Exhibit A hereto, and the related Obligor in each case
as modified from time to time in accordance with the terms of Section 5.02(c).
To the extent there are not credit and collection policies and practices
applicable to any Originator or Receivable attached as Exhibit A hereto, the
“Credit and Collection Policy” with respect to such Originator and such
Receivable shall mean the applicable standard administration and documentation
policies and procedures of the applicable Originator of such Receivable.

“Credit Exposure” means, at any time, without duplication, the aggregate
outstanding Principal Balance of all Loans plus the outstanding L/C Obligations
minus the funds on deposit in the Letter of Credit Collateral Account to
Cash-Collateralize the L/C Obligations. In computing the amount of Credit
Exposure, in connection with a Loan the proceeds of which will be used to
finance a draw under a Letter of Credit, the Borrower need not count both the
principal amount of such L/C Advance and the amount of such Loan.

“Credit Extension” means the making of a Loan or the issuance of a Letter of
Credit, as applicable.

“Days Sales Outstanding” means, with respect to any Monthly Reporting Date, a
number of days equal to the product of (i) (x) the aggregate Outstanding Balance
of all Receivables as of the close of business on the last day of the Monthly
Period immediately preceding the most

 

- 9 -



--------------------------------------------------------------------------------

recently ended Monthly Period divided by (y) the Dollar Equivalent of the
aggregate amount of gross sales of the Originators generated during the most
recently ended Monthly Period and (ii) 30.

“Debt Rating” means, with respect to any Person at any time, the senior
unsecured debt rating assigned by S&P or Moody’s for such Person, in each case
without giving effect to any third party credit enhancement.

“Deemed Collection” means, at any time, the aggregate of all amounts the
Borrower shall have been deemed to have received as a Collection of a Receivable
pursuant to Section 2.08 of this Agreement.

“Default Rate” means an interest rate per annum equal to the Base Rate in effect
from time to time plus 2.00%.

“Default Ratio” means, as of any Monthly Reporting Date and continuing to (but
excluding) the next succeeding Monthly Reporting Date, the ratio (expressed as a
percentage) determined by dividing (i) the sum, without duplication, of (a) the
aggregate Outstanding Balance of all Delinquent Receivables as of the most
recently ended Monthly Period, plus (b) the aggregate Outstanding Balance of all
Receivables that were (or should have been in accordance with the applicable
Credit and Collection Policy) written off during the most recently ended Monthly
Period by (ii) the Dollar Equivalent of the aggregate amount of gross sales of
the Originators generated during the sixth Monthly Period prior to the most
recently ended Monthly Period.

“Defaulted Receivable” means a Receivable: (i) as to which any payment, or part
thereof, remains unpaid for ninety-one (91) or more days from the original due
date thereof, (ii) as to which the Obligor thereof (x) is subject to an Event of
Bankruptcy or (y) if a natural person, is deceased or (iii) which, consistent
with the applicable Credit and Collection Policy, has been or should be written
off as uncollectible.

“Defaulting Lender” means any Committed Lender, as determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in L/C Obligations within two (2) Business Days of the date
required to be funded by it hereunder, (b) notified the Borrower, the
Administrative Agent or any Lender outside of its Lender Group in writing that
it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit, (c) failed, within three
(3) Business Days after request by the Administrative Agent, to confirm that it
will comply with the terms of this Agreement relating to its obligations to fund
prospective Loans, (d) otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless such amounts are the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of an
Event of Bankruptcy or has a parent company that has become the subject of an
Event of Bankruptcy.

 

- 10 -



--------------------------------------------------------------------------------

“Delinquency Ratio” means, as of any Monthly Reporting Date and continuing to
(but excluding) the next succeeding Monthly Reporting Date, the fraction
(expressed as a percentage) determined as of the last day of the immediately
preceding Monthly Period by dividing (i) the aggregate Outstanding Balance of
all Receivables as to which any payment, or part thereof, remains unpaid for
ninety-one (91) or more days from the original due date thereof on such date by
(ii) the aggregate Outstanding Balance of all Receivables on such date.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for one hundred fifty-one (151) or more, but less than
one hundred eighty (180), days from the original due date thereof.

“Deposit Account” means each depositary account, concentration account or other
similar account into which Collections are collected or deposited.

“Deposit Account Bank” means a financial institution at which a Deposit Account
is maintained.

“Diluted Receivable” means that portion, and only that portion, of any
Receivable which is either (a) reduced or canceled as a result of a Dilution
Factor or (b) subject to any specific dispute, offset, counterclaim or defense
whatsoever.

“Dilution Factor” means any of the following factors (other than contractually
obligated credits associated with volume rebates or co-op advertising customer
programs accruals or any cash discount) giving rise to dilution: (i) any
defective, rejected or returned merchandise or services, or any failure by any
Originator to deliver any merchandise or perform any services or otherwise
perform as required by the underlying Contract or invoice, (ii) any change,
allowance, or cancellation of any terms of such Contract or invoice or any other
adjustment by any Originator which reduces the amount payable by the Obligor on
the related Receivable other than as a result of the insolvency, bankruptcy or
lack of creditworthiness of such Obligor and (iii) any setoff in respect of any
claim by the Obligor thereof (whether such claim arises out of the same or a
related transaction or an unrelated transaction).

“Dilution Horizon Ratio” means, as of any date, a ratio (expressed as a
percentage), computed as of the last day of the most recently ended Monthly
Period by dividing (i) the sum of the Dollar Equivalent of the aggregate amount
of gross sales of the Originators generated during the two (2) most recently
ended Monthly Periods by (ii) the amount equal to (x) at any time during a
Level 1 Ratings Period, the Non-Defaulted Receivables Balance as of the last day
of the most recently ended Monthly Period or (y) at any time during a Level 2
Ratings Period or Level 3 Ratings Period, the Net Receivables Balance as of the
last day of the most recently ended Monthly Period.

“Dilution Ratio” means, as of any date, the ratio (expressed as a percentage)
computed as of the last day of the most recently ended Monthly Period by
dividing (i) the portion of all Receivables which became Diluted Receivables
during such Monthly Period by (ii) the aggregate amount of gross sales of the
Originators generated during the second Monthly Period preceding the most
recently ended Monthly Period.

 

- 11 -



--------------------------------------------------------------------------------

“Dilution Reserve Ratio” means, as of any Monthly Reporting Date and continuing
to (but excluding) the next succeeding Monthly Reporting Date, a percentage,
determined as of the last day of the immediately preceding Monthly Period, as
follows:

DRR = [(SF x EDR) + [(DS-EDR) x (DS/EDR)]] x DHR

where:    

 

SF    =    the Stress Factor; DRR    =    the Dilution Reserve Ratio; EDR    =
   the Expected Dilution Ratio; DS    =    the Dilution Spike; and DHR    =   
the Dilution Horizon Ratio.

“Dilution Spike” means, for any twelve (12) consecutive Monthly Periods, the
highest Two-Month Dilution Ratio during such period.

“Dilution Trigger Ratio” means, as of any date, the ratio (expressed as a
percentage) computed as of the last day of the most recently ended Monthly
Period by dividing (i) the Dollar Equivalent of the portion of all Receivables
which became Diluted Receivables during such Monthly Period by (ii) the Dollar
Equivalent of the aggregate amount of gross sales of the Originators generated
during the second Monthly Period preceding the most recently ended Monthly
Period.

“Dollar” means the lawful currency of the United States of America.

“Dollar Equivalent” means, on any date on which a determination thereof is to be
made, with respect to (a) any amount denominated in Dollars, such amount and
(b) any amount denominated in Canadian Dollars, the Dollar equivalent of such
amount determined by referenced to the Spot Rate determined as of such
determination date.

“Eligible Foreign Obligor” means an Obligor which (i) (a) if a natural person,
is a resident of a country other than the United States or (b) if a corporation
or other business organization, is organized under the laws of a country other
than the United States and has its chief executive office in a country other
than the United States and (ii) is not a Sanctioned Obligor.

“Eligible Foreign Receivable” means a Receivable (i) that is denominated and
payable in Dollars and is payable only in the United States or (ii) that is
denominated and payable in Canadian Dollars and is payable only in the United
States or Canada and the Obligor of which is Wal-Mart Canada Corp.

 

- 12 -



--------------------------------------------------------------------------------

“Eligible In-Transit Receivables” means a Receivable for which the related
products and goods have been shipped to the related Obligor but not delivered
(per the terms of the related Contract) to the related Obligor, and the delivery
of such products and goods has been insured by an independent,
nationally-recognized insurance provider (which insurance is not subject to
dispute) and not more than 10 days have elapsed since the date on which such
products and goods were shipped but not delivered.

“Eligible Institution” means a financial institution approved by the Managing
Agents.

“Eligible Receivable” means, at any time, a Receivable:

(a)    that is not a Delinquent Receivable or a Defaulted Receivable,

(b)    that (i) is not a “bill and hold” Receivable or an Unbilled Receivable
and (ii) by its terms is due and payable in full within 360 days of the original
billing date therefor,

(c)    that is an “account” within the meaning of Section 9-102 of the UCC of
all applicable jurisdictions,

(d)    that is denominated and payable only in Dollars in the United States
unless such Receivable is an Eligible Foreign Receivable,

(e)    the Obligor of which is (i) not a Sanctioned Person and (ii) is a
resident of the United States unless such Obligor is an Eligible Foreign
Obligor,

(f)    the Obligor of which is not an Affiliate or employee of any Transaction
Party,

(g)    that arises under a Contract that, together with such Receivable, is in
full force and effect, the terms of which have not been modified (including
without limitation through extending of the original term, re-billing and
re-aging) and constitutes the legal, valid and binding obligation of the related
Obligor enforceable against such Obligor in accordance with its terms subject to
no offset, counterclaim or other defense, except as such enforcement may be
limited by applicable bankruptcy, insolvency or other similar laws affecting
creditors’ rights generally, provided, however, that a Receivables that arises
under a Contract that resulted in a charge-back may constitute an “Eligible
Receivable” during a Level 1 Ratings Period so long as such Receivable satisfies
all of the other criteria set forth in this definition of Eligible Receivable,

(h)    that arises under a Contract that (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights of
the related Originator or any of its assignees under such Contract and (B) does
not contain a confidentiality provision that purports to restrict the ability of
any Secured Party to exercise its rights under this Agreement, including,
without limitation, its right to review the Contract,

 

- 13 -



--------------------------------------------------------------------------------

(i)    that arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the related Originator and not by any other Person (in whole or
in part),

(j)    that, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule or regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) in any material respect and with respect to which no part of the
Contract related thereto is in violation of any such law, rule or regulation in
any material respect,

(k)    that was (i) generated in accordance with and satisfies all applicable
requirements of the applicable Credit and Collection Policy in all material
respects and (ii) not modified or waived except as permitted under the
applicable Credit and Collection Policy and this Agreement notwithstanding the
proviso in clause (g) above;

(l)    that was generated in the ordinary course of the related Originator’s
business,

(m)    that is not subject to any right of rescission, set-off, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor against the related Originator or any other Adverse
Claim, other than in favor of the Administrative Agent for the benefit of the
Secured Parties,

(n)    as to which the related Originator and the Borrower has satisfied and
fully performed all obligations on its part with respect to such Receivable
required to be fulfilled by it, and no further action is required to be
performed by any Person with respect thereto other than payment thereon by the
applicable Obligor, and in the case of an Eligible In-Transit Receivable,
delivery to the related Obligor,

(o)    all right, title and interest to and in which has been validly
transferred by the related Originator directly to the Borrower under and in
accordance with the Receivables Sale Agreement, and as to which the Borrower has
good and marketable title thereto free and clear of any Adverse Claim, other
than in favor of the Administrative Agent for the benefit of the Secured
Parties,

(p)    that was not created by an Obligor which is required to pay cash in
advance of shipment of goods or with respect to which credit card payment terms
are established, in each case due to such Obligor’s creditworthiness,

(q)     that is not associated with a deferred revenue accrual,

(r)    in which the Administrative Agent has been granted a first-priority
perfected security interest in accordance with Section 2.14, the perfection of
which is governed by the Law of a jurisdiction in which the UCC is in effect,

 

- 14 -



--------------------------------------------------------------------------------

(s)    the Obligor of which has been directed to make all payments to a Lock-Box
or Deposit Account which is subject to a Blocked Account Agreement,

(t)    the Obligor of which is not ninety-one (91) days or more past due on
payment of 50% or more of the Outstanding Balance of all Receivables of such
Obligor,

(u)    that is not an Excluded Receivable,

(v)    that does not arise from the sale of goods on consignment,

(w)    that does not arise from direct sales to consumers; and

(x)    the assignment of which (and the grant of security interest in which) by
the applicable Originator to the Borrower pursuant to the Receivables Sale
Agreement does not contravene or conflict in any material respect with any
applicable law, rule or regulation or any contractual or other restriction,
limitation or encumbrance, and that does not contain an enforceable prohibition
on sale or assignment or an enforceable provision requiring consent of the
Obligor prior to sale or assignment.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended or
any successor statute.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Newell, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to an ERISA Plan (other
than an event for which the 30-day notice period is waived); (b) the failure by
any ERISA Plan to meet the minimum funding standard of Sections 412 and 430 of
the Code or Sections 302 and 303 of ERISA, in each case, whether or not waived;
(c) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any ERISA Plan; (d) the incurrence by Newell or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
ERISA Plan; (e) the receipt by Newell or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any ERISA
Plan or ERISA Plans or to appoint a trustee to administer any ERISA Plan;
(f) the incurrence by Newell or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any ERISA Plan or
Multiemployer Plan; or (g) the receipt by Newell or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Newell or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“ERISA Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302

 

- 15 -



--------------------------------------------------------------------------------

of ERISA, and in respect of which Newell or any ERISA Affiliate is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Event of Bankruptcy” means, with respect to any Person:

(a)    such Person shall fail generally to pay its debts as they come due, or
shall make a general assignment for the benefit of creditors; or any case or
other proceeding shall be instituted by such Person seeking to adjudicate it as
bankrupt or insolvent, or seeking liquidation, reorganization, debt arrangement,
dissolution, winding up, or composition or readjustment of debts of it or its
debts under the Bankruptcy Code or any other law relating to bankruptcy,
insolvency, reorganization, winding up or composition or adjustment of debts, or
seeking the entry of an order for relief or the appointment of a trustee,
receiver, custodian, liquidator, assignee, sequestrator or the like for such
Person or all or substantially all of its assets; or such Person shall take any
corporate or limited liability company action to authorize any of such actions;
or

(b)    a case or other proceeding shall be commenced, without the application or
consent of such Person in any court seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under the Bankruptcy Code or any other law relating to bankruptcy,
insolvency, reorganization, winding up or composition or adjustment of debts,
and (A) such case or proceeding shall continue undismissed, or unstayed and in
effect, for a period of sixty (60) consecutive days or (B) an order for relief
in respect of such Person shall be entered in such case or proceeding or a
decree or order granting such other requested relief shall be entered.

“Event of Termination” has the meaning set forth in Section 7.01.

“Excluded Receivable” means any Receivable of a class of Receivables which any
Originator begins to generate after the Closing Date or the date such Originator
became a party to the Receivables Sale Agreement pursuant to Article VII
thereof, as applicable, that is not substantially similar to any class of
Receivables generated by such Originator as of the Closing Date or the date such
became a party to the Receivables Sale Agreement pursuant to Article VII
thereof, as applicable, and which any Managing Agent has determined (and has
notified the Borrower, the Servicer and the Originators of such determination)
for any reason, including, without limitation, the form or substance of the
Contract under which such class of Receivables arises, that Receivables of such
class shall not constitute “Eligible Receivables”.

“Expected Dilution Ratio” means as of any time the average of the Dilution
Ratios for the twelve (12) most recently ended Monthly Periods.

 

- 16 -



--------------------------------------------------------------------------------

“Facility Documents” means collectively, this Agreement, the Receivables Sale
Agreement, the Performance Undertaking, the Lender Fee Letter, each Blocked
Account Agreement, each Lock-Box Transfer Notice, each Letter of Credit
Application and all other agreements, fee letters, documents and instruments
delivered pursuant thereto or in connection therewith.

“Facility Limit” means $600,000,000, adjusted as necessary to give effect to the
application of any Joinder Agreement, any reduction pursuant to Section 2.01(b)
and any change in the amount of any Lender Group Limit; provided, however during
each Seasonal Period the Facility Limit means $500,000,000.

“FATCA” means Sections 1471 through 1474 of the Code in effect as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, with respect to any Lender for any period, a
fluctuating interest rate per annum for each day during such period equal to
(a) the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York in
the Composite Closing Quotations for U.S. Government Securities; or (b) if such
rate is not so published for any day which is a Business Day, the average of the
quotations at approximately 10:30 a.m. (New York City time) for such day on such
transactions received by the applicable Managing Agent from three federal funds
brokers of recognized standing selected by it.

“Fees” means, collectively, all L/C Fees, Letter of Credit Issuance Fees, Unused
Fees, Used Fees and Other Fees.

“Final Collection Date” means the date on or following the Termination Date on
which the aggregate Credit Exposure has been reduced to zero and all other
Borrower Obligations have been paid in full (other than contingent obligations
as to which no unsatisfied claim has been asserted).

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to an Issuing Lender, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or cash collateral or other credit support acceptable to such Issuing
Lender shall have been provided in accordance with the terms hereof.

“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Liquidity Provider with or for the benefit of a Conduit Lender
which provides liquidity, credit enhancement or other support for such Conduit
Purchaser’s making of Loans or L/C Advances, including, without limitation, an
Asset Purchase Agreement.

 

- 17 -



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, regulatory, public or statutory
instrumentality, authority, body, agency, bureau or entity (including, without
limitation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party to this Agreement at law.

“Goody Business” means the design, manufacturing, marketing and sale of hair
accessories and hairstyling and heat styling tools as such business is conducted
by Goody Products, Inc.

“Goody Business Sale” means the sale by the Business Sellers to unrelated third
parties of the Goody Business through the sale, assignment, transfer and
delivery by the Business Sellers of their respective rights, titles and
interests in and to the assets, properties, rights, contracts and claims that
relate to, are used by or are held for use in connection with, the Goody
Business.

“Group A Obligor” means an Obligor with: (a) a short-term rating of at least
“A-1” by S&P, or if such Obligor does not have a short-term rating from S&P, a
rating of “A+” or better by S&P on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) a short-term rating of at least “P-1”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“A1” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities; provided, however, if such Obligor is rated
by only one of such Rating Agencies, then such Obligor will be deemed to be a
“Group B Obligor” if it satisfies either clause (a) or clause (b) above. If both
a short-term and long-term rating exist for an Obligor, the short-term rating
will be used and if S&P’s and Moody’s ratings for an Obligor indicate a
different group for such Obligor, the higher of such ratings shall be used. If
an Obligor is a Governmental Authority, such Obligor shall be deemed to have the
ratings assigned to the relevant governmental unit, if any.

“Group B Obligor” means an Obligor, other than a Group A Obligor, with: (a) a
short-term rating of at least “A-2” by S&P, or if such Obligor does not have a
short-term rating from S&P, a rating of “BBB+” S&P on its long-term senior
unsecured and uncredit-enhanced debt securities, and (b) a short-term rating of
at least “P-2” by Moody’s, or if such Obligor does not have a short-term rating
from Moody’s, “Baa1” by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities; provided, however, if such Obligor is rated
by only one of such Rating Agencies, then such Obligor will be deemed to be a
“Group C Obligor” if it satisfies either clause (a) or clause (b) above. If both
a short-term and long-term rating exist for an Obligor, the short-term rating
will be used and if S&P’s and Moody’s ratings for an Obligor indicate a
different group for such Obligor, the higher of such ratings shall be used. If
an Obligor is a Governmental Authority, such Obligor shall be deemed to have the
ratings assigned to the relevant governmental unit, if any.

 

- 18 -



--------------------------------------------------------------------------------

“Group C Obligor” means an Obligor, other than a Group A Obligor or Group B
Obligor, with: (a) a short-term rating of at least “A-3” by S&P, or if such
Obligor does not have a short-term rating from S&P, a rating of “BBB-” by S&P on
its long-term senior unsecured and uncredit-enhanced debt securities, and (b) a
short-term rating of at least “P-3” by Moody’s, or if such Obligor does not have
a short-term rating from Moody’s, “Baa3” by Moody’s on its long-term senior
unsecured and uncredit-enhanced debt securities; provided, however, if such
Obligor is rated by only one of such Rating Agencies, then such Obligor will be
deemed to be a “Group D Obligor” if it satisfies either clause (a) or clause (b)
above. If both a short-term and long-term rating exist for an Obligor, the
short-term rating will be used and if S&P’s and Moody’s ratings for an Obligor
indicate a different group for such Obligor, the higher of such ratings shall be
used. If an Obligor is a Governmental Authority, such Obligor shall be deemed to
have the ratings assigned to the relevant governmental unit, if any.

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor.

“Hearthmark Business” means Hearthmark, LLC’s business of developing,
manufacturing, marketing, selling, and distributing plastic cutlery products
under the Diamond® and private label brands.

“Hearthmark Business Sale” means the sale by the Business Sellers to unrelated
third parties of the Hearthmark Business through the sale, assignment, transfer
and delivery by the Business Sellers of their respective rights, titles and
interests in and to the assets, properties, rights, contracts and claims that
relate to, are used by or are held for use in connection with, the Hearthmark
Business, but excluding Receivables originated by Newell or Hearthmark, LLC in
connection with the Hearthmark Business which exist as of the date of the
Hearthmark Business Sale, and all Collections and Related Security with respect
thereto.

“Ignite” means Ignite USA, LLC, an Illinois limited liability company.

“Ignite Receivable” means a Receivable that was purchased by the Borrower from
Ignite pursuant to the Receivables Sale Agreement.

“Incipient Event of Termination” means any event which, with the giving of
notice or lapse of time or both, would constitute an Event of Termination.

“Indebtedness” shall mean, as to any Person at any date (without duplication):
(i) indebtedness created, issued, incurred or assumed by such Person for
borrowed money or evidenced by bonds, debentures, notes or similar instruments;
(ii) all obligations of such Person to pay the deferred purchase price of
property or services, excluding, however, trade accounts payable (other than for
borrowed money) arising in, and accrued expenses incurred in, the ordinary
course of business of such Person so long as such trade accounts payable are
paid within 120 days of the date the respective goods are delivered or the
services are rendered;

 

- 19 -



--------------------------------------------------------------------------------

(iii) all Indebtedness of others secured by an Adverse Claim on any asset of
such Person, whether or not such Indebtedness is assumed by such Person (it
being understood that, unless such Person shall have assumed or become liable
for the Payment of such Indebtedness, the amount of such Indebtedness shall be
the lesser of (A) the fair market value of the asset securing such Indebtedness
and (B) the stated principal amount of such Indebtedness); (iv) all Indebtedness
of others Guaranteed by such Person; (v) all Capitalized Lease Obligations;
(vi) reimbursement obligations of such Person (whether contingent or otherwise)
in respect of bankers acceptances, surety or other bonds and similar instruments
(other than commercial, standby or performance letters of credit); (vii) unpaid
reimbursement obligations of such Person (other than Contingent Obligations) in
respect of commercial, standby or performance letters of credit; and (viii) debt
securities or obligations (including preferred debt securities) issued in
connection with Securitization Transactions included as indebtedness in
accordance with GAAP on a consolidated balance sheet of such Person.

For purposes of the definition of “Indebtedness”, the following terms shall have
the following meanings: (a) “Guarantee” of any Person shall mean any guarantee,
endorsement, contingent agreement to purchase or to furnish funds for the
payment or maintenance of, or any other contingent liability on or with respect
to, the Indebtedness, other obligations, net worth, working capital or earnings
of any other Person (including, without limitation, the liability of such Person
in respect of the Indebtedness of any partnership of which such Person is a
general partner), or the guarantee by such Person of the payment of dividends or
other distributions upon the stock of any other Person, or the agreement by such
Person to purchase, sell or lease (as lessee or lessor) property, products,
materials, supplies or services primarily for the purpose of enabling any other
Person to make payment of its obligations or to assure a creditor against loss,
and the verb “Guarantee” shall have a correlative meaning, provided, that the
term “Guarantee” shall not include endorsements for collection or deposits in
the ordinary course of business; and (b) “Securitization Transaction” of any
Person shall mean any transaction or series of transactions that may be entered
into by such Person or any of its Subsidiaries pursuant to which such Person or
such Subsidiary, as the case may be, may sell, convey or otherwise transfer, or
grant a security interest in, any receivables (whether now existing or arising
in the future) of such Person or any of its Subsidiaries and any assets related
thereto, including all collateral securing such receivables, all contracts and
all guarantees or other obligations in respect of such receivables and the
proceeds of such receivables.

“Indemnified Party” has the meaning set forth in Section 8.01.

“Independent Manager” means a member of the board of managers of Borrower who
(i) shall not have been at the time of such Person’s appointment or at any time
during the preceding five years, and shall not be as long as such Person is a
director of the Borrower, (A) a director, officer, employee, partner,
shareholder, member, manager or Affiliate of any of the following Persons
(collectively, the “Independent Parties”): Borrower, the Originators, Servicer,
the Performance Guarantor or any of their respective Subsidiaries or Affiliates,
(B) a supplier to any of the Independent Parties, (C) a Person controlling or
under common control with any partner, shareholder, member, manager, Affiliate
or supplier of any of the Independent Parties, or (D) a member of the immediate
family of any director, officer, employee, partner, shareholder, member,
manager, Affiliate or supplier of any of the Independent Parties; (ii) has prior

 

- 20 -



--------------------------------------------------------------------------------

experience as an independent director for a corporation or limited liability
company whose charter documents required the unanimous consent of all
independent directors thereof before such corporation or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable federal
or state law relating to bankruptcy and (iii) has at least three years of
employment experience with one or more entities that provide, in the ordinary
course of their respective businesses, advisory, management or placement
services to issuers of securitization or structured finance instruments,
agreements or securities.

“Initial Borrowing” means the first Borrowing made pursuant to this Agreement.

“Interest” means, for any Tranche and any Tranche Period, the sum for each day
during such Tranche Period of the following:

IR x PB/CB:

where:

 

IR            =            the Interest Rate for such Tranche for such day; PB
   =    the Principal Balance of such Tranche on such day; and CB    =    (i) in
the case of a Tranche, the Interest Rate for which is based on the Base Rate,
365 and (ii) in the case of any other Tranche, 360.

“Interest Payment Date” means fifth Business Day of each Monthly Period.

“Interest Rate” means, with respect to any Tranche for any day (i) to the extent
such Tranche is funded on such day by a Conduit Lender through the issuance of
Commercial Paper, the CP Rate and (ii) otherwise, the Alternative Rate;
provided, that at all times following the occurrence and during the continuation
of an Event of Termination, the Interest Rate for each Tranche on each day shall
be the Default Rate.

“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.

“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
any successor statute.

“IRS” means the Internal Revenue Service of the United States of America.

“Issuing Lender” means (i) PNC Bank, National Association and (ii) RBC, in each
case in its capacity as issuer of Letters of Credit issued hereunder and any
successor thereto.

“Joinder Agreement” means a joinder agreement substantially in the form set
forth as Exhibit F hereto pursuant to which a new Lender Group becomes party to
this Agreement.

 

- 21 -



--------------------------------------------------------------------------------

“L/C Advance” means any drawing by the beneficiary under a Letter of Credit
issued by an Issuing Lender which has not been reimbursed pursuant to
Section 2.17(e).

“L/C Amounts” has the meaning specified in Section 2.17(e).

“L/C Fee” has the meaning set forth in the Lender Fee Letter.

“L/C Obligations” means, at any time, the sum, without duplication, of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate principal amount of unreimbursed L/C Advances as of
such date.

“L/C Participant” means each Lender other than the applicable Issuing Lender.

“L/C Reduction Amount” has the meaning set forth in Section 1.9 of the
Receivables Sale Agreement.

“L/C Reduction Notice” has the meaning set forth in Section 1.9 of the
Receivables Sale Agreement.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, tariff, ordinance, order, injunction, writ, decree or award of
any Governmental Authority.

“Lender” means any Conduit Lender or Committed Lender, as applicable, and each
financial institution which may from time to time become a Conduit Lender or
Committed Lender hereunder and “Lenders” means, collectively, the Conduit
Lenders and the Committed Lenders. For the avoidance of doubt, each Issuing
Lender shall constitute a “Lender” with respect to the repayment of L/C Advances
by the Borrower for all purposes hereunder.

“Lender Fee Letter” means that certain Amended and Restated Lender Fee Letter
dated as of October 2, 2019, among the Managing Agents, the Lenders and the
Borrower, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Lender Group” means each group consisting of a Managing Agent, one or more
related Conduit Lenders (if any) and one or more Committed Lenders.

“Lender Group Limit” means, for any Lender Group, the amount set forth on
Schedule I (or in the Assignment and Acceptance or the Joinder Agreement
pursuant to which such Lender Group became party hereto) subject to assignment
pursuant to Section 10.03, as such amount may be reduced in accordance with
Section 2.01(b).

“Lender Group Percentage” means, for any Lender Group, the percentage equivalent
to a fraction (expressed out to five decimal places), the numerator of which is
the aggregate Commitments of all Committed Lenders in such Lender Group and the
denominator of which is the Aggregate Commitment.

 

- 22 -



--------------------------------------------------------------------------------

“Lender Secured Parties” means the Lenders, the Administrative Agent, and each
Indemnified Party, and the successors and permitted assigns of each of the
foregoing.

“Letter of Credit” means, collectively, letters of credit issued pursuant to
Section 2.17. A Letter of Credit may be a standby letter of credit or, with the
consent of the applicable Issuing Lender, a commercial letter of credit.

“Letter of Credit Application” has the meaning set forth in Section 2.17(b).

“Letter of Credit Collateral” has the meaning set forth in Section 2.14.

“Letter of Credit Collateral Account” means a segregated cash collateral account
at PNC Bank, National Association in the Borrower’s name established after the
date of this Agreement that is under the exclusive control of the Administrative
Agent, on behalf of the Issuing Lenders.

“Letter of Credit Issuance Fee” has the meaning set forth in the Lender Fee
Letter.

“Letter of Credit Request” means a request by the Borrower for a Letter of
Credit pursuant to Section 2.17(b) and substantially in the form attached hereto
as Exhibit J.

“Level 1 Ratings Period” means any period of time during which the Debt Rating
of Newell is (i) BB+ or higher by S&P and (ii) Ba1 or higher by Moody’s.

“Level 2 Ratings Period” means any period of time, other than during a Level 3
Rating Period, during which the Debt Rating of Newell is (i) lower than BB+ by
S&P or (ii) lower than Ba1 by Moody’s.

“Level 3 Ratings Period” means any period of time during which (A) the Debt
Rating of Newell is (i) B or lower by S&P or (ii) B2 or lower by Moody’s or
(B) Newell ceases to have a Debt Rating by S&P or Moody’s.

“LIBO Rate” means, for any Tranche for any Tranche Period, the rate per annum
equal to (a) the rate appearing on Reuters Screen LIBOR01 Page or any other page
that may replace such page from time to time on that service or such other
service as may be nominated by the ICE Benchmark Administration (“ICE”) (or the
successor thereto if ICE is no longer making the London Interbank Offered Rate
available, as the information vendor for the purpose of displaying offered rates
of leading banks for London interbank deposits in United States dollars) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of the relevant Tranche Period, as the rate for dollar deposits
with a maturity comparable to such Tranche Period; provided, that, in the event
that such rate is not available at such time for any reason, then the rate for
the relevant Tranche Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Tranche Period are offered by
the principal London office of such Managing Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Tranche Period; provided,
further that in the event that the rate appearing on such page or as so
determined by such Managing Agent shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

- 23 -



--------------------------------------------------------------------------------

“LIBO Rate Reserve Percentage” means, for any Tranche Period in respect of which
Interest is computed by reference to the LIBO Rate, the reserve percentage
applicable two Business Days before the first day of such Tranche Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) (or if more than one such percentage shall be
applicable, the daily average of such percentages for those days in such Tranche
Period during which any such percentage shall be so applicable) for determining
the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities (or with respect
to any other category of liabilities that includes deposits by reference to
which the interest rate on Eurocurrency Liabilities is determined) having a term
equal to such Tranche Period.

“LIBOR Tranche” has the meaning set forth in Section 2.03(b).

“Liquidation Fee” means for any Tranche Period of any LIBOR Tranche held by a
Lender (i) the amount, if any, by which the additional Interest which would have
accrued during such Tranche Period on the reductions of the Principal Balance of
the LIBOR Tranche relating to such Tranche Period had a reduction of the
Principal Balance not occurred, exceeds (ii) the income, if any, received by the
Lender which holds such LIBOR Tranche from the investment of the proceeds of
such reductions of Principal Balance. A certificate as to the amount of any
Liquidation Fee (including the computation of such amount) shall be submitted by
the affected Lender to the Borrower and shall be conclusive and binding for all
purposes, absent manifest error.

“Liquidity Provider” means any of the financial institutions from time to time
party to any Asset Purchase Agreement or any liquidity loan agreement,
participation agreement or similar arrangement with a Conduit Lender or any
Related CP Issuer.

“LMIR” means for any day during any Tranche Period, the one-month Eurodollar
rate for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or
any other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
Dollars, as of 11:00 a.m. (London time) on such day, or if such day is not a
Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the related Managing Agent from another
recognized source for interbank quotation), in each case, changing when and as
such rate changes; provided, further that in the event that the rate appearing
on such page or as so determined by such Managing Agent shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.

“Loan” means a loan made to the Borrower pursuant to Article II.

“Lock-Box” means any post office box maintained by any Originator, the Servicer
or a Deposit Account Bank, in each case, for the purpose of receiving payments
on Receivables or other Collections.

 

- 24 -



--------------------------------------------------------------------------------

“Lock-Box Transfer Notice” means a notice in substantially the form attached
hereto as Exhibit H.

“Loss Horizon Ratio” means, as of any date, a ratio computed by dividing (i) the
sum of (a) the sum of the Dollar Equivalent of the aggregate amounts of gross
sales of the Originators generated during each of the five most recently ended
Monthly Periods and (b) the product of the Weighted Average Credit Percentage
times the Dollar Equivalent aggregate amount of gross sales of the Originators
generated during the sixth most recently ended Monthly Period, by (ii) the
amount equal to (x) at any time during a Level 1 Ratings Period, Non-Defaulted
Receivables Balance as of the last day of the most recently ended Monthly Period
or (y) at any time during a Level 2 Ratings Period or Level 3 Ratings Period,
the Net Receivables Balance as of the last day of the most recently ended
Monthly Period.

“Loss Reserve Ratio” means, as of any Monthly Reporting Date and continuing to
(but excluding) the next succeeding Monthly Reporting Date, a percentage
determined as of the last day of the immediately preceding Monthly Period equal
to the product of (i) the Stress Factor on such date, (ii) the Loss Horizon
Ratio on such date and (iii) the Loss Spike.

“Loss Spike” means, for any twelve (12) consecutive Monthly Periods, the highest
Three-Month Default Ratio during such period.

“Managing Agent” means, as to any Conduit Lender or Committed Lender, the Person
listed on Schedule I as the “Managing Agent” for such Lenders, together with its
respective successors and permitted assigns.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Transaction Party, (ii) the ability of any
Transaction Party to perform its obligations under this Agreement or any other
Facility Document, (iii) the legality, validity or enforceability of this
Agreement or any other Facility Document, (iv) any Secured Party’s interest in
the Receivables generally or in any material portion (as determined in the sole
discretion of any Managing Agent) of the Receivables, the Related Security or
the Collections with respect thereto or any other Collateral or the
Administrative Agent’s or any Issuing Lender’s interest in the Letter of Credit
Collateral, or (v) the validity, enforceability or collectability of the
Receivables generally or of any material portion of the Receivables.

“Material Debt Agreement” means any agreement under which any Indebtedness
aggregating $125,000,000 or more is outstanding or which provides for the
incurrence of Indebtedness of $125,000,000 or more.”

“Monthly Period” means each calendar month.

“Monthly Report” means a report, in substantially the form of Exhibit C (with
such changes as the Managing Agents may reasonably request from time to time),
furnished by the Servicer to the Managing Agents for the Lenders pursuant to
Section 6.07.

 

- 25 -



--------------------------------------------------------------------------------

“Monthly Reporting Date” means the fifteenth (15th) day of each Monthly Period
(or, if such day is not a Business Day, the next succeeding Business Day).

“Monthly Reporting Period” means any Level 1 Ratings Period.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

“Multiemployer Plan” means any ERISA Plan that is a multiemployer plan (as
defined in Section 4001(a)(3) of ERISA).

“Newell” means Newell Brands Inc., a Delaware corporation, together with its
successors and permitted assigns.

“Net Receivables Balance” means at any time, an amount equal to the Outstanding
Balances of all Receivables reduced, without duplication, by the sum of (i) the
Outstanding Balance of all Receivables that are not Eligible Receivables,
(ii) the Obligor Overconcentration Amount at such time, (iii) the Contractual
Dilution Reserve at such time, (iv) the amount by which the Outstanding Balances
of all Eligible Receivables that by their terms are due and payable within 62 to
180 days of the original billing date thereof exceeds 32.5% of the aggregate
Outstanding Balances of all Eligible Receivables, provided, however, that the
foregoing percentage may be adjusted to a percentage greater than the foregoing
listed percentage upon the unanimous written consent of the Managing Agents upon
five (5) Business Days prior notice to the Borrower, (v) the amount by which the
Outstanding Balances of all Eligible Receivables that by their terms are due and
payable within 181 to 360 days of the original billing date thereof exceeds 2.0%
of the aggregate Outstanding Balances of all Eligible Receivables, provided,
however, that the foregoing percentage may be adjusted to a percentage greater
than the foregoing listed percentage upon the unanimous written consent of the
Managing Agents upon five (5) Business Days prior notice to the Borrower,
(vi) the amount by which the Outstanding Balances of all Eligible Receivables
that are owing from Eligible Foreign Obligors exceeds 4.0% of the aggregate
Outstanding Balances of all Eligible Receivables, (vii) the amount by which the
Outstanding Balances of all Eligible Receivables that are owing from
Governmental Authorities exceeds 1.0% of the aggregate Outstanding Balances of
all Eligible Receivables, and (viii) the amount by which the Outstanding Balance
of all Eligible Receivables which are Eligible In-Transit Receivables exceeds
(a) at any time during a Level 1 Ratings Period, 3.0% of the aggregate
Outstanding Balances of all Eligible Receivables or (b) at any other time, 0.0%
of the aggregate Outstanding Balances of all Eligible Receivables.

“Non-Defaulted Receivables Balance” means, at any time, an amount equal to the
aggregate Outstanding Balance of all Receivables other than Delinquent
Receivables and Defaulted Receivables.

“Non-Renewing Lender” has the meaning set forth in Section 2.01(c).

“Notice of L/C Draw” has the meaning set forth in Section 2.17(e).

 

- 26 -



--------------------------------------------------------------------------------

“Obligor” means any Person obligated to make payments pursuant to a Contract.

“Obligor Overconcentration Amount” means, at any time, the aggregate, for all
Obligors, of the amounts by which the aggregate Outstanding Balance of all
Eligible Receivables of each such Obligor and its Affiliates exceeds the product
of (i) the Concentration Limit applicable to such Obligor at such time, and
(ii) the aggregate Outstanding Balance of all Eligible Receivables at such time.

“Obligor Percentage” means, at any time, for each Obligor, a fraction, expressed
as a percentage, (a) the numerator of which is the aggregate Outstanding Balance
of all Eligible Receivables of such Obligor at such time less the amount (in
any) then included in the calculation of the Net Receivables Balance pursuant to
clause (ii) of the definition thereof with respect to such Obligor and (b) the
denominator of which is the aggregate Outstanding Balance of all Eligible
Receivables at such time.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Official Body” means any Governmental Authority or any accounting board or
authority (whether or not part of a government) which is responsible for the
establishment or interpretation of national or international accounting
principles, in each case whether foreign or domestic.

“Organizational Documents” means, in respect of any Person, the certificate or
articles of formation or organization, the limited liability company agreement,
operating agreement, partnership agreement, joint venture agreement or other
applicable agreement of formation or organization (or equivalent or comparable
constituent documents) and other organizational documents and by-laws and any
certificate of incorporation, certificate of formation, certificate of limited
partnership and other agreement, similar instrument filed or made in connection
with its formation or organization, in each case, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Originator” means each Subsidiary of Newell listed on Schedule IX hereto, as
the same may be amended from time to time in accordance herewith, or which has
joined the Receivables Sale Agreement pursuant to and in accordance with Article
VII thereof.

“Other Fees” means amounts owed by the Borrower hereunder pursuant to
Sections 2.10, 2.11, 2.12, 2.13, 8.01 and 10.10.

“Outstanding Balance” means, with respect to a Receivable at any time, the
Dollar Equivalent of the then outstanding principal balance thereof.

“Participant” has the meaning specified in Section 10.03(f).

“Participant Register” has the meaning specified in Section 10.03(f).

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

- 27 -



--------------------------------------------------------------------------------

“Performance Guarantor” means Newell, in its capacity as performance guarantor
under the Performance Undertaking.

“Performance Undertaking” means that certain Performance Undertaking dated as of
October 3, 2016 by Newell in favor of the Administrative Agent for the benefit
of the Secured Parties, as amended, restated, supplemented or otherwise modified
from time to time.

“Permitted Disposition” means a merger of an Originator into another Originator
after giving effect to which the surviving Person is a wholly-owned direct or
indirect Subsidiary of Newell.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, Governmental Authority or other entity.

“Playing Card Business” means the business of designing, manufacturing,
marketing, selling and distributing playing cards and related gaming accessories
(including, without limitation, dice, poker chips and shufflers), card games and
board games, including under the brands BICYCLE®, BEE®, FOURNIER, KEM®, HOYLE®,
ARISTOCRAT, MAVERICK and AVIATOR®, as such business is conducted by The United
States Playing Card Company.

“Playing Card Business Sale” means the sale by the Business Sellers to unrelated
third parties of the Playing Card Business through the sale, assignment,
transfer and delivery by the Business Sellers of their respective rights, titles
and interests in and to the assets, properties, rights, contracts and claims
that relate to, are used by or are held for use in connection with, the Playing
Card Business.

“Pooled Commercial Paper” means Commercial Paper of a Conduit Lender or a
Related CP Issuer subject to any particular pooling arrangement by such Conduit
Lender or Related CP Issuer, but excluding Commercial Paper issued by such
Conduit Lender or Related CP Issuer for a tenor and in an amount specifically
requested by any Person in connection with any agreement effected by such
Conduit Lender or Related CP Issuer.

“Prime Rate” means, with respect to any Lender Group, the rate of interest
announced publicly by the related Reference Bank from time to time as its prime
or base rate (such rate not necessarily being the lowest or best rate charged by
such Reference Bank).

“Principal Balance” means with respect to any Tranche, the original principal
amount of a Loan made hereunder that has been allocated to such Tranche pursuant
to Section 2.03(a), as such amount may be divided or combined in accordance
therewith, in each case as reduced from time to time by (i) payments made in
accordance with Section 2.05 and (ii) Collections received by the applicable
Lender holding such Tranche from distributions made pursuant to Section 2.06 or
Section 2.07, as applicable, that have been applied to reduce the Principal
Balance of such Tranche; provided, that if such Principal Balance shall have
been reduced by any distribution and thereafter all or a portion of such
distribution is rescinded or must otherwise be returned for any reason, such
Principal Balance shall be increased by the amount of such rescinded or returned
distribution, as though it had not been received by such Lender.

 

- 28 -



--------------------------------------------------------------------------------

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, at any time for any Committed Lender in any Lender
Group, (a) the Commitment of such Committed Lender at such time divided by the
sum of the Commitments of all Committed Lenders in such Lender Group at such
time and (b) after the Commitments of all the Committed Lenders in such Lender
Group have been terminated, the Credit Exposure of such Committed Lender at such
time divided by the Credit Exposure of all the Committed Lenders in such Lender
Group at such time.

“Quickie Business” means the business of manufacturing, marketing and
distributing Quickie®-, Quickie® Jobsite™-, and Quickie® Bulldozer™-branded
household cleaning tools, as owned and operated by one or more Business Sellers.

“Quickie Business Sale” means the sale by the Business Sellers to unrelated
third parties of the Quickie Business through the sale, assignment, transfer and
delivery by the Business Sellers of their respective rights, titles and
interests in and to the assets, properties, rights, contracts and claims that
relate to, are used by or are held for use in connection with, the Quickie
Business.

“Rate Type” means the Alternative Rate, the Base Rate or the CP Rate.

“Rating Agencies” means each of S&P and Moody’s.

“Ratings Period” means each of a Level 1 Ratings Period, Level 2 Ratings Period
or Level 3 Ratings Period.

“RBC” means Royal Bank of Canada.

“Rebate Program” means the contractually obligated customer programs for sales
and marketing activities of the Originators, including but not limited to volume
incentives and co-operative advertising, rebates for cash payments and credits
issued for guaranteed sale product return, with respect to the Receivables.

“Rebate Program Liability” means as of any date of determination, the Dollar
Equivalent of the aggregate amount then recorded on the books and records of
Newell and the applicable Originators as the aggregate accrued liability related
to the Rebate Program as of such date.

“Receivable” means all indebtedness and other obligations arising in connection
with the sale of goods or the rendering of services by any Originator and which
are owed to such Originator (at the time it arises, and before giving effect to
any transfer or conveyance thereof) or Borrower (after giving effect to
transfers or conveyances under the Receivables Sale Agreement) or in which
Borrower or such Originator has a security interest or other interest,
including,

 

- 29 -



--------------------------------------------------------------------------------

without limitation, any indebtedness, obligation or interest constituting an
account, chattel paper, instrument or general intangible, and which are
identified on the books and records of such Originator or Borrower (including
its accounting system), interest, finance charges, sales taxes and other taxes
with respect thereto, and the obligation to pay any Finance Charges with respect
thereto. Indebtedness and other rights and obligations arising from any one
transaction, including, without limitation, indebtedness and other rights and
obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless of whether the account debtor, the related Originator or
Borrower treats such indebtedness, rights or obligations as a separate payment
obligation.

“Receivables Sale Agreement” means that certain Receivables Sale and
Contribution Agreement dated as of October 3, 2016, among the Originators and
the Borrower, as amended, restated, supplemented or otherwise modified from time
to time.

“Records” means all Contracts and all other agreements, documents, instruments,
books, records and other information (including, without limitation, computer
programs, tapes, discs, punch cards, data processing software and related
property and rights) with respect to the Receivables, the related Obligors and
the Related Security.

“Reference Bank” means, with respect to any Lender Group, the financial
institution identified as the Reference Bank for such Lender Group on Schedule I
or such other financial institution as shall be specified by the Managing Agent
for such Lender Group in a written notice to the Borrower.

“Related CP Issuer” means, with respect to any Conduit Lender, any Affiliate of
such Conduit Lender that issues Commercial Paper to fund advances made to such
Conduit Lender, the proceeds of which are used by such Conduit Lender to fund or
maintain Loans hereunder.

“Related Entity” means Newell, Servicer (so long as Servicer is Newell or an
Affiliate of Newell), any Originator and each of their respective Affiliates and
their respective successors.

“Related Security” means, with respect to any Receivable:

(a)    all of Borrower’s interest in the inventory and goods (including returned
or repossessed inventory or goods), if any, the sale, licensing, financing or
lease of which by the related Originator gave rise to such Receivable, and all
insurance contracts with respect thereto,

(b)    all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

 

- 30 -



--------------------------------------------------------------------------------

(c)    all guaranties, letters of credit, insurance, “supporting obligations”
(within the meaning of Section 9-102(a) of the UCC of all applicable
jurisdictions) and other agreements or arrangements of whatever character from
time to time supporting or securing payment of such Receivable whether pursuant
to the Contract related to such Receivable or otherwise,

(d)    all service contracts and other contracts and agreements associated with
such Receivable,

(e)    all Records related to such Receivable,

(f)    all of Borrower’s right, title and interest in, to and under the
Receivables Sale Agreement with respect to such Receivable,

(g)    all of Borrower’s right, title and interest in and to each Lock-Box, each
Deposit Account and the Collection Account, and any and all agreements related
thereto, and

(h)    all proceeds of any of the foregoing.

“Release” has the meaning specified in Section 2.06(c).

“Relocation Date” means January 15, 2020.

“Required Managing Agents” means (i) at any time prior to the Termination Date,
the Managing Agents whose Lender Group Limits together exceed fifty percent
(50%) of the Facility Limit at such time; provided, however, that for purposes
of this definition, the aggregate outstanding Principal Balance of the Loans and
L/C Advances of the Non-Renewing Lenders in a Lender Group at such time shall be
deemed to be the Lender Group Limit of such Lender Group at such time or (ii) at
any time from and after the Termination Date, the Managing Agents whose Lender
Group has Credit Exposure at such time which, in the aggregate, exceeds fifty
percent (50%) of the aggregate Credit Exposure at such time; provided, that in
either case, at any time there are two (2) or more Managing Agents, “Required
Managing Agents” must include at least two (2) Managing Agents (who are not
Affiliates of each other).

“Required Reserves” means, at any time, the product of (i) the Net Receivables
Balance at such time times (ii) the sum of (a) the Yield and Servicing Fee
Reserve Percentage as of such time and (b) the Combined Reserve Percentage as of
such time.

“Reserve Floor” means, at any time of determination, the largest of: (a) the sum
of the four (4) largest Obligor Percentages of the Group D Obligors, (b) the sum
of the two (2) largest Obligor Percentages of the Group C Obligors and (c) the
largest Obligor Percentage of the Group B Obligors.

 

- 31 -



--------------------------------------------------------------------------------

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Borrower
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Borrower, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of
Borrower now or hereafter outstanding, (iii) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Borrower now or hereafter outstanding, and (iv) any payment of
management fees by Borrower (except for reasonable management fees to the
related Originator or its Affiliates in reimbursement of actual management
services performed). For the avoidance of doubt, the Servicer Fee shall not be a
“Restricted Junior Payment”.

“Restatement Date” means October 2, 2019.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or any member state thereof, or Her
Majesty’s Treasury of the United Kingdom.

“S&P” means S&P Global Ratings, a Standard & Poor’s Financial Services LLC
business, and any successor thereto that is a nationally recognized statistical
rating organization.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.

“Sanctioned Obligor” means an Obligor which (i) if a natural person, is either
(A) a resident of a Sanctioned Country or (B) a Sanctioned Person or (ii) if a
corporation or other business organization, is organized under the laws of a
Sanctioned Country or any political subdivision thereof.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person controlled or 50% or more owned by any
such Person or group of such Persons described in the foregoing clause(a) or
(b).

“Scheduled Termination Date” means October 2, 2022, unless such date is extended
pursuant to Section 2.01(c).

“Seasonal Period” means, for each calendar year, the Monthly Periods commencing
with February of such calendar year to and including April of such calendar
year.

“Secured Obligations to the Issuing Lender” has the meaning set forth in
Section 2.14(e).

 

- 32 -



--------------------------------------------------------------------------------

“Secured Obligations to Lender Secured Parties” has the meaning set forth in
Section 2.14(b).

“Secured Parties” means, collectively, the Issuing Lenders, the Lenders, each
Managing Agent, the Administrative Agent and each other Indemnified Party.

“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.

“Servicer” means Newell, or such other Person(s) then authorized pursuant to
Section 6.01 to service, administer, bill and collect Receivables.

“Servicer Default” means the occurrence of any of the following events:

(a)     the Servicer shall fail to make any payment or deposit required
hereunder when due and such failure continues unremedied for two (2) Business
Days;

(b)    the Servicer shall fail to perform or observe any term, covenant or
agreement hereunder or any other Facility Document (other than as described in
clause (a), (d) or (j) hereof) and such failure shall continue unremedied for
thirty (30) days after the earlier of (x) the Servicer obtains actual knowledge
thereof or (y) any Managing Agent delivers written notice thereof to the
Servicer;

(c)    any representation, warranty, certification or statement made by the
Servicer in this Agreement, any other Facility Document or in any other
document, report or information delivered pursuant hereto or thereto shall have
been false or incorrect in any material respect on the date as of which made or
deemed made (or, in the case of any representation, warranty, certification or
statement that by its terms refers to an earlier date, shall have been false or
incorrect in any material respect on and as of such earlier date) (except that
the materiality standard in this clause (c) shall not apply to any such
representation or warranty that is expressly qualified by a materiality standard
or contains any carve-out or exception based on a Material Adverse Effect by its
express terms);

(d)    the Servicer shall fail to deliver as and when required hereunder (i) any
Monthly Report and such failure shall continue unremedied for two (2) Business
Days or (ii) any Weekly Report;

(e)    the occurrence of any Event of Termination;

(f)    the occurrence of any event or circumstance that (i) in the judgment of
any Managing Agent materially and adversely affects the Servicer’s ability to
collect the Receivables or (ii) could reasonably be expected to result in a
material adverse effect on the ability of the Servicer or Newell to perform its
obligations under this Agreement or any other Facility Document;

(g)    the occurrence of an Event of Bankruptcy in respect of Servicer;

 

- 33 -



--------------------------------------------------------------------------------

(h)    any Transaction Party (other than the Borrower) shall default in the
payment when due of any principal of or interest on any of its other
Indebtedness aggregating $125,000,000 or more; or any event specified in any
note, agreement, indenture or other document evidencing or relating to any
Indebtedness aggregating $125,000,000 or more shall occur if the effect of such
event is to cause, or (with the giving of any notice or the lapse of time or
both) to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, such Indebtedness to become
due prior to its stated maturity or to permit termination of the commitment to
lend pursuant to any such instrument or agreement;

(i)    one or more final judgments for the payment of money shall be entered
against any Transaction Party (other than the Borrower) in an amount in excess
of $125,000,000 (excluding amounts covered by insurance to the extent the
relevant independent third-party insurer has not denied coverage therefor),
individually or in the aggregate, and in each case, such judgment shall continue
unsatisfied or unstayed and in effect for sixty (60) days; or

(j)    Newell shall fail to comply with its financial covenant set forth on
Schedule IV hereto.

“Servicer Fee” has the meaning set forth in Section 6.08; provided, that if the
Servicer is not Newell or an Affiliate of Newell, the Servicer Fee shall be an
amount equal to the market rate for servicing similar Receivables.

“Servicer Fee Rate” means a rate per annum equal to 1.00%.

“Settlement Date” means (i) during any Monthly Reporting Period, the Interest
Payment Date of each Monthly Period, (ii) during any Weekly Reporting Period,
the Business Day immediately following each day a Weekly Report is required to
be delivered pursuant to Section 6.07 and (iii) (A) during any period when the
conditions precedent set forth in Section 3.02 are not satisfied and (B) on and
after the occurrence of the Termination Date each other Business Day specified
by the Administrative Agent (at the direction of any Managing Agent, which, in
the discretion of any Managing Agent, may be as frequently as daily) in a
written notice to the Borrower and the Servicer.

“Seventh Omnibus Amendment Effective Date” means June 18, 2019.

“Seventh Omnibus Amendment Excluded Receivables” means any Receivable originated
(either before or after the Seventh Omnibus Amendment Effective Date) by Sunbeam
Products, Inc., Graco Children’s Products Inc., Rubbermaid Incorporated, Ignite
USA, LLC, Rubbermaid Commercial Products LLC, or Sanford, L.P. for which the
Obligor is any of (i) Walmart Inc. or any of its affiliates, (ii) Sam’s West
Inc. or any of its affiliates, (iii) Sam’s East, Inc. or any of its affiliates,
(iv) Target Corporation or any of its affiliates, or (v) Amazon.com, Inc. or any
of its affiliates.

 

- 34 -



--------------------------------------------------------------------------------

“Shakespeare Business” means the design, manufacture, marketing, distribution,
and sale of military and marine antennae, custom resins, custom monofilaments,
conductive fibers, and lawn trimming implements, and various products related
thereto or incorporating such components with various commercial and industrial
applications, as such business is conducted by Shakespeare Company, LLC.

“Shakespeare Business Sale” means the sale by the Business Sellers to unrelated
third parties of the Shakespeare Business through the sale, assignment, transfer
and delivery by the Business Sellers of their respective rights, titles and
interests in and to the assets, properties, rights, contracts and claims that
relate to, are used by or are held for use in connection with, the Shakespeare
Business.

“Sold Business Unit” means the business unit(s) or other asset(s) of an
Originator subject to a Business Sale.

“Spot Rate” means, on any day, with respect to the determination of the Dollar
Equivalent of any amount denominated in Canadian Dollars, the exchange rate at
which Canadian Dollars may be exchanged into Dollars as set forth at
approximately 11:00 a.m. New York City time, on such day as published on the
Bloomberg Key Cross-Currency Rates Page for Canadian Dollars. In the event that
such rate does not appear on any Bloomberg Key Cross Currency Rates Page, the
Spot Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be selected by the Administrative
Agent and is reasonably satisfactory to the Borrower, or, in the absence of such
an agreement, such Spot Rate shall instead be the arithmetic average of the spot
rates of exchange of the Administrative Agent in the market where its foreign
currency exchange operations in respect of Canadian Dollars are then being
conducted, at or about 11:00 a.m. New York time, on such date for the purchase
of Dollars with Canadian Dollars for delivery two (2) Business Days later;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.

“Stress Factor” means 2.00.

“Structuring Agent” means PNC Capital Markets LLC, a Pennsylvania limited
liability company.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Borrower.

“Termination Date” means the earliest to occur of (i) the Scheduled Termination
Date, (ii) the declaration or automatic occurrence of the Termination Date
pursuant to Section 7.02, and (iii) the Business Day which the Borrower
designates as the Termination Date by written notice to the Managing Agents at
least five (5) Business Days prior to such Business Day.

 

- 35 -



--------------------------------------------------------------------------------

“Three-Month Default Ratio” means, for any Monthly Period, the average of the
Default Ratios for such Monthly Period and the two immediately preceding Monthly
Periods.

“Tranche” has the meaning specified in Section 2.03(a).

“Tranche Period” means, with respect to any Tranche:

(a)    in the case of any Tranche in respect of which Interest is computed by
reference to the CP Rate, (i) initially, the period commencing on (and
including) the applicable Borrowing Date thereof and ending on (and including)
the last day of the Monthly Period in which such Borrowing Date occurs, and
(ii) thereafter, each successive period commencing on (but excluding) the last
day of the immediately preceding Monthly Period for such Tranche and ending on
(and including) the last day of such Monthly Period;

(b)    in the case of any Tranche in respect of which Interest is computed by
reference to the Alternative Rate and the Alternative Rate is computed by
reference to LMIR, (i) initially, the period commencing on (and including) the
applicable Borrowing Date thereof and ending on (and including) the last day of
the Monthly Period in which such Borrowing Date occurs, and (ii) thereafter,
each successive period commencing on (but excluding) the last day of the
immediately preceding Monthly Period for such Tranche and ending on (and
including) the last day of such Monthly Period; and

(c)    in the case of any other Tranche in respect of which Interest is computed
by reference to the Alternative Rate, each period from one to and including 30
days in the case of a Tranche funded at the Base Rate, or a period of one, two,
three or six months or such other period as may be mutually agreeable to the
applicable Managing Agent and the Borrower in the case of a Tranche funded at
the Adjusted LIBO Rate, as the Borrower shall select in a written notice to the
Administrative Agent and the Lenders not later than 1:00 P.M. (New York City
time) on the second Business Day immediately before the first day of such
Tranche Period, each such Tranche Period for such Tranche to commence on the
last day of the immediately preceding Tranche Period for such Tranche (or if
there is no such Tranche Period, on the applicable Borrowing Date thereof),
except that if the Administrative Agent and the Lenders shall not have received
such notice before 1:00 P.M. on such second Business Day, such Tranche Period
shall be one day; and

(d)    at any time when the Base Rate shall have been in effect for a Tranche
Period of ten consecutive Business Days, and the conditions set forth in clauses
(a) and (d) of the definition of Alternative Rate do not exist, any Lender may,
upon one Business Day’s notice to the Borrower (with a copy to the
Administrative Agent), select as the next succeeding Tranche Period for such
Tranche (and any subsequent Tranche Periods designated by such Lender) a period
of one month during which Interest shall be computed by reference to the
Adjusted LIBO Rate; provided, however, that prior to such

 

- 36 -



--------------------------------------------------------------------------------

selection the Borrower may notify the applicable Lender that, in view of
anticipated Collections and repayments, Interest should continue to be computed
by reference to the Base Rate and, in such event, Interest shall continue to
accrue by reference to the Base Rate,

provided, however, that (x) any Tranche Period (other than of one day) which
would otherwise end on a day which is not a Business Day shall be extended to
the next succeeding Business Day (provided, further, that if Interest in respect
of such Tranche Period is computed by reference to the Adjusted LIBO Rate, and
such Tranche Period would otherwise end on a day which is not a Business Day,
and there is no subsequent Business Day in the same calendar month as such day,
such Tranche Period shall end on the next preceding Business Day); (y) in the
case of any Tranche Period of one day, (A) if such Tranche Period is the initial
Tranche Period for a Tranche, such Tranche Period shall be the applicable
Borrowing Date; (B) any subsequently occurring Tranche Period which is one day
shall, if the immediately preceding Tranche Period is more than one day, be the
last day of such immediately preceding Tranche Period and, if the immediately
preceding Tranche Period is one day, be the day next following such immediately
preceding Tranche Period; and (C) if such Tranche Period occurs on a day
immediately preceding a day which is not a Business Day, such Tranche Period
shall be extended to the next succeeding Business Day; and (z) in the case of
any Tranche Period for any Tranche which commences before the Termination Date
and would otherwise end on a date occurring after the Termination Date, such
Tranche Period shall end on the Termination Date and the duration of each
Tranche Period which commences on or after the Termination Date shall be a
period from and including the last day of the immediately preceding Tranche
Period (or, in the case of the initial Tranche Period immediately following the
Termination Date, from and including the Termination Date) to but excluding the
next Settlement Date.

“Transaction Parties” means, collectively, the Borrower, each Originator, the
Performance Guarantor and (so long as it is Newell or an Affiliate of Newell)
the Servicer.

“Two-Month Dilution Ratio” means, for any Monthly Period, the average of the
Dilution Ratios for such Monthly Period and the immediately preceding Monthly
Period.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unbilled Receivable” means any Receivable for goods delivered or services
performed for the related Obligor, with respect to which no invoice has been
submitted to such Obligor for payment of the amount thereof and which is
accounted for on the related Originator’s books and records as “unbilled
revenue” in accordance with its financial accounting practices.

“Unreimbursed L/C Amount” has the meaning set forth in Section 2.17(e).

“Unused Fee” has the meaning set forth in the Lender Fee Letter.

“Used Fee” has the meaning set forth in the Lender Fee Letter.

 

- 37 -



--------------------------------------------------------------------------------

“Weekly Report” means a report, in form and substance mutually agreed upon by
the Servicer and the Managing Agents, furnished by the Servicer to the Managing
Agents on each Weekly Reporting Date pursuant to Section 6.07, reflecting
information for the seven (7) day period ending on the day immediately preceding
such Weekly Reporting Date.

“Weekly Reporting Date” has the meaning set forth in Section 6.07.

“Weekly Reporting Period” means any Level 2 Ratings Period or Level 3 Ratings
Period.

“Weighted Average Credit Percentage” means, at any time of determination, the
greater of (a) 0.0% and (b) the percentage determined pursuant to the following
formula:

WACP = (100% x WACT – 30) / 30

where:

 

WACP    =    the Weighted Average Credit Percentage WACT    =    the Weighted
Average Credit Terms

“Weighted Average Credit Terms” means, for any Monthly Period, the weighted
average remaining terms to the stated maturities of all Receivables owned by the
Borrower during such Monthly Period (excluding, without duplication, Delinquent
Receivables, Defaulted Receivables and Receivables with original stated
maturities greater than three hundred sixty (360) days)).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Yield and Servicing Fee Reserve Percentage” means, at any time, the product
(expressed as a percentage) of (i) 1.5 times (ii) the Days Sales Outstanding for
the most recent Monthly Period times (iii) the quotient of (a) the sum of
(x) the Base Rate at such time and (b) the Servicing Fee Rate divided by
(b) 360.

Section 1.02.    Other Terms and Constructions. (a) Under this Agreement, all
accounting terms not specifically defined herein shall be construed in
accordance with GAAP as in effect in the United States, and all accounting
determinations made and all financial statements prepared hereunder shall be
made and prepared in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9. The words “herein,” “hereof,” and
“hereunder” and other words of similar import refer to this Agreement as a
whole, including the exhibits and schedules hereto, as the same may from time to
time be amended or supplemented and not to any particular section, subsection,
or clause contained in this Agreement, and all references to Sections, Exhibits
and Schedules shall mean, unless the context clearly indicates otherwise, the
Sections hereof and the Exhibits and Schedules attached hereto, the terms of
which Exhibits and Schedules are hereby incorporated into this Agreement. The
captions and section numbers appearing in this

 

- 38 -



--------------------------------------------------------------------------------

Agreement are inserted only as a matter of convenience and do not define, limit,
construe or describe the scope or intent of the provisions of this Agreement.
Each of the definitions set forth in Section 1.01 hereof shall be equally
applicable to both the singular and plural forms of the defined terms. Unless
specifically stated otherwise, all references herein to any agreements,
documents or instruments shall be references to the same as amended, restated,
supplemented or otherwise modified from time to time.

(b)    Notwithstanding any other provision of this Agreement to the contrary,
all monetary calculations under this Agreement shall be in Dollars (and any
amounts denominated in Canadian Dollars shall be converted to the Dollar
Equivalent for such calculations, as applicable). For purposes of this
Agreement, calculations with respect to all amounts received or required to be
paid in a currency other than Dollars or Canadian Dollars shall be valued at
zero.

Section 1.03.    Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

Section 1.04.    LIBOR Notification. Section 2.19 of this Agreement provides a
mechanism for determining an alternative rate of interest in the event that the
London interbank offered rate is no longer available or in certain other
circumstances. The Administrative Agent does not warrant or accept any
responsibility for and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LMIR” or “LIBO Rate” or in
either case with respect to any alternative or successor rate thereto, or
replacement rate therefor.

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

Section 2.01.    The Loans. (a) On the terms and subject to the conditions
hereof, from time to time prior to the Termination Date, each Conduit Lender may
in its sole discretion, and each Committed Lender shall, if the Conduit Lender
in its related Lender Group elects not to, make Loans to the Borrower in an
amount, for each Lender Group, equal to its Lender Group Percentage of the
amount requested by the Borrower pursuant to Section 2.02; provided, that no
Lender shall make any such Loan if, after giving effect to such Loan:

(i)    in the case of a Conduit Lender, the aggregate outstanding Principal
Balance of the Tranches funded by such Lender hereunder shall exceed its Conduit
Lending Limit or, in the case of a Committed Lender, the Credit Exposure of such
Lender hereunder shall exceed its Commitment;

(ii)    the aggregate Credit Exposure shall exceed the Facility Limit; or

(iii)    the aggregate Credit Exposure shall exceed the Borrowing Base.

 

- 39 -



--------------------------------------------------------------------------------

If there is more than one Committed Lender in a Lender Group, each such
Committed Lender shall lend its Pro Rata Share of such Lender Group’s Lender
Group Percentage of each requested Loan, to the extent such Loan is not made by
the related Conduit Lender. Each Borrowing shall be in a minimum principal
amount equal to not less than $1,000,000 and in integral multiples of $100,000
in excess thereof. Subject to the foregoing and to the limitations set forth in
Section 2.05, the Borrower may borrow, prepay and reborrow the Loans hereunder.

(b)    Reduction of the Facility Limit. The Borrower may, from time to time upon
at least five (5) Business Days’ prior written notice to each Managing Agent and
the LC Issuer, elect to reduce the Facility Limit in whole or in part; provided,
that after giving effect to any such reduction and any principal payments on
such date, the aggregate Credit Exposure shall not exceed the Facility Limit.
Any such reduction shall be in a minimum amount of $5,000,000 or an integral
multiple thereof. Any such reduction shall, (i) reduce each Lender Group Limit
(and the corresponding Conduit Lending Limit(s)) hereunder ratably in accordance
with their respective Lender Group Percentages and (ii) reduce each Committed
Lender’s Commitment ratably within its Lender Group in accordance with each
Committed Lender’s Pro Rata Share. Prior to the date of any reduction of the
Facility Limit pursuant to this Section 2.01(b), the Borrower shall prepay the
Loans and/or Cash-Collateralize the L/C Obligations in an amount equal to the
excess, if any, of the aggregate outstanding principal amount of the Credit
Exposure over the Facility Limit as so reduced. Once the Facility Limit is
reduced pursuant to this Section 2.01(b) it may not subsequently be reinstated
without the consent of each Committed Lender.

(c)    Extension of Scheduled Termination Date. The Borrower may, no more
frequently than once each year (commencing in the year 2018) by delivering
written notice to each Managing Agent, request the Committed Lenders to extend
the date set forth in the definition of “Scheduled Termination Date” (the
“Commitment Termination Date”) for a period of 364 days past the then applicable
Commitment Termination Date, with such extension to become effective as of the
date one or more Committed Lenders shall in their sole discretion consent to
such extension. Any such request shall be subject to the following conditions:
(i) at no time will any Commitment of any Committed Lender have a term of more
than 364 days and, if any such request would result in a term of more than 364
days, such request shall be deemed to have been made for such number of days so
that, after giving effect to such extension on the date requested, such term
will not exceed 364 days, (ii) none of the Committed Lenders will have any
obligation to extend any Commitment, (iii) any such extension of the Commitment
Termination Date will be effective only upon the written agreement of at least
one Committed Lender and the Borrower and (iv) any request for such extension
shall be made not more than one hundred twenty (120) nor less than forty-five
(45) days prior to the then current and applicable Commitment Termination Date.
The Managing Agent for each applicable Committed Lender will respond to any such
request within thirty (30) days but in any event no earlier than ninety
(90) days prior to the then current Commitment Termination Date, provided, that
any Managing Agent’s failure to respond within such period shall be deemed to be
a rejection of the requested extension. If one or more Managing Agents (but less
than all) does not extend the Scheduled Termination Date, the Commitments of the
Committed Lenders in such Managing Agent’s Lender Group (each Lender in such
Lender Group, a “Non-Renewing Lender”) shall expire on the then current

 

- 40 -



--------------------------------------------------------------------------------

Commitment Termination Date without further action required on the part of any
Person and the Scheduled Termination Date shall be extended only with respect to
the Committed Lenders that have confirmed the extension of their Commitments to
the Borrower in writing on or prior to the then current Commitment Termination
Date. For the avoidance of doubt, no Non-Renewing Lender shall be an L/C
Participant with respect to any undrawn and unexpired amount of any then
outstanding Letters of Credit following the expiration of the Commitments of
such Non-Renewing Lender.

Section 2.02.    Borrowing Procedures.

(a)    Borrowing Requests. (i) The Borrower shall request a Borrowing hereunder
by submitting to each Managing Agent a written notice, substantially in the form
of Exhibit B (each, a “Borrowing Request”) at least two (2) Business Days prior
to the date of the proposed Borrowing (each, a “Borrowing Date”) if the Interest
Rate thereon is to be calculated by reference to the LIBO Rate or LMIR, at least
one (1) Business Day prior to the date of the proposed Borrowing Date if the
Interest Rate thereon is to be calculated by reference to any CP Rate or prior
to 1:00 P.M. (New York City time) on the date of the proposed Borrowing Date if
the Interest Rate thereon is to be calculated by reference to the Base Rate.
Promptly after its receipt thereof, each Managing Agent shall promptly forward a
copy of each Borrowing Request to each Lender in its Lender Group.

(ii)    Each Borrowing Request shall: (A) specify (1) the amount of the
requested Borrowing (which shall not be less than $1,000,000 and in additional
increments of $100,000) and the allocation of such amount among the Lender
Groups (which shall be proportional to the respective Conduit Lending Limits of
the Conduit Lenders in each Lender Group), (2) the Aggregate Principal Balance
after giving effect to such Borrowing, (3) the desired Borrowing Date, and
(4) the account of the Borrower to which the proceeds of such Borrowing are to
be remitted, and (B) certify that, after giving effect to the proposed
Borrowing, no Borrowing Base Deficiency would exist.

(b)    Conduit Lender Acceptance or Rejection. If a Conduit Lender shall receive
a Borrowing Request, such Conduit Lender shall instruct the related Managing
Agent to accept or reject such request by no later than the close of business on
the Business Day immediately following the date of the applicable Borrowing
Request. If a Conduit Lender rejects a Borrowing Request, the related Managing
Agent shall promptly notify the Borrower and the related Committed Lenders of
such rejection. If a Conduit Lender declines to fund its portion of any
Borrowing Request, the Borrower may cancel and rescind such Borrowing Request in
its entirety upon notice thereof received by the Administrative Agent and each
Managing Agent prior to the close of business on the Business Day immediately
prior to the proposed Borrowing Date. At no time will a Conduit Lender be
obligated to make Loans hereunder regardless of any notice given or not given
pursuant to this Section.

(c)    Committed Lender’s Commitment. (i) If a Conduit Lender rejects a
Borrowing Request and the Borrower has not cancelled such Borrowing Request in
accordance with clause (b) above, any Loan requested by the Borrower in such
Borrowing Request that would otherwise be made by such Conduit Lender shall be
made by the related Committed Lenders in its Lender Group on a pro rata basis in
accordance with their respective Pro Rata Shares of such Loan.

 

- 41 -



--------------------------------------------------------------------------------

(ii)    The obligations of any Committed Lender to make Loans hereunder are
several from the obligations of any other Committed Lenders (whether or not in
the same Lender Group). The failure of any Committed Lender to make Loans
hereunder shall not release the obligations of any other Committed Lender
(whether or not in the same Lender Group) to make Loans hereunder, but no
Committed Lender shall be responsible for the failure of any other Committed
Lender to make any Loan hereunder.

(iii)    Notwithstanding anything herein to the contrary, a Committed Lender
shall not be obligated to fund any Loan at any time on or after the Termination
Date or if, after giving effect to such Loan, the Credit Exposure of such
Committed Lender including such Committed Lender’s ratable share of the
aggregate outstanding Principal Balance of the Loans held by the Conduit
Lender(s) in such Committed Lender’s Lender Group hereunder would exceed such
Committed Lender’s Commitment

(d)    Disbursement of Funds. On each Borrowing Date, each applicable Lender
shall remit its share of the aggregate amount of the Loans requested by the
Borrower to the account of the Administrative Agent specified therefor to such
Lender by 12:00 noon (New York City time) by wire transfer of same day funds.
Upon receipt of such funds, the Administrative Agent shall remit such funds by
wire transfer of same day funds to the account of the Borrower specified in the
related Borrowing Request by 1:00 p.m. (New York City time) to the extent it has
received such funds from the Lenders in its Lender Group no later than 12:00
noon (New York City time).

Section 2.03.    Tranches.

(a)    Generally. Each Loan shall be allocated to one or more “Tranche Periods”
as set forth in the definition of such term. Any portion of a Loan having one
Tranche Period and one Rate Type is referred to herein as a “Tranche”. The
Borrower shall from time to time select Tranche Periods and Rate Types with
respect to Tranches funded by the Committed Lenders, subject to the provisions
of this Agreement and provided, that no Event of Termination has occurred. At
all times after the occurrence of an Event of Termination, each Committed Lender
shall select the Tranche Periods and Rate Types with respect to the Tranches it
funds hereunder. Either the Borrower or, following an Event of Termination, the
applicable Lender, may, upon notice to the other party received at least three
Business Days prior to the last day of any Tranche Period in the case of the
Borrower giving notice, or up to the last day of such Tranche Period in the case
of the Lender giving notice, either (i) divide any Tranche originating on such
last day or having a Tranche Period ending on such last day into two or more
Tranches having an aggregate Principal Balance equal to the Principal Balance of
such divided Tranche, or (ii) combine any two or more Tranches originating on
such last day or having Tranche Periods ending on such last day into a single
Tranche having a Principal Balance equal to the aggregate of the Principal
Balance of such Tranches; provided, however, that no Tranche with respect to
which Interest is determined by reference to the CP Rate may be combined with a
Tranche with respect to which Interest is determined by reference to the
Alternative Rate, and a Tranche held by one Lender may not be combined with any
Tranche held by any other Lender.

 

- 42 -



--------------------------------------------------------------------------------

(b)    Illegality. Notwithstanding any other provision of this Agreement, if the
adoption of or any change in any Law or in the interpretation or application
thereof by any relevant Governmental Authority shall make it unlawful for any
Lender, in its reasonable determination, to fund or maintain Tranches for which
Interest is calculated by reference to the LIBO Rate or LMIR (each a “LIBOR
Tranche”) as contemplated by this Agreement or to obtain in the interbank
Eurodollar market the funds with which to make or maintain any such LIBOR
Tranche, such Lender shall promptly notify the Administrative Agent, its
Managing Agent and the Borrower thereof whereupon, until such Lender notifies
the Borrower and the Administrative Agent that the circumstances giving rise to
such suspension no longer exist (which notice such Lender shall promptly give),
(i) the obligation of such Lender to fund or maintain LIBOR Tranches shall
forthwith be suspended and (ii) such Lender’s then outstanding LIBOR Tranches,
if any, shall be converted on the last day of the Tranche Period for such
Tranches or within such earlier period as required by Law into Tranches that
accrue Interest based on the Base Rate (each a “Base Rate Tranche”).

(c)    LIBO Rate Inadequate; Inability to Determine LIBO Rate. If prior to the
commencement of any Tranche Period for a LIBOR Tranche, either (i) the related
Lender reasonably determines that the rate at which deposits of Dollars are
being offered to such Lender in the London interbank market does not accurately
reflect the cost to such Lender of funding or maintaining LIBOR Tranches for
such Tranche Period or (ii) the related Lender is unable, after reasonable
attempts, to obtain Dollars in the London interbank market to fund or maintain
such Tranche for such Tranche Period, then such Lender shall give notice thereof
to the Borrower, its Managing Agent and the Administrative Agent by telephone or
telecopy as promptly as practicable thereafter and, until such Lender notifies
the Borrower, its Managing Agent and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist (which notice such
Lender shall promptly give), (A) the obligations of the such Lender to make
LIBOR Tranches or to continue or convert outstanding Tranches as or into LIBOR
Tranches shall be suspended, (B) each outstanding LIBOR Tranche funded by such
Lender shall be converted into a Base Rate Tranche on the last day of the
Tranche Period applicable thereto, and (C) if any Borrowing Request requests a
LIBOR Tranche, the portion of such Borrowing to be funded by such Lender shall
be made as a Base Rate Tranche. Notwithstanding the foregoing, this clause
(c) shall be subject in all respects to Section 2.19, and to the extent of any
inconsistency between this clause (c) and Section 2.19, Section 2.19 shall
control.

Section 2.04.    Interest and Fees. On each Interest Payment Date, the Borrower
shall pay to the Administrative Agent, for the benefit of each Lender and each
Issuing Lender, all accrued and unpaid Interest with respect to each Tranche (as
applicable) owing to such Lender as of the end of the most recently ended
Monthly Period. The Borrower shall pay to the Administrative Agent, for the
account of the Lenders, the Unused Fees and Used Fees in the amounts and on the
dates set forth in the Lender Fee Letter. On or before the first Business Day
after the end of each Tranche Period in respect of which Interest is computed by
reference to the CP Rate, the related Lender (or the related Managing Agent on
behalf of such Lender) shall furnish the Administrative Agent with an

 

- 43 -



--------------------------------------------------------------------------------

invoice setting forth the amount of the accrued and unpaid Interest and the
calculation thereof for such Tranche Period and the Administrative Agent shall
promptly deliver a copy of such invoice to the Borrower. On or before the first
Business Day after the end of each calendar month each Managing Agent shall
furnish the Administrative Agent with an invoice setting forth the amount of the
accrued and unpaid Unused Fees and Used Fees payable to the Lenders in such
Managing Agent’s Lender Group and the Administrative Agent shall promptly
deliver a copy of such invoice to the Borrower. All payments of Interest and
fees shall be made out of Collections, the proceeds of Loans or, if the
Administrative Agent consents, such other funds available to the Borrower.

Section 2.05.    Optional Prepayments. The Borrower may, at its option, prepay
no later than 1:00 PM (New York City time) on any Business Day all or any
portion of any Loan upon prior written notice delivered to each Managing Agent
not later than 11:00 A.M. (New York City time) two (2) Business Days prior to
the date of such payment. Each such notice shall be in the form attached as
Exhibit G and shall (i) specify the aggregate amount of the prepayment to be
made on the Loans and the Loans to which such prepayment is to be applied and
(ii) specify the Business Day on which the Borrower will make such prepayment.
Each such prepayment shall be in a minimum principal amount equal to $1,000,000
and in integral multiples of $100,000 in excess thereof and shall be made
ratably among the Lenders based on the aggregate Principal Balance of the
Tranches held by each. At the request of any Managing Agent, each such
prepayment of the Loans to the Lenders in such Managing Agent’s Lender Group
must be accompanied by a payment of all accrued and unpaid Interest on the
amount prepaid and any other amounts (including amounts payable under
Section 2.12) due from the Borrower hereunder in respect of such prepayment. Any
such prepayment shall be made out of Collections.

Section 2.06.    Application of Collections Prior to Termination Date. (a) On
each Business Day (other than a Settlement Date) prior to the Termination Date,
the Servicer shall cause all Collections actually received in cash on such day
to be applied in the following order and priority:

(i)    first, if the Borrower or the Servicer knows or should know that a
Borrowing Base Deficiency exists, or the aggregate Credit Exposure exceeds the
Facility Limit, to the Administrative Agent, for the benefit of the applicable
Lenders, an amount equal to such Borrowing Base Deficiency or the amount
necessary to cause the aggregate Credit Exposure to be less than or equal to the
Facility Limit, as applicable (such amount to be allocated (a) first, to the
Lenders, in accordance with each Lender’s Pro Rata Share, as a repayment of
principal of the Loans, and (b) second, to the Issuing Lenders in an amount to
Cash-Collateralize the L/C Obligations (which shall reduce the Credit
Exposure));

(ii)    second, to each Non-Renewing Lender, in payment of the outstanding
principal balance of its Loans and L/C Advances, in an amount equal to such
Non-Renewing Lender’s ratable share (in accordance with the respective
outstanding principal balance of the Loans and L/C Advances made by each of the
Non-Renewing Lenders) of the balance of such Collections (such ratable share to
be determined on each Business Day, solely for the purposes of this clause (ii),
based upon the outstanding Loans of the Lenders immediately preceding such
Termination Date), until such Non-Renewing Lender’s outstanding Loans and L/C
Advances are reduced to zero;

 

- 44 -



--------------------------------------------------------------------------------

(iii)    third, if any Borrower Obligations are then due and payable by the
Borrower to any Secured Party, pay to each such Secured Party (ratably in
accordance with the amounts owing to each) the Borrower Obligations so due and
payable; and

(iv)    fourth, remit any remaining Collections to the Borrower for application
in accordance with Section 2.06(c) below; provided, that, if the conditions
precedent for such Release set forth in Section 3.02 are not satisfied, the
Servicer shall deposit such Collections into the Collection Account for
application on the next Business Day in accordance with this Section 2.06 or
Section 2.07, as applicable.

(b)    On each Interest Payment Date, the Servicer shall remit to the
Administrative Agent, on behalf of the applicable Lenders, solely out of
Collections or the proceeds of Loans, the accrued and unpaid Interest in respect
of each Tranche owing to such Lenders as of the end of the most recently ended
Monthly Period.

(c)    Any Collections remitted to the Borrower pursuant to
Section 2.06(a)(iv) or Section 2.06(d)(vi) (any such remittance, a “Release”)
shall be applied by the Servicer, on behalf of the Borrower: (i) first, if so
requested by the Borrower, to pay or prepay (or set aside for the payment or
prepayment of) Loans, (ii) second, to pay the purchase price for Receivables to
be acquired by the Borrower from any Originator on such day under the
Receivables Sale Agreement, and (iii) third, in such other manner as the
Borrower may specify and that is not prohibited by the terms of the Facility
Documents; provided, that to the extent a Borrowing Base Deficiency exists as of
the date of such Release under this clause (iii), such Collections shall be held
in trust for the benefit of the Secured Parties until such Borrowing Base
Deficiency shall have been cured.

(d)    On each Settlement Date prior to the Termination Date, the Servicer shall
apply all Collections actually received in cash and all funds, if any, on
deposit in the Collection Account that have not been previously applied
hereunder (including, without limitation, any investment earnings received with
respect to such funds) in the following order of priority:

(i)    first, to the Servicer, all accrued and unpaid Servicer Fees then due and
payable;

(ii)    second, to the Administrative Agent for the benefit of the Issuing
Lenders and the Lenders and the Managing Agents on a pro rata basis, an amount
equal to the aggregate accrued and unpaid Interest then due and payable and all
accrued and unpaid Letter of Credit Issuance Fees, L/C Fees, Unused Fees, Used
Fees or other fees then due and payable to any of them;

(iii)    third, if as of such Settlement Date a Borrowing Base Deficiency
exists, or the aggregate Credit Exposure exceeds the Facility Limit, to the
Administrative Agent, on behalf of the applicable Lenders, an amount equal to
such Borrowing Base Deficiency or the amount necessary to cause the aggregate
Credit Exposure to be less than or equal to the Facility Limit, as applicable
(such amount to be allocated (a) first, to the Lenders, in accordance with each
Lender’s Pro Rata Share, as a repayment of principal of the Loans, and
(b) second, to the Issuing Lenders in an amount to Cash-Collateralize the L/C
Obligations (which shall reduce the Credit Exposure));

 

- 45 -



--------------------------------------------------------------------------------

(iv)    fourth, to each Non-Renewing Lender, in payment of the outstanding
principal balance of its Loans and L/C Advances, in an amount equal to such
Non-Renewing Lender’s ratable share (in accordance with the respective
outstanding principal balance of the Loans and L/C Advances made by each of the
Non-Renewing Lenders) of the balance of such Collections (such ratable share to
be determined on each Business Day, solely for the purposes of this clause (iv),
based upon the outstanding Loans and L/C Advances of the Lenders immediately
preceding such Termination Date, until such Non-Renewing Lender’s outstanding
Loans and L/C Advances are reduced to zero;

(v)    fifth, if any Borrower Obligations are then due and payable by the
Borrower to any Secured Party, pay to each such Secured Party (ratably in
accordance with the amounts owing to each) the Borrower Obligations so due and
payable;

(vi)    sixth, to pay each Originator for any outstanding unpaid L/C Reduction
Amount owed to such Originator by the Borrower under the Receivables Sale
Agreement; provided that the priority of payment among any Originators with any
outstanding unpaid L/C Reduction Amount shall be made in the order of time that
the related L/C Reduction Notice was delivered pursuant to Section 1.9 of the
Receivables Sale Agreement; and

(vii)    seventh, remit any remaining Collections to the Borrower for
application in accordance with Section 2.06(c); provided, that, if the
conditions precedent for such Release set forth in Section 3.02 are not
satisfied, the Servicer shall deposit such Collections into the Collection
Account for application on the next Business Day in accordance with this
Section 2.06 or Section 2.07, as applicable.

Section 2.07.    Application of Collections After Termination Date. (a) On the
Termination Date, the Servicer shall deposit to the Collection Account all
Collections held by it on such date (including amounts previously set aside or
held by it pursuant to Section 2.06). On each Business Day thereafter, the
Servicer shall deposit to the Collection Account, within one (1) Business Day of
its receipt thereof, all Collections received by it that have not previously
been deposited to the Collection Account. The Servicer shall not make any
withdrawals from the Collection Account during such period except for the
purpose of distributing such Collections in accordance with this Section 2.07.

 

- 46 -



--------------------------------------------------------------------------------

(b)    On each Settlement Date from and after the Termination Date, the Servicer
shall apply all Collections actually received in cash since the prior Settlement
Date, and all funds, if any, on deposit in the Collection Account that have not
been previously applied hereunder (including, without limitation, any investment
earnings received with respect to such funds) in the following order of
priority:

(i)    first, to the Administrative Agent an amount equal to the Borrower
Obligations (other than those described in clause (iii) below) owing to the
Administrative Agent in respect of costs and expenses of the type described in
Section 10.10 incurred by it in connection with the enforcement of any Facility
Document or the collection of any amounts due thereunder;

(ii)    second, to the Servicer (if not Newell or an Affiliate of Newell) the
accrued and unpaid Servicer Fee and, if not otherwise paid, at the direction of
the Required Managing Agents, pay to each Approved Sub-servicer all amounts then
due and payable pursuant to the contract between the Servicer and such Approved
Sub-servicer;

(iii)    third, to the Administrative Agent, for the benefit of the Issuing
Lenders, the Lenders and the Managing Agents on a pro rata basis, an amount
equal to the aggregate accrued and unpaid Letter of Credit Issuance Fees, L/C
Fees, Interest, Unused Fees, Used Fees or other fees owing to any of them;

(iv)    fourth, to the Administrative Agent, for the benefit of the Lenders, an
amount equal to the aggregate Credit Exposure until the aggregate Credit
Exposure shall have been reduced to zero (such amount to be allocated (i) first,
to the Issuing Lenders to Cash-Collateralize the L/C Obligations (which shall
reduce the Credit Exposure), and (ii) second, to the Lenders, in accordance with
each Lender’s Pro Rata Share, as a repayment of principal of the Loans);

(v)    fifth, if any Borrower Obligations (other than the amounts paid pursuant
to clauses (i) through (iv) above) are then due and payable by the Borrower to
any Secured Party, to each such Secured Party (ratably in accordance with the
amounts owing to each) the Borrower Obligations so due and payable;

(vi)    sixth, to the Servicer (if Newell or an Affiliate of Newell) the accrued
and unpaid Servicer Fee;

(vii)    seventh, to pay each Originator on behalf of the Borrower for any
outstanding unpaid L/C Reduction Amount owed to such Originator under the
Receivables Sale Agreement, provided that the priority of payment among any
Originators with any outstanding unpaid L/C Reduction Amount shall be made in
the order of time that the related L/C Reduction Notice was delivered pursuant
to Section 1.9 of the Receivables Sale Agreement; and

(viii)    eighth, on the Final Collection Date, remit any remaining funds to the
Borrower.

 

- 47 -



--------------------------------------------------------------------------------

Section 2.08.    Deemed Collections. If on any day the Outstanding Balance of
any Receivable is either reduced or canceled as a result of (i) a Dilution
Factor or (ii) a contractually obligated credit associated with volume rebates
or co-op advertising customer programs accruals, the Borrower shall enforce
against the applicable Originator the Deemed Collection resulting therefrom in
accordance with Section 1.5 of the Receivables Sale Agreement and shall be
deemed to have received on such day an amount equal to the amount of such
reduction, or in the case of a cancellation, the Outstanding Balance of such
Diluted Receivable; provided, that so long as no Event of Termination or
Incipient Event of Termination has occurred and is continuing, such Deemed
Collections may be applied to the purchase price paid to the related Originator
for newly purchased Receivables to the extent permitted under the Receivables
Sale Agreement. If the Borrower is on any day deemed to have received
Collections pursuant to this Section 2.08 from and after the Termination Date,
on such day the Borrower shall pay an amount of funds equal to such Deemed
Collections to the Servicer for allocation and application in accordance with
Section 2.07.

Section 2.09.    Payments and Computations, Etc. All amounts to be paid or
deposited by the Borrower or the Servicer hereunder shall be paid or deposited
in accordance with the terms hereof no later than 1:00 p.m. (New York City time)
on the day when due in lawful money of the United States of America in
immediately available funds to the account as the Administrative Agent or the
relevant Managing Agents may designate prior to such payment from time to time
in writing. The Administrative Agent will promptly after receipt of any payments
from the Borrower or the Servicer hereunder that are for the benefit of one or
more Lenders, the Issuing Lenders or any other Secured Party cause to be
distributed ratably to such Person like funds relating to such payment, to be
applied in accordance with the terms of this Agreement. The Borrower and the
Servicer (only with respect to amounts payable pursuant to Section 8.02) shall,
to the extent permitted by law, pay to the Affected Party interest on all
amounts not paid or deposited or debited by such Person when due hereunder at
the Default Rate, payable on demand. All computations of Interest, Unused Fees,
Used Fees and Servicer Fees hereunder shall be made on the basis of a year of
360 days for the actual number of days (including the first but excluding the
last day) elapsed; provided, that all computations of Interest on Base Rate
Tranches shall be made on the basis of a year of 365 days for the actual number
of days (including the first but excluding the last day) elapsed. In no event
shall any provision of this Agreement require the payment or permit the
collection of Interest in excess of the maximum permitted by applicable law. In
the event that any payment hereunder (whether constituting a repayment of Loans
or a payment of Interest or any other amount) is rescinded or must otherwise be
returned for any reason, the amount of such payment shall be restored and such
payment shall be considered not to have been made.

Section 2.10.    Interest Protection. (a) If due to either: (i) the introduction
of or any change (including, without limitation, any change by way of imposition
or increase of reserve requirements) in or in the interpretation by any
Governmental Authority of any law or regulation (other than laws or regulations
relating to taxes), (ii) the compliance by any Affected Party with any directive
or request from any central bank or other Governmental Authority (whether or not
having the force of law), or (iii) or any change in any accounting guideline by
an accounting board or authority (whether or not part of a government or
instrumentality thereof) which is responsible for the establishment of or
interpretation of national or international accounting

 

- 48 -



--------------------------------------------------------------------------------

principles (in each case whether foreign or domestic); (1) there shall be an
increase in the cost to such Affected Party of funding or maintaining any
Tranche which accrues Interest at the Adjusted LIBO Rate or the CP Rate
hereunder or of extending a commitment in respect thereof, or (2) such Affected
Party shall be required to make a payment calculated by reference to any Tranche
which accrues Interest at the Adjusted LIBO Rate or the CP Rate funded by it or
Interest received by it, then the Borrower shall, from time to time, within five
(5) Business Days after demand by the related Managing Agent, pay such Managing
Agent for the account of such Affected Party (as a third party beneficiary, in
the case of any Affected Party other than one of the Lenders), that portion of
such increased costs incurred, amounts not received or required payment made or
to be made, which such Managing Agent reasonably determines is attributable to
funding and maintaining, or extending a commitment to fund, any Tranche which
accrues Interest at the Adjusted LIBO Rate or the CP Rate hereunder or pursuant
to any Asset Purchase Agreement or similar liquidity facility.

(b)    Each Managing Agent will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge which will entitle
any Affected Party in its Lender Group to compensation pursuant to
Section 2.10(a). Each Affected Party will designate a different lending office
if such designation will avoid the need for, or reduce the amount of, such
compensation and will not, in the judgment of such Affected Party, be otherwise
disadvantageous to it or conflict with its internal policies or procedures. In
determining the amount of such compensation, such Affected Party may use any
reasonable averaging and attribution methods. The applicable Affected Party (or
such party’s related Managing Agent) shall submit to the Borrower a certificate
describing such increased costs incurred, amounts not received or receivable or
required payment made or to be made and generally describing the methodology
used in determining such amounts, which certificate shall be conclusive in the
absence of manifest error.

Section 2.11.    Increased Capital. (a) If any Regulatory Requirement (x) (A)
subjects any Affected Party to any charge or withholding on or with respect to
any Funding Agreement or this Agreement or an Affected Party’s obligations under
a Funding Agreement or this Agreement, or on or with respect to the Receivables,
or changes the basis of taxation of payments to any Affected Party of any
amounts payable under any Funding Agreement or this Agreement (except for
changes in the rate of tax on the overall net income of an Affected Party or
taxes excluded by Section 2.13); (B) imposes, modifies or deems applicable any
reserve, special deposit, assessment, fee, tax, charge, insurance, liquidity
charge or similar requirement against assets of, deposits with or for the
account of, or liabilities of an Affected Party or credit extended by an
Affected Party based upon the existence of any Lender’s agreement to make or
maintain Loans hereunder and loans under other similar agreements or facilities
or with respect to Letters of Credit issued hereunder or increases the amount of
high quality liquid assets such Affected Party or Affected Party’s holding
company, if any, is required to maintain as a result of any funding commitment
made by such Affected Party hereunder; or (C) imposes any other condition the
result of which is to increase the cost to an Affected Party of performing its
obligations under a Funding Agreement or this Agreement, or to reduce the rate
of return on an Affected Party’s capital as a consequence of its obligations
hereunder or under any Funding Agreement and under other similar agreements or
facilities, or to reduce the amount of any sum received or receivable by an
Affected Party under a Funding Agreement or this Agreement, or to require any
payment

 

- 49 -



--------------------------------------------------------------------------------

calculated by reference to the amount of interests or loans held or interest
received by it; and (y) such event would have the effect of reducing the rate of
return on capital of such Affected Party by an amount deemed by such Affected
Party to be material, then, within five (5) Business Days after demand by such
Affected Party or the related Managing Agent, the Borrower shall pay to such
Affected Party (as a third party beneficiary, in the case of any Affected Party
other than one of the Lenders) or the related Managing Agent for the account of
such Affected Party from time to time, as specified by such Affected Party or
such Managing Agent, additional amounts sufficient to compensate such Affected
Party in light of such circumstances, to the extent that such Affected Party or
such Managing Agent on behalf of such Affected Party reasonably determines such
increase in capital to be attributable to the existence of the applicable
Issuing Lender’s or the applicable Lender’s agreements hereunder. The term
“Regulatory Requirement” shall mean (i) after the Closing Date, the adoption of,
or any change in or in the interpretation or administration by any Official Body
of, any law, rule or regulation, or (ii) compliance by any Affected Party with
any request or directive from any central bank or other Official Body (whether
or not having the force of law); provided, that for purposes of this definition,
(x) the United States bank regulatory rule titled Risk-Based Capital Guidelines;
Capital Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modification to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted on
December 15, 2009, (y) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder, issued in
connection therewith or in implementation thereof, and (z) all requests, rules,
guidelines and directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to the agreements reached by the Basel Committee on Banking Supervision
in “Basel III: A Global Regulatory Framework for More Resilient Banks and
Banking Systems” (as amended, supplemented or otherwise modified or replaced
from time to time), shall in each case be deemed to be a “Regulatory
Requirement”, regardless of the date enacted, adopted, issued or implemented.
The Borrower acknowledges that any Affected Party may institute measures in
anticipation of a Regulatory Requirement, and may commence allocating charges to
or seeking compensation from the Borrower under this Section 2.11, in advance of
the effective date of such Regulatory Requirement and the Borrower agrees to pay
such charges or compensation to such Affected Party or the related Managing
Agent for the account of such Affected Party, within five (5) Business Days
after demand therefor without regard to whether such effective date has
occurred. Notwithstanding the foregoing, an Affected Party shall provide
Borrower with sixty (60) days’ prior written notice of its intent to commence
allocating charges or seeking compensation as described in the immediately
preceding sentence with respect to a specific Regulatory Requirement, and
Borrower shall not have any obligation to pay amounts arising or incurred by
such Affected Party with respect to such Regulatory Requirement during, or prior
to the end of, such sixty (60) day notice period; provided, however, that this
limitation shall not apply to costs or charges incurred on or after the required
implementation date of any Regulatory Requirement.

(b)    Each Managing Agent or each Issuing Lender, as applicable, will promptly
notify the Borrower and the Administrative Agent of any event of which it has
knowledge which will entitle any Lender or Affected Party in its Lender Group or
any Issuing Lender, as applicable, to compensation pursuant to Section 2.11(a).
Each Lender, Affected Party or Issuing Lender, as

 

- 50 -



--------------------------------------------------------------------------------

applicable, will designate a different lending office if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the judgment of such Lender or Affected Party, be otherwise disadvantageous to
it or conflict with its internal policies or procedures. In determining the
amount of such compensation, such Lender or Affected Party may use any
reasonable averaging and attribution methods. The applicable Lender, Affected
Party or Issuing Lender (or such party’s related Managing Agent, if any) shall
submit to the Borrower a certificate describing such compensation and generally
describing the methodology used in determining such compensation, which
certificate shall be conclusive in the absence of manifest error.

(c)    If any Lender or any Liquidity Provider has or anticipates having any
claim for compensation from the Borrower pursuant to clause (iii) of the
definition of Regulatory Requirement appearing in paragraph (a) of this
Section 2.11, and such Lender or Liquidity Provider believes that having the
facility publicly rated by one credit rating agency would reduce the amount of
such compensation by an amount deemed by such Lender or Liquidity Provider to be
material, such Lender or Liquidity Provider shall provide written notice to the
Borrower and the Servicer (a “Ratings Request”) that such Lender or Liquidity
Provider intends to request a public rating of the facility from one credit
rating agency selected by such Lender or Liquidity Provider and reasonably
acceptable to the Borrower, of at least “A” or its equivalent (the “Required
Rating”). The Borrower and the Servicer agree that they shall cooperate with
such Lender’s or Liquidity Provider’s efforts to obtain the Required Rating, and
shall provide the applicable credit rating agency (either directly or through
distribution to the Administrative Agent, Lender or Liquidity Provider), any
information requested by such credit rating agency for purposes of providing and
monitoring the Required Rating. The Lenders shall pay the initial fees payable
to the credit rating agency for providing the rating and all ongoing fees
payable to the credit rating agency for their continued monitoring of the
rating. Nothing in this Section 2.11(c) shall preclude any Lender or Liquidity
Provider from demanding compensation from the Borrower pursuant to
Section 2.11(a) hereof at any time and without regard to whether the Required
Rating shall have been obtained, or shall require any Lender or Liquidity
Provider to obtain any rating on the facility prior to demanding any such
compensation from the Borrower.

Section 2.12.    Funding Losses. In the event that any Liquidity Provider or any
Lender shall incur any loss, expense or Liquidation Fees (including, without
limitation, any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Liquidity Provider or
Lender in order to fund or maintain any Loan or interest therein) as a result of
(i) any reduction of the Principal Balance of any LIBOR Tranche at any time or
conversion of any Tranche to another Tranche prior to the originally scheduled
last day of the applicable Tranche Period or (ii) any Loan not accepted by
Borrower in accordance with a request therefor under Section 2.02, then, within
five (5) Business Days after demand by the related Managing Agent to Borrower,
Borrower shall pay to such Managing Agent for the account of such Liquidity
Provider or Lender, the amount of such loss, expense or Liquidation Fees. Such
written notice shall, in the absence of manifest error, be conclusive and
binding upon Borrower.

 

- 51 -



--------------------------------------------------------------------------------

Section 2.13.    Taxes. Except to the extent required by applicable law, any and
all payments and deposits required to be made hereunder or under any instrument
delivered hereunder by the Borrower hereunder shall be made free and clear of
and without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(except for income taxes that are imposed by the United States and franchise
taxes, gross receipts taxes imposed in lieu of income taxes, and income taxes
that are imposed on such Affected Party by the state or foreign jurisdiction
under the laws of which such Affected Party is organized or any political
subdivision thereof, and any U.S. federal withholding taxes imposed under
FATCA). If the Borrower or the Servicer shall be required by law to make any
such deduction, (i) the Borrower shall make an additional payment to such
Affected Party, in an amount sufficient so that, after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.13), such Affected Party receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower (or the
Servicer, on its behalf) shall make such deductions and (iii) the Borrower (or
the Servicer, on its behalf) shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.

(a)    In addition, the Borrower agrees to pay any present or future stamp or
other documentary taxes or any other excise or property taxes or similar levies
which arise from any payment made hereunder or under any instrument delivered
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any instrument delivered hereunder.

(b)    Each Affected Party which is organized under the laws of the United
States or any State thereof shall, on or prior to the date that such Affected
Party becomes a party to or obtains rights under this Agreement, and prior to
any payments being made by the Borrower to such Affected Party, deliver to the
Borrower two (2) duly completed and executed copies of the IRS Form W-9. Each
Affected Party which is not organized under the laws of the United States or any
State thereof shall, on or prior to the date that such Affected Party becomes a
party to or obtains rights under this Agreement, and prior to any payment being
made by the Borrower to such Affected Party, deliver to the Borrower (i) two
duly completed and executed copies of the IRS Form W-8 BEN-E or W-8 ECI (or any
successor form) as applicable; and (ii) such other forms or certificates as may
be required under the laws of any applicable jurisdiction (on or before the date
that any such form expires or becomes obsolete), in order to permit the Borrower
to make payments to, and deposit funds to or for the account of, such Affected
Party hereunder and under the other Facility Documents without any deduction or
withholding for or on account of any tax. Each such Affected Party shall submit
to the Borrower (with copies to the Administrative Agent) two updated,
completed, and duly executed versions of: (x) all forms referred to in the
previous sentences upon the expiry of, or the occurrence of any event requiring
a change in, the most recent form previously delivered by it to the Borrower or
the substitution of such form; and (y) such extensions or renewals thereof as
may reasonably be requested by the Borrower.

(c)    If the Borrower is required to pay additional amounts to or for the
benefit of any Affected Party pursuant to this Section as a result of a change
of law or treaty occurring after such Affected Party first became a party to
this Agreement, such Affected Party will, at the

 

- 52 -



--------------------------------------------------------------------------------

Borrower’s request and at the Borrower’s expense, change the jurisdiction of its
applicable lending office if, in the reasonable judgment of such Affected Party,
such change (i) will eliminate or reduce any such additional payment which may
thereafter accrue and (ii) is not otherwise disadvantageous to such Affected
Party or inconsistent with its internal policies or procedures.

(d)    If a payment made to an Affected Party under any Facility Document would
be subject to U.S. federal withholding tax imposed by FATCA if such Affected
Party were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Affected Party shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the applicable Borrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Affected Party has
complied with such Affected Party’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after August 7,
2015. Each Affected Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Affected Party and the
Administrative Agent in writing of its legal inability to do so.

Section 2.14.    Security Interest. (a) The Borrower hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in all of the Borrower’s right, title and interest, whether now owned
or hereafter acquired, in, to and under the following (collectively, the
“Collateral”):

(i)    all Receivables, whether now owned and existing or hereafter acquired or
arising, together with all Related Security and Collections with respect
thereto;

(ii)    the Collection Account, each Deposit Account, and each Lock-Box,
including, without limitation, (A) all Collections held therein and all
certificates and instruments, if any, from time to time representing or
evidencing any of such accounts or any Collections held therein, (B) all
investment property and other financial assets representing Collections or
proceeds thereof held in, or acquired with funds from, such accounts and all
certificates and instruments from time to time representing or evidencing such
investment property and financial assets, (C) all notes, certificates of deposit
and other instruments from time to time hereafter delivered or transferred to,
or otherwise possessed by, the Administrative Agent in substitution for any of
the then existing accounts and (D) all interest, dividends, cash, instruments,
financial assets, investment property and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any and all of such accounts, in each case, related to Receivables;

 

- 53 -



--------------------------------------------------------------------------------

(iii)    all rights and remedies of the Borrower under the Receivables Sale
Agreement, together with all financing statements filed by the Borrower against
the related Originator in connection therewith;

(iv)    all accounts, general intangibles, payment intangibles, instruments,
investment property, documents, chattel paper, goods, moneys, letters of credit,
letter of credit rights, certificates of deposit, deposit accounts and all other
property and interests in property of the Borrower, whether tangible or
intangible; and

(v)    to the extent not included in the foregoing, all proceeds of any and all
of the foregoing.

(b)    The grant of security pursuant to Section 2.14(a) secures the performance
of all the terms, covenants and agreements on the part of the Borrower to be
performed under this Agreement or any other Facility Document including the
payment and performance of all Borrower Obligations now or hereafter existing or
arising under, or in connection with this Agreement and each other Facility
Document, whether for principal, interest, costs, Fees, Indemnified Amounts,
expenses or otherwise (all such obligations of the Borrower being called the
“Secured Obligations to Lender Secured Parties”).

(c)    The grant of security pursuant to Section 2.14(a) shall create a
continuing security interest in the Collateral and shall: (i) remain in full
force and effect until the Administrative Agent’s (for the benefit of the Lender
Secured Parties) interest in the Collateral shall have been released in
accordance with Section 2.14(i); (ii) be binding upon the Borrower, its
successors, transferees and assigns; and (iii) inure, together with the rights
and remedies of the Administrative Agent (for the benefit of the Lender Secured
Parties) hereunder, to the benefit of the Administrative Agent and each Lender
Secured Party and their respective successors, transferees and assigns.

(d)    The Borrower hereby assigns and pledges to the Administrative Agent (for
the benefit of the Issuing Lenders) and hereby grants to the Administrative
Agent (for the benefit of the Issuing Lenders) a security interest in all of the
Borrower’s right, title and interest in and to the following, whether now or
hereafter existing and wherever located:

(i)    the Letter of Credit Collateral Account and all funds on deposit therein,
together with all certificates and instruments, if any, from time to time
evidencing such accounts and funds on deposit; and

(ii)    all products and proceeds (including, without limitation, insurance
proceeds) of, and additions, improvements and accessions to, and books and
records describing or used in connection with, all and any of the property
described above (items (i) through (ii) are collectively referred to as the
“Letter of Credit Collateral”).

(e)    The grant of security pursuant to Section 2.14(d) secures the payment and
performance of all Borrower Obligations now or hereafter existing or arising
under, or in connection with, the L/C Obligations relating to the Letters of
Credit under this Agreement, including costs, Fees, expenses, Indemnified
Amounts or otherwise (all such obligations of the Borrower to the Issuing
Lenders being called the “Secured Obligations to the Issuing Lender”).

 

- 54 -



--------------------------------------------------------------------------------

(f)    The grant of security pursuant to Section 2.14(d) shall create a
continuing security interest in the Letter of Credit Collateral and shall:
(i) remain in full force and effect until the Administrative Agent’s interest in
the Letter of Credit Collateral shall have been released in accordance with
Section 2.14(i), (ii) be binding upon the Borrower, its successors, transferees
and assigns and (iii) inure, together with the rights and remedies of the
Administrative Agent hereunder, to the Administrative Agent and its respective
successors, transferees and assigns.

(g)    The Borrower hereby authorizes the filing of financing statements, and
continuation statements and amendments thereto and assignments thereof,
describing the collateral covered thereby as “all of debtor’s personal property
or assets” or words to that effect, notwithstanding that such wording may be
broader in scope than the collateral described in this Section 2.14. This
Agreement shall constitute a security agreement under applicable law.

(h)    The Borrower represents and warrants that each remittance of Collections
to the Administrative Agent, the Issuing Lenders, the Managing Agents or the
Lenders hereunder will have been (i) in payment of a debt incurred in the
ordinary course of business or financial affairs and (ii) made in the ordinary
course of business or financial affairs.

(i)    Upon written acknowledgment by the Administrative Agent of the occurrence
of the Final Collection Date, the security interest granted under this
Section 2.14 to the Administrative Agent for the benefit of the Secured Parties
shall automatically terminate.

Section 2.15.    Evidence of Debt. Each Lender shall maintain an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the outstanding
principal balance of such Loans and the amount of Interest payable and paid to
such Lender from time to time hereunder. The entries made in such accounts of
the Lenders shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of any Lender
to maintain such accounts or any error therein shall not in any manner affect
the obligation of the Borrower to repay the Loans in accordance with the terms
of this Agreement.

Section 2.16.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Committed Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Committed Lender
is a Defaulting Lender:

(a)    (i) Unused Fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.04 and (ii) such
Defaulting Lender shall not be entitled to receive any L/C Fees pursuant to
Section 2.17(c) otherwise payable to the account of a Defaulting Lender with
respect to any Letter of Credit, but instead, the Borrower shall pay to the
non-Defaulting Lenders the amount of such L/C Fees in accordance with the upward
adjustments in their respective Pro Rata Shares allocable to such Letter of
Credit pursuant to clause (b) below, with the balance of such fee, if any,
payable to the applicable Issuing Lender for its own account.

 

- 55 -



--------------------------------------------------------------------------------

(b)    During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Section 2.17,
the “Pro Rata Share” of each non-Defaulting Lender shall be computed without
giving effect to the Commitment of that Defaulting Lender; provided that each
such reallocation shall be given effect only if the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit shall not exceed the positive difference, if any, of (A) the Commitment
of that non-Defaulting Lender minus (B) the Credit Exposure of that
non-Defaulting Lender.

(c)    Promptly on demand by any Issuing Lender or the Administrative Agent from
time to time, the Borrower shall deliver to such Issuing Lender cash collateral
in an amount sufficient to cover all Fronting Exposure with respect to such
Issuing Lender (after giving effect to clause (b) above) on terms reasonably
satisfactory to the Administrative Agent and such Issuing Lender (and such cash
collateral shall be in Dollars). Any such cash collateral shall be deposited in
a separate account with the applicable Issuing Lender, subject to the exclusive
dominion and control of such Issuing Lender, as collateral (solely for the
benefit of such Issuing Lender) for the payment and performance of each
Defaulting Lender’s Pro Rata Share of outstanding L/C Obligations with respect
to such Issuing Lender. Amounts in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Lender immediately for
each Defaulting Lender’s Pro Rata Share of any drawing under any Letter of
Credit which has not otherwise been reimbursed by the Borrower or such
Defaulting Lender.

(d)    Neither the Commitment nor the Loans of such Defaulting Lender shall be
included in determining whether all Lenders, a majority of the Lenders or the
Required Managing Agents have taken or may take any action hereunder and the
Managing Agent of the Lender Group which includes such Defaulting Lender shall
not be included in determining whether all Managing Agents have taken or may
have taken any action hereunder (including, in each case, any consent to any
amendment or waiver pursuant to Section 10.01); provided, that any waiver,
amendment or modification requiring the consent of all Lenders or Managing
Agents or each affected Lender or Managing Agent, as applicable, which affects
such Defaulting Lender or the related Managing Agent differently than other
affected Lenders or Managing Agents shall require the consent of such Defaulting
Lender or the related Managing Agent, as applicable;

(e)    In the event that the Administrative Agent determines that a Defaulting
Lender has adequately remedied all matters that caused such Committed Lender to
be a Defaulting Lender, then the Pro Rata Shares, the Lender Group Limits and
Lender Group Percentages shall be readjusted to reflect the inclusion of such
Committed Lender’s Commitment and on such date such Committed Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
Agent and the Managing Agents shall determine may be necessary in order for such
Committed Lender to hold such Loans and funded and unfunded participations in
Letters of Credit in accordance with its Pro Rata Share and for such Committed
Lender’s Lender Group to hold such Loans in accordance with its Lender Group
Percentage; and

 

- 56 -



--------------------------------------------------------------------------------

(f)    (i) Designation of a Different Lending Office. If any Lender requests
compensation under Sections 2.10 or 2.11, or requires the Borrower to pay any
additional amount for the account of any Lender pursuant to Section 2.13, the
Borrower may request such Lender provide an estimate of the costs and expenses
that would be incurred by such Lender in connection with designating a different
lending office for funding or booking its Loans hereunder or assigning its
rights and obligations hereunder to another of its offices, branches or
affiliates, in each case, which designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Sections 2.10, 2.11 or 2.13, as the case may
be, in the future and (ii) would not otherwise be disadvantageous to such
Lender. Upon receipt of such estimate, the Borrower may approve the proposed
designation or assignment, in which case the Lender shall use reasonable efforts
to effect the same. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such approved designation
or assignment.

(ii)    Replacement of Lenders. If any Lender requests compensation under
Sections 2.10 or 2.11 or if the Borrower is required to pay any additional
amount to or for the account of any Lender pursuant to Section 2.13, or if any
Committed Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Committed Lender, the Administrative
Agent and the Managing Agents, require such Committed Lender and its Lender
Group to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 10.03), all of its interests, rights
and obligations under this Agreement to an assignee identified by the Borrower
that shall assume such obligations (which assignee may be another Committed
Lender in another Lender Group, if such Committed Lender and its related Lender
Group accepts such assignment); provided, that (i) the Borrower shall have
received the prior written consent of the Managing Agents, which consent shall
not be unreasonably withheld, (ii) such Committed Lender and the other Lenders
in its related Lender Group shall have received payment of an amount equal to
the Credit Exposure of such Lenders, accrued interest thereon, accrued fees and
all other amounts payable to such Lenders and its related Lender Group hereunder
and under the other Facility Documents, from the assignee (to the extent of such
principal balance and accrued interest and fees) or the Borrower (in the case of
all other amounts), (iii) in the case of any assignment resulting from a claim
for compensation under Sections 2.10 or 2.11 or payments required to be made
pursuant to Section 2.13, such assignment will result in a reduction in such
compensation or payments thereafter, and (iv) such assignment does not conflict
with Applicable Law. A Lender shall not be required to make any such assignment
or delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

Section 2.17.    Letters of Credit. (a) Letter of Credit Commitment. Subject to
the terms and conditions hereof, each Issuing Lender, in reliance on the
agreements of the Lenders set forth in Section 2.17(d), agrees to issue letters
of credit (“Letters of Credit”) for the account of the Borrower or any
Originator that Borrower so designates on any Business Day prior to the
Termination Date in such form as may be approved from time to time by such
Issuing Lender; provided that no Issuing Lender shall have any obligation to
issue any Letter of Credit if, after

 

- 57 -



--------------------------------------------------------------------------------

giving effect to such issuance, (i) the aggregate number of outstanding Letters
of Credit issued by the Issuing Lenders hereunder would be more than 50, (ii)
the L/C Obligations would exceed $100,000,000 or (iii) the aggregate Credit
Exposure from time to time outstanding hereunder would exceed the lesser of
(x) the Facility Limit and (y) the Borrowing Base. Each Letter of Credit may be
a standby letter of credit or a commercial letter of credit; provided, however,
that prior to the issuance of any commercial letters of credit hereunder, the
applicable Issuing Lender shall provide confirmation to the Borrower and the
Administrative Agent that it is willing, in its sole discretion, to issue such
commercial letter of credit hereunder.

Each Letter of Credit shall:

(i)    be denominated in Dollars;

(ii)    be issued to a beneficiary at the direction of the Borrower on behalf of
itself or an Originator with respect to a funded Eligible Receivable;

(iii)    expire no later than the earlier of (A) the day that such Letter of
Credit is fully drawn, (B) two Business Days prior to the Scheduled Termination
Date, and (C) 364 days from the date of issuance; provided that, any Letter of
Credit with a 364-day term may provide for the renewal thereof for additional
periods of 364 days (which in no event shall extend beyond the date referred to
in clause (A) and (B) of this paragraph); and

(iv)    be subject to the Uniform Customs and/or ISP98, as set forth in the
Letter of Credit Request or as determined by the applicable Issuing Lender.

No Issuing Lender shall at any time be obligated to issue any Letter of Credit
hereunder if such issuance would conflict with, or cause such Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable law.

Amounts drawn on any Letter of Credit may not be reborrowed and the maximum
amount of a Letter of Credit shall be permanently and irrevocably reduced by an
amount equal to all amounts drawn thereon. Letters of Credit that have been
fully drawn shall be deemed to have expired and shall not be revived.

Notwithstanding anything to the contrary contained in this Section 2.17, no
Issuing Lender shall be obligated to issue any Letter of Credit at a time when
any Lender is a Defaulting Lender, unless such Issuing Lender has entered into
arrangements (which may include the delivery of cash collateral) with the
Borrower or such Defaulting Lender and satisfactory to such Issuing Lender to
eliminate such Issuing Lender’s Fronting Exposure (after giving effect to
Section 2.16(b)) with respect to any such Defaulting Lender.

(b)    Procedure for Issuance of Letters of Credit. The Borrower may from time
to time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender and the Administrative Agent, at their respective addresses
for notices specified herein, a Letter of Credit Request therefor, completed to
the satisfaction of such Issuing Lender, and such

 

- 58 -



--------------------------------------------------------------------------------

other applications, certificates, documents and other papers and information as
such Issuing Lender may request (collectively, the “Letter of Credit
Application”). Any such Letter of Credit Request must be received by the
applicable Issuing Lender and the Administrative Agent by no later than 12:00
noon (New York City time), two (2) Business Days prior to the date such Letter
of Credit is to be issued or amended, or such other time as previously agreed
between such Issuing Lender and the Borrower.

Upon receipt of any Letter of Credit Request, the applicable Issuing Lender will
process such Letter of Credit Request and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall, subject to the terms and conditions set
forth herein, promptly issue the Letter of Credit requested thereby (but in no
event shall any Issuing Lender be required to issue any Letter of Credit earlier
than two (2) Business Days after its receipt of the Letter of Credit Request
therefor and all such other applications, certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed by such
Issuing Lender and the Borrower. The applicable Issuing Lender shall promptly
furnish a copy of such Letter of Credit to the Borrower and is required to
promptly notify each Lender of such issuance and upon request by any Lender,
furnish to such Lender a copy of such Letter of Credit and the amount of such
Lender’s participation therein.

(c)    Fees, Commissions and Other Charges. The Borrower shall pay to the
Administrative Agent, for the account of each Lender, with respect to each
Letter of Credit the L/C Fee and shall pay to the Administrative Agent, for the
account of the applicable Issuing Lender, with respect to each Letter of Credit
issued by such Issuing Lender the Letter of Credit Issuance Fee, each as set
forth in the Lender Fee Letter. In addition to the foregoing fees and
commissions, the Borrower shall pay or reimburse the applicable Issuing Lender
for such normal and customary third-party costs and expenses as are incurred by
or charged to such Issuing Lender in issuing, effecting payment under, amending
or otherwise administering any Letter of Credit.

(d)    L/C Participations. (i) Each Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk an undivided interest equal to such L/C Participant’s Pro Rata
Share in each Issuing Lender’s obligations and rights under and in respect of
each applicable Letter of Credit issued hereunder and the amount of each draft
paid by such Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with each Issuing Lender that, if a draw is paid under any
Letter of Credit for which such Issuing Lender is not reimbursed in full by the
Borrower through the application of Collections, a Borrowing or otherwise in
accordance with the terms of this Agreement, such L/C Participant shall pay to
such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Pro Rata Share of the
amount of such draft, or any part thereof, which is not so reimbursed. Any such
reimbursement by the L/C Participants of any Issuing Lender shall be deemed to
be a Borrowing requested by the Borrower pursuant to Section 2.17(e).

 

- 59 -



--------------------------------------------------------------------------------

(ii)    Upon becoming aware of any amount required to be paid by any L/C
Participant to an Issuing Lender pursuant to clause (i) above in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, the applicable Issuing Lender shall notify the Administrative Agent
and each L/C Participant of the amount and due date of such required payment and
such L/C Participant shall pay to such Issuing Lender the amount specified on
the applicable due date (which amount shall be payable in Dollars in the
applicable amount determined in accordance with clause (i) above). If any such
amount is paid to an Issuing Lender after the date such payment is due, such L/C
Participant shall pay to such Issuing Lender, in addition to such amount, the
product of (i) such amount, times (ii) the daily average Federal Funds Rate as
determined by the Administrative Agent during the period from and including the
date such payment is due to the date on which such payment is immediately
available to the applicable Issuing Lender, times (iii) a fraction the numerator
of which is the number of days that elapse during such period and the
denominator of which is 360. A certificate of the applicable Issuing Lender with
respect to any amounts owing under this Section 2.17(d)(ii) shall be conclusive
in the absence of manifest error. With respect to payment to an Issuing Lender
of the unreimbursed amounts described in this Section 2.17(d)(ii), if the L/C
Participants receive notice that any such payment is due (A) prior to 1:00 P.M.
(New York City time) on any Business Day, such payment shall be due that
Business Day, and (B) after 1:00 P.M. (New York City time) on any Business Day,
such payment shall be due on the following Business Day.

(iii)    Whenever, at any time after an Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its Pro Rata
Share of such payment in accordance with this Section 2.17, such Issuing Lender
receives any payment related to such Letter of Credit (whether directly from a
Borrower or otherwise), or any payment of interest on account thereof, such
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided that, in the event that any such payment received by such
Issuing Lender shall be required to be returned by such Issuing Lender, such L/C
Participant shall return to such Issuing Lender the portion thereof previously
distributed by such Issuing Lender to it.

(e)    Reimbursement Obligations of the Borrower. (i) The Borrower shall be
obligated (whether from Collections, funds in the Letter of Credit Collateral
Account or other sources of funds, including Borrowings hereunder) to reimburse,
in same day funds, in Dollars, the applicable Issuing Lender for the amount of
any L/C Advance and any taxes and any reasonable fees, charges or other costs or
expenses incurred by such Issuing Lender in connection with the related Letter
of Credit (collectively, the “L/C Amounts”). Upon the making of any L/C Advance
pursuant to any drawing or demand for payment under a Letter of Credit, the
Administrative Agent on behalf of the applicable Issuing Lender shall withdraw
funds from the Letter of Credit Collateral Account in an amount equal to the L/C
Amounts resulting from such drawing or demand (or if the balance of funds on
deposit in such account at such time is less than such L/C Amounts, such lesser
amount) and apply the amount so withdrawn against the L/C Obligations resulting
from such L/C Advance.

 

- 60 -



--------------------------------------------------------------------------------

(ii)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing or demand for payment under such Letter of Credit, the applicable
Issuing Lender shall promptly notify each Lender, the Administrative Agent and
the Borrower of the date and amount thereof (such notice hereinafter referred to
as a “Notice of L/C Draw”). Each Notice of L/C Draw shall set forth the amount
of the requested drawing or demand, the amount of funds then on deposit in the
Letter of Credit Collateral Account, and the amount of any unreimbursed L/C
Amount that will remain after the Administrative Agent on behalf of the
applicable Issuing Lender withdraws funds from the Letter of Credit Collateral
Account pursuant to Section 2.8(e)(i) (such amounts, the “Unreimbursed L/C
Amount”). Within one Business Day of receipt of a Notice of L/C Draw which
includes an Unreimbursed L/C Amount, the Borrower shall notify the applicable
Issuing Lender if the Borrower intends to reimburse such Issuing Lender for such
Unreimbursed L/C Amount from other sources or funds, and such Issuing Lender
shall promptly notify the Administrative Agent and each Lender of Borrower’s
intent to reimburse such Issuing Lender for such Unreimbursed L/C Amount from
other sources or funds (such notice hereinafter referred to as a “Notice of
Borrower Reimbursement”). Within two Business Days of receipt of a Notice of L/C
Draw, unless the Lenders receive a Notice of Borrower Reimbursement for such
drawing that the Borrower intends to reimburse the applicable Issuing Lender for
such Unreimbursed L/C Amount, each Lender will be deemed to have received a
timely Borrowing Request that such Lender make a Loan on such date in the amount
of such Lender’s Pro Rata Share of the Unreimbursed L/C Amount, and the Lenders
shall make such requested Borrowing, the proceeds of which shall be applied to
reimburse such Issuing Lender for the Unreimbursed L/C Amount. Each Lender
acknowledges and agrees that its obligation to fund a Loan in accordance with
this Section 2.17(e) to reimburse any Issuing Lender for any draft paid under a
Letter of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Sections 2.01, 2.02 or 3.02. If the Borrower has elected
to pay the Unreimbursed L/C Amount with funds from other sources and shall fail
to reimburse the applicable Issuing Lender as provided above, (i) such
Unreimbursed L/C Amount shall bear interest at the rate which would be payable
on the Principal Balance of any Tranche which was then overdue from the date
such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full and (ii), such Issuing Lender may, in its sole
discretion, request that the Lenders make a Loan of such Unreimbursed L/C Amount
and each Lender will be deemed to have received a timely Borrowing Request that
such Lender make a Loan on the date of such request in the amount of such
Lender’s Pro Rata Share of such Unreimbursed L/C Amount, and the Conduit Lenders
may, or, if the related Conduit Lender opts not to make such Loan or there is no
Conduit Lender with respect to a Lender Group, the Committed Lenders shall make
such requested Loan, the proceeds of which shall be applied to reimburse such
Issuing Lender for such Unreimbursed L/C Amount.

(f)    Obligations Absolute. The Borrower’s obligations under this Section 2.17
shall be absolute and unconditional under any and all circumstances and
irrespective of any set-off, counterclaim or defense to payment which the
Borrower may have or have had against any Issuing Lender, the Administrative
Agent, any beneficiary of a Letter of Credit or any other Person.

 

- 61 -



--------------------------------------------------------------------------------

The Borrower also agrees with each Issuing Lender that no Issuing Lender shall
be responsible for, and the Borrower’s reimbursement obligations under
Section 2.17(e) shall not be affected by, among other things, (i) the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, insufficient, fraudulent or forged,
(ii) any dispute between or among the Borrower and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred,
(iii) any claims whatsoever of the Borrower against any beneficiary of such
Letter of Credit or any such transferee, (iv) any change in the time, manner and
place of payment of, or in any other term of all or any of the obligations of
the Borrower in respect of any Letter of Credit or any amendment or waiver or
any consent to departure from the terms of any Letter of Credit or any document
executed or delivered in connection with the issuance or payment thereof, or
(v) any payment by an Issuing Lender of any Letter of Credit against
presentation of any document or certificate that does not strictly comply with
the terms of such Letter of Credit, or any payment made by an Issuing Lender
under any Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of any Letter of Credit.

No Issuing Lender shall be liable for (i) any error, omission, interruption or
delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit; (ii) any error in
translation or interpretation of technical terms; (iii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iv) the failure of any beneficiary or any
transferee of any Letter of Credit to comply fully with conditions required in
order to draw upon any Letter of Credit; or (v) any other consequences arising
from causes beyond such Issuing Lender’s or such Issuing Lender’s
correspondents’ control, except for errors or omissions caused by such Issuing
Lender’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment. The Borrower agrees that
any action taken or omitted by an Issuing Lender under or in connection with any
Letter of Credit or the related drafts or documents, if done in the absence of
gross negligence or willful misconduct shall be binding on the Borrower and
shall not result in any liability of such Issuing Lender or any L/C Participant
to the Borrower. The responsibility of an Issuing Lender to the Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are in conformity with such Letter of Credit.

(g)    Letter of Credit Request. To the extent that any provision of any Letter
of Credit Request related to any Letter of Credit is inconsistent with the
provisions of this Section 2.17, the provisions of this Section 2.17 shall
apply.

 

- 62 -



--------------------------------------------------------------------------------

Section 2.18.    Release of Excess Cash Collateral. (a) Upon the making of any
L/C Advance, the Administrative Agent on behalf of the applicable Issuing Lender
shall first seek to withdraw funds from the Letter of Credit Collateral Account
as required under Section 2.17(e)(i) above and apply the amount so withdrawn
against the L/C Amounts resulting from such L/C Advance, and any remaining
Unreimbursed L/C Amount shall be repaid pursuant to Section 2.17(e)(ii).

(b)    In the event that an Originator is owed any L/C Reduction Amount pursuant
to Section 1.9 of the Receivables Sale Agreement, then within two (2) Business
Days following receipt of the related L/C Reduction Notice, the Administrative
Agent on behalf of the applicable Issuing Lender shall promptly withdraw and pay
funds on deposit in the Letter of Credit Collateral Account to such Originator
in an amount equal to (i) the lesser of (x) the unpaid L/C Reduction Amount and
(y) the balance of funds on deposit in the Letter of Credit Collateral Account
in excess of the Cash-Collateral Amount for the outstanding L/C Obligations
after taking into account any L/C Reduction Amounts minus (ii) any amounts owing
by such Originator to the Borrower or any Secured Party pursuant to the Facility
Documents.

(c)    If on any Settlement Date prior to the Termination Date, the balance of
funds in the Letter of Credit Collateral Account exceeds the Cash-Collateral
Amount for the outstanding L/C Obligations, unless an Event of Termination or
Incipient Event of Termination shall exist and be continuing, the applicable
Issuing Lender shall release and pay the excess funds to the Borrower.

(d)    If on any Settlement Date on or after the Termination Date, the balance
of funds in the Letter of Credit Collateral Account exceeds the Cash-Collateral
Amount for the outstanding L/C Obligations and after giving effect to any
payments made to an Originator pursuant to Section 2.18(b) shall be deposited
into the Collection Account.

Section 2.19.    Successor LIBO Rate or LMIR. (a) If the Administrative Agent
determines (which determination shall be final and conclusive, absent manifest
error) or the Required Managing Agents notify the Administrative Agent that the
Required Managing Agents have determined that either (a) (i) the circumstances
set forth in Section 2.03(c) have arisen and are unlikely to be temporary, or
(ii) the circumstances set forth in Section 2.03(c) have not arisen but the
applicable supervisor or administrator (if any) of the LIBO Rate or LMIR or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying the specific date after which the LIBOR Rate
shall no longer be used for determining interest rates for loans (either such
date, a “LIBOR Termination Date”), or (b) a rate other than the LIBO Rate or
LMIR has become a widely recognized benchmark rate for newly originated loans in
Dollars in the U.S. market, then the Administrative Agent may (in consultation
with the Borrower) choose a replacement index for the LIBO Rate or LMIR, as
applicable, and make adjustments to applicable margins and related amendments to
this Agreement as referred to below such that, to the extent practicable, the
all-in interest rate based on the replacement index will be substantially
equivalent to the all-in Interest based on the LIBO Rate or LMIR, as applicable,
in effect prior to its replacement.

(b)    The Administrative Agent and the Borrower shall enter into an amendment
to this Agreement to reflect the replacement index, the adjusted margins and
such other related amendments as may be appropriate, in the discretion of the
Administrative Agent, for the implementation and administration of the
replacement index-based rate. Notwithstanding

 

- 63 -



--------------------------------------------------------------------------------

anything to the contrary in this Agreement or the other Loan Documents
(including, without limitation, Section 10.01), such amendment shall become
effective without any further action or consent of any other party to this
Agreement at 5:00 p.m. New York City time on the tenth (10th) Business Day after
the date a draft of the amendment is provided to the Managing Agents, unless the
Administrative Agent receives, on or before such tenth (10th) Business Day, a
written notice from the Required Managing Agents stating that such Managing
Agents object to such amendment.

(c)    Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from rate based on the LIBO Rate or LMIR, as applicable, to
a replacement index-based rate, and (ii) may also reflect adjustments to account
for (x) the effects of the transition from the the LIBO Rate or LMIR, as
applicable, to the replacement index and (y) yield- or risk-based differences
between the the LIBO Rate or LMIR, as applicable, and the replacement index.

(d)    Until an amendment reflecting a new replacement index in accordance with
this Section 2.19 is effective, each advance, conversion and renewal of a LIBOR
Tranche will continue to bear Interest with reference to the LIBO Rate or LMIR,
as applicable; provided however, that if the Administrative Agent determines
(which determination shall be final and conclusive, absent manifest error) that
a LIBOR Termination Date has occurred, then following the LIBOR Termination
Date, all LIBOR Tranches shall automatically be converted to Base Rate Tranches
until such time as an amendment reflecting a replacement index and related
matters as described above is implemented.

(e)    Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

ARTICLE III

CONDITIONS OF EFFECTIVENESS AND LOANS

Section 3.01.    Conditions Precedent on Restatement Date. As conditions
precedent on the Restatement Date, (i) the Issuing Lenders and the Managing
Agents shall have received each of the documents, instruments, legal opinions
and other agreements listed on Schedule VIII, together with all fees due and
payable on the Restatement Date in connection with this Agreement and the
transactions contemplated hereby, (ii) since December 31, 2018, no event has
occurred which would have a Material Adverse Effect, (iii) the transactions
contemplated by the Facility Documents constitute a “Permitted Securitization”
under and as defined in the Revolving Credit Agreement and (iv) each Issuing
Lender and each Lender shall have received all necessary credit approvals in
order to consummate the transactions contemplated by this Agreement.

 

- 64 -



--------------------------------------------------------------------------------

Section 3.02.    Conditions Precedent to All Credit Extensions and Releases.
Each Borrowing (including, without limitation, the Initial Borrowing) made by
the Lenders to the Borrower, each issuance of a Letter of Credit (including,
without limitation, the initial Letter of Credit) by an Issuing Lender and each
Release, shall be subject to the further conditions precedent that on the date
of each Borrowing, Letter of Credit or Release, each of the following shall be
true and correct both before and immediately after giving effect to such
Borrowing, Letter of Credit or Release, as applicable:

(a)    (i) the Servicer shall have delivered to each Managing Agent and each
Issuing Lender, as applicable, on or prior to the date of such Borrowing or
Release, the Monthly Report and Weekly Report, as applicable, most recently
required to be delivered pursuant to Section 6.07 and such report or reports
shall be satisfactory to the Managing Agents; (ii) upon the request of any
Managing Agent or any Issuing Lender, as applicable, the Servicer shall have
delivered to the Managing Agents at least two (2) days prior to such Borrowing
or Release an interim Monthly Report showing the amount of Eligible Receivables
and (iii) the Servicer and the Borrower shall have delivered to any Managing
Agent and any Issuing Lender, as applicable, such other documents or other
information as it may reasonably request;

(b)    the representations and warranties contained in Article IV shall be
correct in all material respects on and as of such date as though made on and as
of such date unless such representation and warranties by their terms refer to
an earlier date, in which case they shall be correct in all material respects on
and as of such earlier date (except that the materiality standard in this clause
(b) shall not apply to any such representation or warranty that is expressly
qualified by a materiality standard or contains any carve-out or exception based
on a Material Adverse Effect by its express terms);

(c)    no event has occurred and is continuing, or would result from such
Borrowing which constitutes an Event of Termination or an Incipient Event of
Termination;

(d)    the Termination Date has not occurred;

(e)    no Borrowing Base Deficiency shall exist;

(f)    only with respect to any such Borrowing requested to be made by a Conduit
Lender, the related Managing Agent shall not have delivered to the Borrower a
notice stating that such Conduit Lender shall not make any further Loans
hereunder; and

(g)    with respect to any issuance of a Letter of Credit, the applicable
Issuing Lender shall have received evidence reasonably satisfactory to it that
the Letter of Credit Collateral Account shall have been established and is under
the exclusive control of the Administrative Agent, on behalf of the Issuing
Lenders.

 

- 65 -



--------------------------------------------------------------------------------

Each delivery of a Borrowing Request or Letter of Credit Request to the Managing
Agents or Issuing Lenders, as applicable, and the acceptance by the Borrower of
the proceeds of any Borrowing or any Release, shall constitute a representation
and warranty by the Borrower that, as of the date of such Letter of Credit,
Borrowing or Release, both before and after giving effect thereto and the
application of the proceeds thereof, each of the applicable statements set forth
in clauses (a) through (f) (as applicable) above are true and correct.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01.    Representations and Warranties of the Borrower Parties. Each
Borrower Party hereby represents and warrants to the Administrative Agent, the
Issuing Lenders, each Managing Agent and the Lenders, as to itself, as of the
Closing Date, the Restatement Date, on each Settlement Date, on the date of each
Credit Extension and on the date of each Release as follows:

(a)    Corporate Existence and Power. Such Borrower Party (i) is a limited
liability company or corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation or incorporation;
(ii) has all requisite limited liability company or corporate power, and has all
governmental licenses, authorizations, consents and approvals, necessary to own
its property and carry on its business as now being conducted except, solely in
the case of this clause (ii) with respect to the Servicer, to the extent that
the failure to have any such license, authorization, consent or approval could
not reasonably be expected to have a Material Adverse Effect; and (iii) is
qualified to do business in all jurisdictions in which the nature of the
business conducted by it makes such qualification necessary and, solely in the
case of this clause (iii) with respect to the Servicer, where failure so to
qualify could not reasonably be expected to have a Material Adverse Effect.

(b)    Power and Authority; Due Authorization, Execution and Delivery. Such
Borrower Party has all necessary limited liability company or corporate power
and authority to execute and deliver this Agreement and each other Facility
Document to which it is a party, and to perform its obligations hereunder and
thereunder and, in the case of Borrower, to use the proceeds of Loans made
hereunder. The execution and delivery by such Borrower Party of this Agreement
and each other Facility Document to which it is a party, and the performance of
its obligations hereunder and thereunder and, in the case of Borrower, the use
of the proceeds of Loans made hereunder have been duly authorized by all
necessary limited liability company or corporate action on the part of such
Borrower Party; and this Agreement and each other Facility Document to which
such Borrower Party is a party has been duly and validly executed and delivered
by such Borrower Party.

(c)    No Conflict. None of the execution and delivery by such Borrower Party of
this Agreement and each other Facility Document to which it is a party, nor the
performance of its obligations hereunder and thereunder will conflict with or
result in a

 

- 66 -



--------------------------------------------------------------------------------

breach of, or a default under, or require any consent under, (i) its
Organizational Documents, (ii) any law, rule or regulation applicable to it
except, solely in the case of the Servicer, to the extent that such violation or
contravention could not reasonably be expected to have a Material Adverse
Effect, (iii) (x) in the case of the Borrower, any agreement or instrument to
which it is a party or by which it or any of its property is bound or subject or
(y) in the case of the Servicer, the Revolving Credit Agreement or any other
agreement or instrument to which it is a party or by which it or any of its
property is bound or subject, except, solely in the case of this clause
(iii)(y), to the extent that such violation or contravention could not
reasonably be expected to have a Material Adverse Effect, or (iv) any order,
writ, judgment, injunction or decree of any court or governmental authority or
agency binding on or affecting it or its property except, solely in the case of
this clause (iv) with respect to the Servicer, to the extent that such
violation, breach, default or contravention could not reasonably be expected to
have a Material Adverse Effect, and will not result in or require the creation
or imposition of any Adverse Claim upon any of the revenues or assets of such
Borrower Party or its Subsidiaries (except as created hereunder or under the
Receivables Sale Agreement); and no transaction contemplated hereby requires
compliance with any bulk sales act or similar law other than compliance, if
required, with any notice requirements which are satisfied prior to the
Restatement Date.

(d)    Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorizations, approvals or consents of, and
no notices to, or filings or registrations with, any governmental authority or
regulatory authority or agency (other than informational filings) are necessary
for the execution and delivery by such Borrower Party of this Agreement and each
other Facility Document to which it is a party and the performance of its
obligations hereunder and thereunder or for the validity or enforceability
hereof or thereof.

(e)    Actions, Suits. In the case of the Borrower, there are not, in any court
or before any arbitrator of any kind or before or by any governmental body, any
actions, suits or proceedings pending or, to the Borrower’s knowledge,
threatened against or affecting the Borrower or any of its businesses or
properties and the Borrower is not in default with respect to any order of any
court, arbitrator or governmental body. In the case of the Servicer, there are
not, in any court or before any arbitrator of any kind or before or by any
governmental body, any actions, suits or proceedings pending or, to the
Servicer’s knowledge, threatened against or affecting the Servicer or any of its
businesses or properties except for actions, suits or proceedings which, singly
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect and the Servicer is not in default with respect to any order of any
court, arbitrator or governmental body, except defaults which, singly or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(f)    Binding Effect. This Agreement and each other Facility Document to which
such Borrower Party is a party constitute the legal, valid and binding
obligations of such Borrower Party enforceable against such Borrower Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy,

 

- 67 -



--------------------------------------------------------------------------------

insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(g)    Accuracy of Information. All written information, exhibits and reports
(other than projections) furnished by such Borrower Party or any of its
Affiliates to the Administrative Agent, the Issuing Lenders, any Managing Agent
or the Lenders in connection with the negotiation of, or compliance with, this
Agreement (including, without limitation, any Monthly Report or Weekly Report)
or any of the other Facility Documents is and will be true and accurate in all
material respects on the date such information is furnished or certified (unless
such information, exhibit or report refers to an earlier date, in which case
such information, exhibit or report shall be true and correct in all material
respects on and as of such earlier date) and does not and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, taken as a whole with all other written information
provided by such Borrower Party or any of its Affiliates, not misleading as of
such date.

(h)    Use of Proceeds. Such Borrower Party is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock, as defined in Regulation U promulgated by the Board of Governors of the
Federal Reserve System from time to time, and no part of the proceeds of any
Loan will be used to buy or carry any margin stock in violation of, or
inconsistent with, Regulations T, U or X promulgated by the Board of Governors
of the Federal Reserve System from time to time.

(i)    Good Title. Borrower is the legal and beneficial owner of the Receivables
and Related Security with respect thereto purchased by it under the Receivables
Sale Agreement, free and clear of any Adverse Claim, except such Adverse Claims
created by the Facility Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Borrower’s
ownership interest in each Receivable, its Collections and the Related Security.

(j)    Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to transfer (i) to the
Administrative Agent for the benefit of the Lenders (and the Administrative
Agent for the benefit of the Lenders shall acquire from Borrower) a valid and
perfected first priority security interest in each Receivable existing or
hereafter arising and in the Related Security and Collections with respect
thereto purchased by it under the Receivables Sale Agreement, and (ii) to the
Administrative Agent for the benefit of the Issuing Lenders a valid and
perfected first priority security interest in the Letter of Credit Collateral,
in each case free and clear of any Adverse Claim, except such Adverse Claims
created by the Facility Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s (on behalf of the Lenders

 

- 68 -



--------------------------------------------------------------------------------

or the Issuing Lenders, as applicable) security interest in the Receivables, the
Related Security, the Collections, the other Collateral and the Letter of Credit
Collateral. Other than the security interest granted to the Administrative Agent
(for the benefit of the Secured Parties), Borrower has not pledged, assigned,
sold granted a security interest in, or otherwise conveyed any of the Collateral
or the Letter of Credit Collateral. The Borrower has not authorized the filing
of and is not aware of any effective financing statements against the Borrower
that include a description of collateral covering the Collateral other than any
financing statement (i) relating to the security interest granted to
Administrative Agent (for the benefit of the Secured Parties), hereunder, or
(ii) that has been terminated.

(k)    Jurisdiction of Organization; Places of Business and Locations of
Records. The jurisdiction of organization, principal places of business and
chief executive office of such Borrower Party and the offices where it keeps all
of its Records are located at the address(es) listed on Schedule VI or such
other locations of which the Administrative Agent has been notified in
accordance with Section 5.02(a) in jurisdictions where all action required by
Section 5.01(h) has been taken and completed. Such Borrower Party’s
organizational number assigned to it by its jurisdiction of organization (if
any) and such Borrower Party’s Federal Employer Identification Number are
correctly set forth on Schedule VI. The Borrower has not, within a period of one
year prior to the Closing Date, (i) changed the location of its principal place
of business or chief executive office or its organizational structure,
(ii) changed its legal name, (iii) changed its “location” (within the meaning of
Section 9-307 of the UCC as in effect in all applicable jurisdictions), or
(iv) become a “new debtor” (as defined in Section 9-102(a)(56) of the UCC as in
effect in all applicable jurisdictions) with respect to a currently effective
security agreement previously entered into by any other Person. Such Borrower
Party has not changed its jurisdiction of organization. Borrower is a Delaware
limited liability company and is a “registered organization” (within the meaning
of Section 9-102 of the UCC as in effect in the State of Delaware).

(l)    Collections. The names and addresses of all Deposit Account Banks,
together with the account numbers of the Deposit Accounts at each Deposit
Account Bank and the post office box number of each Lock-Box, are listed on
either Schedule VII or on a schedule to a joinder executed in accordance with
Section 7.12 of the Receivables Sale Agreement. Borrower has not granted any
Person, other than the Administrative Agent as contemplated by this Agreement,
dominion and control or “control” (within the meaning of Section 9-104 of the
UCC of all applicable jurisdictions) of any Lock-Box or Deposit Account, or the
right to take dominion and control or “control” (within the meaning of
Section 9-104 of the UCC of all applicable jurisdictions) of any such Lock-Box
or Deposit Account at a future time or upon the occurrence of a future event.
Except as provided in Section 5.01(j) hereof, each Borrower Party has taken all
steps necessary to ensure that the Administrative Agent has “control” (within
the meaning of Section 9-104 of the UCC of all applicable jurisdictions) over
all Deposit Accounts. Such Borrower Party has the ability to identify all
amounts that are received in any Lock-Box or deposited to any Deposit Account as
constituting Collections or non-Collections (x) in the case of amounts owing to
Newell Puerto Rico, Ltd., within

 

- 69 -



--------------------------------------------------------------------------------

four (4) days of receipt or deposit and (y) in the case of all other amounts,
within one (1) Business Day of receipt or deposit. No funds other than the
proceeds of Receivables are deposited to any Deposit Account except for:

(i)    amounts owing to Newell Puerto Rico, Ltd. (which shall be electronically
swept or otherwise transferred out of such Deposit Account within one
(1) Business Day of being identified as such in accordance with
Section 5.01(j));

(ii)    with respect to any accounts receivable relating to a Sold Business
Unit, for a period not to exceed the earliest of (A) the related number of
months agreed to by the applicable Business Sellers and the final purchaser of
such Sold Business Unit and (B) twenty-five (25) months after the consummation
of the related Business Sale, collections of accounts receivable relating to
such Sold Business Unit (which, in each case, shall be electronically swept or
otherwise transferred out of such Deposit Account no later than the earliest of
(x) the related number of days agreed to by the applicable Business Sellers and
the final purchaser of such Sold Business Unit by which Newell is required to
transfer collections of accounts receivable relating to such Sold Business Unit
out of such Deposit Account and (y) ten (10) Business Days of being deposited
therein);

(iii)    for a period not to exceed nine (9) months after the Seventh Omnibus
Amendment Effective Date, collections of accounts receivable relating to the
Seventh Omnibus Amendment Excluded Receivables (which shall be electronically
swept or otherwise transferred out of such Deposit Account within five
(5) Business Days of being deposited therein); and

(iv)    amounts deposited in the Collection Account in error, so long as the
Servicer withdraws such amounts as contemplated in Section 6.06.

(m)    Material Adverse Effect. There has been no Material Adverse Effect since
the last day of its fiscal year as to which financial statement have most
recently been delivered pursuant to Section 5.01(a)(i).

(n)    Names. In the past five (5) years, Borrower has not used any corporate or
other names, trade names or assumed names other than the name in which it has
executed this Agreement.

(o)    Ownership of Borrower. Newell owns, directly or indirectly, 100% of the
issued and outstanding capital stock of Borrower, free and clear of any Adverse
Claim. Such capital stock is validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of
Borrower.

(p)    Investment Company Act. Such Borrower Party is not, and after giving
effect to the transactions contemplated hereby, will not be required to register
as, an “investment company” within the meaning of the Investment Company Act.
The

 

- 70 -



--------------------------------------------------------------------------------

Borrower is not a “covered fund” as defined under Section 13 of the Bank Holding
Company Act of 1956, as amended (together with the implementing regulations
thereunder, commonly referred to as the “Volcker Rule”). In determining that the
Borrower is not a “covered fund” under the Volcker Rule, the Borrower is
entitled to rely on the exception to the definition of “investment company” set
forth in Section 3(c)(5) of the Investment Company Act.

(q)    Compliance with Law. Such Borrower Party has complied in all respects
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of its businesses or the ownership of its
property, except for any failure to comply with any of the foregoing that could
not reasonably be expected to have a Material Adverse Effect. Each Receivable,
together with the Contract related thereto, does not contravene in any respect
any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices or privacy), and no part of such Contract is in violation
in any respect of any such law, rule or regulation, except for any such
contravention or violation that could not reasonably be expected to have a
Material Adverse Effect.

(r)    Compliance with Credit and Collection Policy. Such Borrower Party has
complied in all material respects with the applicable Credit and Collection
Policy with regard to each Receivable and the related Contract, and has not made
any change to such Credit and Collection Policy, except as permitted under
Section 5.02(c) and as to which each Managing Agent has been notified, and if
applicable, as to which each Managing Agent has consented, in each case, in
accordance with Section 5.01(a)(vii).

(s)    Payments to Originators. With respect to each Receivable transferred to
Borrower under the Receivables Sale Agreement, Borrower has given reasonably
equivalent value to the related Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
any Originator of any Receivable under the Receivables Sale Agreement is or may
be voidable under any section of the Bankruptcy Code.

(t)    Enforceability of Contracts. As of the Purchase Date of each Receivable
originated by an Originator, each Contract with respect to each Receivable of
such Originator is, on such date, effective to create, and has created, a legal,
valid and binding obligation of the related Obligor to pay the Outstanding
Balance of the Receivable created thereunder and any accrued interest thereon,
enforceable against the Obligor in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(u)    Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on any date is an Eligible Receivable on such
date.

 

- 71 -



--------------------------------------------------------------------------------

(v)    Reserved.

(w)    Accounting. Such Borrower Party shall treat the transactions contemplated
by the Receivables Sale Agreement as a sale, for all purposes, including,
without limitation, accounting purposes, except that the consolidated financial
statements of Newell and the Borrower shall be prepared in accordance with GAAP
and, as a result of the consolidation required by GAAP, the transfers will be
reflected as a financing by Newell in its consolidated financial statements, and
such Borrower Party agrees that (i) appropriate notations shall be made in any
such consolidated financial statements (or in the accompanying notes) to
indicate that the Borrower is a separate legal entity from Newell and to
indicate that the Borrower’s assets and credit are not available to satisfy the
debts and obligations of Newell and (ii) the Borrower’s assets shall be listed
separately on any balance sheet of the Borrower prepared on a standalone basis.

(x)    Identification of Receivables. Each Borrower Party identifies the
receivables purchased (or purported to be purchased) by Borrower under the
Receivables Sale Agreement and which are included in the Net Receivables Balance
on its books and records (including any accounting system).

(y)    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, would not reasonably be expected to result in a
Material Adverse Effect.

(z)    No Event of Termination. In the case of the Borrower, no event has
occurred and is continuing and no condition exists, or would result from such
Borrowing or Release which constitutes an Incipient Event of Termination or
Event of Termination.

(aa)    No Servicer Default. In the case of the Servicer, no event has occurred
and is continuing and no condition exists, or would result from such Borrowing
or Release which constitutes, or with the passage of time or the giving of
notice, or both, would constitute, a Servicer Default.

(bb)    Solvency. In the case of the Borrower, it (i) is not “insolvent” (as
such term is defined in the Bankruptcy Code), (ii) is able to pay its debts as
they become due and (iii) does not have unreasonably small capital for the
business in which it is engaged or for any business or transaction in which it
reasonably expects to engage.

(cc)    Subsidiaries; Business. In the case of the Borrower, (i) it has no
Subsidiaries, (ii) since its formation, it has conducted no business other than
entering into and performing its obligations under the Facility Documents to
which it is a party and such other activities incidental to the foregoing and
(iii) the Facility Documents to which it is a party are the only agreements to
which it is a party.

 

- 72 -



--------------------------------------------------------------------------------

(dd)    Anti-Corruption Laws and Sanctions. Such Borrower Party has implemented
and maintains in effect policies and procedures designed to promote and achieve
compliance by such Borrower Party, its Subsidiaries (if any) and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions. Such Borrower Party, its Subsidiaries (if any) and
their respective officers, directors and employees and, to the knowledge of such
Borrower Party, its and its Subsidiaries’ respective agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) such Borrower Party, any Subsidiary (if any) or any of their
respective directors, officers or employees, or (b) to the knowledge of such
Borrower Party, any agent of such Borrower Party or any Subsidiary (if any) that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

(ee)    Issuance of Debt or Other Obligations. The Borrower has not, does not
and will not during this Agreement (i) issue any obligations that (A) constitute
asset-backed commercial paper, or (B) are securities required to be registered
under the Securities Act or that may be offered for sale under Rule 144A or a
similar exemption from registration under the Securities Act or the rules
promulgated thereunder, or (ii) issue any other debt obligations or equity
interest other than debt obligations substantially similar to the obligations of
the Borrower under this Agreement that are (A) issued to other banks or
asset-backed commercial paper conduits in privately negotiated transactions, and
(B) subject to transfer restrictions substantially similar to the transfer
restrictions set forth in this Agreement. The Borrower further represents and
warrants that its assets and liabilities are consolidated with the assets and
liabilities of Newell for purposes of generally accepted accounting principles.

(ff)    Beneficial Ownership Regulation. As of the Restatement Date, the
Borrower is an entity that is organized under the laws of the United States or
of any state and at least 51% of whose common stock or analogous equity interest
is owned directly or indirectly by a company listed on the New York Stock
Exchange or the American Stock Exchange or designated as a NASDAQ National
Market Security listed on the NASDAQ stock exchange and is excluded on that
basis from the definition of “Legal Entity Customer” as defined in the
Beneficial Ownership Regulation.

ARTICLE V

GENERAL COVENANTS

Section 5.01.    Affirmative Covenants of the Borrower Parties. Until the date
on which the Borrower Obligations have been indefeasibly paid in full (other
than contingent obligations as to which no unsatisfied claim has been asserted)
and this Agreement terminates in accordance with its terms, each Borrower Party
hereby covenants, as to itself, as set forth below:

(a)    Financial Reporting. Such Borrower Party will maintain, for itself and
each of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to each Managing
Agent:

 

- 73 -



--------------------------------------------------------------------------------

(i)    Annual Reporting. As soon as available and in any event within 90 days
after the end of each fiscal year of Newell, (i) a copy of the Annual Report on
Form 10-K (or any successor form) for Newell for such year, together with a copy
of the accompanying report of Newell’s independent certified public accounting
firm; provided, however, that such Form 10-K need not be furnished directly to
the Managing Agents if it is publicly available at no charge on the EDGAR system
of the United States Securities and Exchange Commission (“EDGAR”) or Newell’s
website at www.newellbrands.com within such period and thereafter is
continuously so available; and (ii) a copy of the unaudited balance sheet of
Borrower as at the close of each such period, together with the related
statement of earnings for such fiscal year, certified by an Authorized Officer
of the Borrower (which certification shall state that such balance sheet and
statement of earnings fairly present the financial condition and resoluts of
operations such such fiscal year in accordance with GAAP except for the absence
of footnotes).

(ii)    Quarterly Reporting. As soon as available and in any event within
60 days after the close of each of the first three quarterly accounting periods
in each fiscal year of Newell, (i) a copy of the Quarterly Report on Form 10-Q
(or any successor form) for Newell for such quarter; provided, however, that
such Form 10-Q need not be furnished directly to the Managing Agents if it is
publicly available at no charge on EDGAR or Newell’s website at
www.newellbrands.com within such period and thereafter is continuously so
available; and (ii) unaudited balance sheets of Borrower as at the close of each
such period, certified by an Authorized Officer of the Borrower (which
certification shall state that such balance sheet and statement of earnings
fairly present the financial condition and resoluts of operations such such
fiscal year in accordance with GAAP except for the absence of footnotes).

(iii)    Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit I
signed by an Authorized Officer of the Borrower and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.

(iv)    S.E.C. Filings. Promptly upon the filing thereof, copies of all annual,
quarterly, monthly or other regular reports, and promptly upon the request of
any Managing Agent, copies of all registration statements, in each case, which
any Originator or any of its Subsidiaries files with the Securities and Exchange
Commission; provided, however, that each such filing need not be furnished
directly to the Managing Agents if is it publicly available at no charge on
EDGAR or Newell’s website at www.newellbrands.com within such period and
thereafter is continuously so available.

(v)    Copies of Notices. Promptly upon its receipt of any written notice,
request for consent, financial statements, certification, report or other
communication under or in connection with any Facility Document from any Person
that is a party thereto copies of the same.

 

- 74 -



--------------------------------------------------------------------------------

(vi)    Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to any
Credit and Collection Policy, a copy of such Credit and Collection Policy then
in effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting each Managing Agent’s consent thereto.

(vii)    Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Borrower Party as any Managing Agent
may from time to time reasonably request in order to protect the interests of
the Administrative Agent, the Managing Agents and the Lenders under or as
contemplated by this Agreement.

(b)    Notices. Such Borrower Party will provide each Managing Agent written
notice of any of the following events within the time period specified below,
describing the same and, if applicable, the steps being taken with respect
thereto:

(i)    Events of Termination or Incipient Events of Termination. Within two
(2) Business Days after learning thereof, (A) the occurrence of each Event of
Termination, by a statement of an Authorized Officer of a Borrower Party, and
(B) the occurrence of each Incipient Event of Termination, by a statement of an
Authorized Officer of a Borrower Party.

(ii)    Judgment and Proceedings. Within five (5) Business Days after learning
thereof, (A)(1) the entry of any judgment or decree for the payment of money
against the Servicer, any Originator or any of their respective Subsidiaries if
the aggregate amount of all such judgments and decrees then outstanding against
the Servicer, any Originator or any of their respective Subsidiaries which have
continued unsatisfied, unbonded, undischarged, unstayed and in effect for 60
days exceeds $75,000,000, (2) the institution of any litigation, arbitration
proceeding, investigation or governmental proceeding against the Servicer or any
Originator or any of their respective Subsidiaries which, individually or in the
aggregate, could reasonably be expected to result in liability of the Company
and its Subsidiaries in an amount exceeding $75,000,000; and (3) any material
adverse development in any litigation, arbitration proceeding, investigation or
governmental proceeding previously disclosed pursuant to subclause (A)(2) above;
and (B)(1) the entry of any judgment or decree or the institution of any
litigation, arbitration proceeding, investigation or governmental proceeding
against Borrower and (2) any material adverse development in any litigation,
arbitration proceeding, investigation or governmental proceeding previously
disclosed pursuant to subclause (B)(1) above.

 

- 75 -



--------------------------------------------------------------------------------

(iii)    Material Adverse Effect. Within two (2) Business Days after learning
thereof, the occurrence of any event or condition that has had, or could
reasonably be expected to have, a Material Adverse Effect.

(iv)    Termination Date. Within two (2) Business Days after learning thereof,
the occurrence of the “Termination Date” under and as defined in the Receivables
Sale Agreement.

(v)    Downgrade of Newell. Within two (2) Business Days after learning thereof,
any downgrade in the rating of any Indebtedness of Newell by S&P or Moody’s,
setting forth the Indebtedness affected and the nature of such change.

(vi)    Changes to Credit and Collection Policy. On each Monthly Reporting Date,
copies of each amendment, restatement, modification, supplement or other
material change to any Credit and Collection Policy since the immediately
preceding Monthly Reporting Date, and a copy of such Credit and Collection
Policy giving effect to such amendments, restatements, modifications,
supplements and changes.

(vii)    Appointment of Independent Manager. The decision to appoint a new
Person as the “Independent Manager” of the Borrower for purposes of this
Agreement, such notice to be issued not less than ten (10) days prior to the
effective date of such appointment and to certify that the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Manager.”

(c)    Compliance with Laws and Preservation of Corporate Existence. (i) Such
Borrower Party will comply with the requirements of all applicable laws, rules,
regulations and governmental approvals, and all orders, writs, injunctions and
decrees of any court or governmental authority or agency, if failure to comply
with such requirements could reasonably be expected to have a Material Adverse
Effect.

(ii)    Such Borrower Party (A) will preserve and maintain its limited liability
company or corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation or formation and (B) will qualify and remain
qualified in good standing as a foreign corporation in each jurisdiction where
its business is conducted, except where the failure to so qualify could not
reasonably be expected to have a Material Adverse Effect.

(iii)    Such Borrower Party will maintain in effect and enforce policies and
procedures designed to promote and achieve compliance by such Borrower Party,
its Subsidiaries (if any) and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

 

- 76 -



--------------------------------------------------------------------------------

(d)    Audits. Such Borrower Party will furnish to each Managing Agent from time
to time such information with respect to it and the Receivables as such Managing
Agent may reasonably request. Such Borrower Party will, from time to time during
regular business hours as requested by such Managing Agent upon reasonable
notice and at the sole cost of such Borrower Party, permit such Managing Agent,
or its agents or representatives, (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of such Person
relating to the Receivables and the Related Security, including, without
limitation, the related Contracts, and (ii) to visit the offices and properties
of such Person for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to such Person’s financial condition
or the Receivables and the Related Security or any Person’s performance under
any of the Facility Documents or any Person’s performance under the Contracts
and, in each case, with any of the Authorized Officers of Borrower or the
Servicer having knowledge of such matters (the activities referred to in the
preceding clauses (i) and (ii), collectively, an “Audit”); provided, that the
Managing Agents shall use commercially reasonable efforts to coordinate the
timing of Audits of the Managing Agents. Notwithstanding the foregoing, unless
an Incipient Event of Termination or Event of Termination shall have occurred
and be continuing or a Level 3 Ratings Period shall be in effect, Borrower
Parties shall not be responsible for the costs of more than one Audit performed
during any consecutive 12-month period unless the Managing Agents are unable to
complete audits in respect of all of the applicable Originators during a single
Audit, in which event, the Borrower Parties shall be responsible for the cost of
two Audits during such 12-month period; provided, that the Borrower Parties
shall be responsible for the costs of additional Audits if the results of any
such Audit shall be unsatisfactory or incomplete in the reasonable judgment of
the Managing Agents. The Borrower and the Servicer each hereby agree to enter
into negotiations to amend the Facility Documents from time to time as may be
reasonably requested in good faith by the Administrative Agent, on behalf of the
Lenders, to address issues raised by the results of Audits or other inspections
that may be performed on the Borrower, the Servicer and the Originators in
accordance with the terms of the Facility Documents. However, this agreement to
enter into negotiations is not intended to and does not create any binding
agreement.

(e)    Keeping and Marking of Records and Books. (i) The Servicer will maintain
and implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable). The
Servicer will give the Managing Agents notice of any material change in the
administrative and operating procedures referred to in the previous sentence.

(ii)    Such Borrower Party will (A) on or prior to the Closing Date, mark its
master data processing records and other books and records relating to the
Receivables with a legend, acceptable to the Managing Agents, describing the
interests of the Administrative Agent and the Secured Parties therein and
(B) upon the request of the any Managing Agent after the occurrence and during
the continuance of an Event of Termination or an Incipient Event of

 

- 77 -



--------------------------------------------------------------------------------

Termination during which a Level 3 Ratings Period shall be in effect (x) mark
each Contract with a legend describing the interests of the Administrative Agent
and the Secured Parties therein and (y) deliver to the Administrative Agent all
Contracts (including, without limitation, all multiple originals of any such
Contract) relating to the Receivables.

(f)    Compliance with Contracts and Credit and Collection Policy. Such Borrower
Party will timely (i) fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables, and (ii) comply in all material respects
with the applicable Credit and Collection Policy in regard to each Receivable
and the related Contract.

(g)    Performance and Enforcement of Receivables Sale Agreement. Borrower will,
and will require each Originator to, perform each of their respective
obligations and undertakings under and pursuant to the Receivables Sale
Agreement, will purchase Receivables thereunder in strict compliance with the
terms thereof and will vigorously enforce the rights and remedies accorded to
Borrower under the Receivables Sale Agreement. Borrower will take all actions to
perfect and enforce its rights and interests (and the rights and interests of
the Administrative Agent and the Lenders as assignees of Borrower) under the
Receivables Sale Agreement, as any Managing Agent may from time to time
reasonably request, including, without limitation, making claims to which it may
be entitled under any indemnity, reimbursement or similar provision contained in
the Receivables Sale Agreement.

(h)    Ownership. Borrower will take all necessary action to (i) vest legal and
equitable title to the Receivables, the Related Security and the Collections
purchased under the Receivables Sale Agreement irrevocably in Borrower, free and
clear of any Adverse Claims other than Adverse Claims in favor of the
Administrative Agent and the Secured Parties (including, without limitation, the
filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Borrower’s interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of Borrower therein as the Administrative Agent or any Managing Agent
may reasonably request), (ii) establish and maintain, in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
perfected first priority security interest in all Receivables, Related Security,
Collections and other Collateral to the full extent contemplated herein, free
and clear of any Adverse Claims other than Adverse Claims in favor of the
Administrative Agent for the benefit of the Secured Parties (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Administrative Agent’s (for the benefit of the
Secured Parties) interest in such Receivables, Related Security, Collections and
the Collateral and such other action to perfect, protect or more fully evidence
the interest of the Administrative Agent for the benefit of the Secured Parties
as the Administrative Agent or any Managing Agent may reasonably request) and
(iii) establish and maintain,

 

- 78 -



--------------------------------------------------------------------------------

in favor of the Administrative Agent, for the benefit of the Issuing Lenders, a
valid and perfected first priority security interest in all Letter of Credit
Collateral to the full extent contemplated herein, free and clear of any Adverse
Claims other than Adverse Claims in favor of the Administrative Agent for the
benefit of the Issuing Lenders (including, without limitation, the filing of all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Administrative Agent’s (for the benefit of the Issuing Lenders) interest in
Letter of Credit Collateral and such other action to perfect, protect or more
fully evidence the interest of the Administrative Agent for the benefit of the
Issuing Lenders as the Administrative Agent or the Issuing Lenders may
reasonably request).

(i)    Lenders’ Reliance. Borrower acknowledges that the Issuing Lenders and the
Lenders are entering into the transactions contemplated by this Agreement in
reliance upon Borrower’s identity as a legal entity that is separate from each
Related Entity. Therefore, from and after the Closing Date, Borrower shall take
all reasonable steps, including, without limitation, all steps that the
Administrative Agent (acting on its own behalf or at the direction of any
Issuing Lender, any Managing Agent or any Lender) may from time to time
reasonably request, which are necessary to maintain Borrower’s identity as a
separate legal entity and to make it manifest to third parties that Borrower is
an entity with assets and liabilities distinct from those of each Related Entity
and not just a division of any Related Entity. Without limiting the generality
of the foregoing and in addition to the other covenants set forth herein,
Borrower will:

(i)    conduct its own business in its own name and require that all full-time
employees of Borrower, if any, identify themselves as such and not as employees
of any Related Entity (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Borrower’s employees);

(ii)    compensate all employees, consultants and agents directly, from
Borrower’s own funds, for services provided to Borrower by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
Borrower is also an employee, consultant or agent of any Related Entity,
allocate the compensation of such employee, consultant or agent between Borrower
and such Related Entity, on a basis that reflects the services rendered to
Borrower and such Related Entity;

(iii)    clearly identify its offices (by signage or otherwise) as its offices
and, if such office is located in the offices of any Related Entity, Borrower
shall lease such office at a fair market rent;

(iv)    have a separate telephone number, which will be answered only in its
name and separate stationery, invoices and checks in its own name;

 

- 79 -



--------------------------------------------------------------------------------

(v)    conduct all transactions with each Related Entity and the Servicer and
their respective Affiliates (including, without limitation, any delegation of
its obligations hereunder as Servicer) strictly on an arm’s-length basis,
allocate all overhead expenses (including, without limitation, telephone and
other utility charges) for items shared between Borrower and any Related Entity
on the basis of actual use to the extent practicable and, to the extent such
allocation is not practicable, on a basis reasonably related to actual use;

(vi)    at all times have no fewer than two managers, at least one manager of
which is an Independent Manager;

(vii)    observe all limited liability company formalities as a distinct entity,
and ensure that all limited liability company actions relating to (A) the
selection, maintenance or replacement of the Independent Manager, (B) the
dissolution or liquidation of Borrower or (C) the initiation of, participation
in, acquiescence in or consent to any bankruptcy, insolvency, reorganization or
similar proceeding involving Borrower, are duly authorized by unanimous vote of
its board of managers (including the Independent Manager);

(viii)    maintain Borrower’s books and records separate from those of each
Related Entity and otherwise readily identifiable as its own assets rather than
assets of any Related Entity;

(ix)    prepare its financial statements separately from those of each Related
Entity and insure that any consolidated financial statements of any Related
Entity that include Borrower, including any that are filed with the Securities
and Exchange Commission or any other governmental agency, have notes clearly
stating that Borrower is a separate corporate entity and that its assets will be
available first and foremost to satisfy the claims of the creditors of Borrower;

(x)    except as herein specifically otherwise provided, maintain the funds or
other assets of Borrower separate from, and not commingled with, those of any
Related Entity and only maintain bank accounts or other depository accounts to
which Borrower alone (or the Servicer in the performance of its duties
hereunder) is the account party, and from which Borrower alone (or the Servicer
in the performance of its duties hereunder or the Administrative Agent
hereunder) has the power to make withdrawals;

(xi)    pay all of Borrower’s operating expenses from Borrower’s own assets
(except for certain payments by any Related Entity or other Persons pursuant to
allocation arrangements that comply with the requirements of this
Section 5.01(i));

(xii)    operate its business and activities such that: it does not engage in
any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, other than the transactions contemplated and authorized by this
Agreement and the

 

- 80 -



--------------------------------------------------------------------------------

Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement,
(3) the incurrence of obligations, as expressly contemplated in the Receivables
Sale Agreement, to make payment to the related Originator thereunder for the
purchase of Receivables under the Receivables Sale Agreement, and (4) the
incurrence of operating expenses in the ordinary course of business of the type
not prohibited by this Agreement;

(xiii)    maintain its organizational documents in conformity with this
Agreement, such that (1) it does not amend, restate, supplement or otherwise
modify its Organizational Documents in any respect that would impair its ability
to comply with the terms or provisions of any of the Facility Documents,
including, without limitation, Section 5.01(i) of this Agreement; and (2) its
organizational documents, at all times that this Agreement is in effect,
provides for not less than ten (10) days’ prior written notice to the
Administrative Agent of the replacement or appointment of any manager that is to
serve as an Independent Manager for purposes of this Agreement and the condition
precedent to giving effect to such replacement or appointment that the Borrower
certify that the designated Person satisfied the criteria set forth in the
definition herein of “Independent Manager” and the Administrative Agent’s
written acknowledgement that in its reasonable judgment the designated Person
satisfies the criteria set forth in the definition herein of “Independent
Manager”;

(xiv)    maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement, such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify the Receivables Sale Agreement, or give
any consent, waiver, directive or approval thereunder or waive any default,
action, omission or breach under the Receivables Sale Agreement or otherwise
grant any indulgence thereunder, without (in each case) the prior written
consent of each Managing Agent;

(xv)    maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;

(xvi)    refrain from making any Restricted Junior Payment other than with funds
received in accordance with Section 2.06(c); and

 

- 81 -



--------------------------------------------------------------------------------

(xvii)    take such other actions as are necessary on its part to ensure that
the facts and assumptions set forth in the opinion issued by Jones Day, as
counsel for Borrower, in connection with the closing or the Initial Borrowing
under this Agreement and relating to substantive consolidation issues, and in
the certificates accompanying such opinion, remain true and correct in all
material respects at all times.

(j)    Collections. Such Borrower Party will instruct all Obligors to remit all
Collections directly to a Lock-Box or a Deposit Account. Such Borrower Party
will cause (1) all items from all Lock-Boxes to be processed and deposited to a
Deposit Account within one (1) Business Day after such receipt or to be directly
deposited by a Deposit Account Bank into a Deposit Account, (2) all amounts
deposited into any Deposit Account to be identified as either Collections or
non-Collections and all non-Collections, if any, to be identified:

(i)    in the case of amounts owing to Newell Puerto Rico, Ltd., within four
(4) days of being deposited therein;

(ii)    in the case of collections of accounts receivable relating to a Sold
Business Unit and solely for a period not to exceed the earliest of (A) the
related number of months agreed to by the applicable Business Sellers and the
final purchaser of such Sold Business Unit and (B) twenty-five (25) months after
the consummation of the related Business Sale, no later than the earliest of
(x) the related number of days agreed to by the applicable Business Sellers and
the final purchaser of such Sold Business Unit by which Newell is required to
transfer collections of accounts receivable relating to such Sold Business Unit
out of such Deposit Account and (y) ten (10) Business Days of being deposited
therein;

(iii)    for a period not to exceed nine (9) months after the Seventh Omnibus
Amendment Effective Date, in the case of collections of accounts receivable
relating to the Seventh Omnibus Amendment Excluded Receivables, within five
(5) Business Days of being deposited therein; and

(iv)    in the case of all other amounts, within one (1) Business Day of being
deposited therein.

(k)    Taxes. Such Borrower Party will file all tax returns and reports required
by law to be filed by it and will promptly pay and discharge, before the same
shall become delinquent, all taxes, assessments and governmental charges or
levies imposed upon it or upon its property, except any such tax returns or
taxes, assessments, charges or levies (i) that are being diligently contested in
good faith by appropriate proceedings or (ii) subject to the last sentence of
this subsection (k), the non-payment or non-filing of which could not reasonably
be expected to have a Material Adverse Effect. Borrower will pay when due any
taxes payable in connection with the Receivables, exclusive of taxes on or
measured by income or gross receipts of any Lender, any Managing Agent, any
Issuing Lender or the Administrative Agent.

 

- 82 -



--------------------------------------------------------------------------------

(l)    Insurance. Such Borrower Party will maintain with responsible insurance
companies or through Newell’s program of self-insurance, insurance against at
least such risks and in at least such amounts as is customarily maintained by
similar businesses, or as may be required by any applicable law, rule or
regulation, any governmental approval, or any order, writ, injunction or decree
of any court or Governmental Authority.

(m)    Payment to Originators. With respect to any Receivable purchased by
Borrower from any Originator, such sale shall be effected under, and in strict
compliance with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to such Originator in respect of the purchase price for such Receivable.

(n)    Identification of Receivables. Such Borrower Party shall at all times
identify receivables purchased (or purported to be purchased) by Borrower under
the Receivables Sale Agreement and which are included the Net Receivables
Balance on its books and records (including its account system).

(o)    Additional Undertaking. Promptly upon the request of the Administrative
Agent or any Lender, the Servicer shall deliver to the Administrative Agent and
the Lenders the final version of any “transfer and servicing agreement” relating
to any Business Sale.

(p)    Certificate of Beneficial Ownership and Other Additional Information. The
Borrower shall provide to the Administrative Agent and the Lenders: (i) promptly
following any change that would result in a change to the status as an excluded
“Legal Entity Customer” under (and as defined in) the Beneficial Ownership
Regulation, a Certificate of Beneficial Ownership complying with the Beneficial
Ownership Regulation and (iii) such other information and documentation as may
reasonably be requested by the Administrative Agent or any Lender from time to
time for purposes of compliance by the Administrative Agent or such Lender with
applicable laws (including without limitation the USA Patriot Act and other
“know your customer” and anti-money laundering rules and regulations), and any
policy or procedure implemented by the Administrative Agent or such Lender to
comply therewith.

Section 5.02.    Negative Covenants of the Borrower Parties. Until the date on
which the Borrower Obligations have been indefeasibly paid in full (other than
contingent obligations as to which no unsatisfied claim has been asserted) and
this Agreement terminates in accordance with its terms, each Borrower Party
hereby covenants, as to itself, that:

(a)    Name and Jurisdiction Change, Offices and Records. The Borrower will not
change its name, jurisdiction of organization, identity or corporate structure
(within the meaning of Sections 9-503 and/or 9-507 of the UCC of all applicable
jurisdictions), become a “new debtor” (as defined in Section 9-102(a)(56) of the
UCC of all applicable jurisdictions) with respect to a currently effective
security agreement previously entered into by any other Person, change its
“location” (within the meaning of Section 9-307 of the UCC of all applicable
jurisdictions) or relocate its chief executive office, principal

 

- 83 -



--------------------------------------------------------------------------------

place of business or any office where Records are kept unless it shall have:
(i) given the Administrative Agent at least fifteen (15) days’ prior written
notice thereof and (ii) delivered to the Administrative Agent all financing
statements, instruments and other documents requested by the Administrative
Agent or any Managing Agent in connection with such change, event or relocation.

(b)    Change in Payment Instructions to Obligors. Except as may be required by
the Administrative Agent pursuant to Section 6.06, such Borrower Party will not
add or terminate any bank as a Deposit Account Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Deposit Account, unless the Administrative Agent shall have received, at least
ten (10) days before the proposed effective date thereof, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Deposit Account Bank or a Deposit Account or Lock-Box, an executed Blocked
Account Agreement and Lock-Box Transfer Notice, as applicable with respect to
the new Deposit Account or Lock-Box; provided, however, that the Servicer may
make changes in instructions to Obligors regarding payments if such new
instructions require such Obligor to make payments to another existing Deposit
Account or Lock-Box.

(c)    Modifications to Contracts and Credit and Collection Policy. Except in
accordance with Section 5.01(a)(vi) of this Agreement, such Borrower Party will
not make any change to any Credit and Collection Policy that could materially
and adversely affect the collectability of the Receivables or decrease in any
material respect the credit quality of any newly created Receivables. Except as
provided in Section 6.02(d), the Servicer will not extend, amend or otherwise
modify the terms of any Receivable or any Contract related thereto other than in
accordance with the applicable Credit and Collection Policy.

(d)    Sales, Liens. Borrower will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security, Collections, Letter of Credit Collateral or other Collateral
or upon or with respect to any Contract under which any Receivable arises, or
any Lock-Box or Deposit Account, or assign any right to receive income with
respect thereto (other than, in each case, the creation of the interests therein
in favor of the Administrative Agent and the Secured Parties provided for
herein), and Borrower will defend the right, title and interest of the
Administrative Agent, the Issuing Lenders and the Lenders in, to and under any
of the foregoing property, against all claims of third parties claiming through
or under Borrower or any Originator. Borrower will not create or suffer to exist
any mortgage, pledge, security interest, encumbrance, lien, charge or other
similar arrangement on any of its inventory.

(e)    Borrowing Base Deficiency. At no time prior to the Termination Date shall
Borrower permit a Borrowing Base Deficiency to exist for a period of two
(2) Business Days after the Borrower or the Servicer knows or should know of the
existence thereof.

 

- 84 -



--------------------------------------------------------------------------------

(f)    Termination Date Determination. Borrower will not designate the
Termination Date (as defined in the Receivables Sale Agreement), or send any
written notice to the related Originator in respect thereof, without the prior
written consent of each Managing Agent, except with respect to the occurrence of
such Termination Date arising pursuant to Section 5.1(d) of the Receivables Sale
Agreement.

(g)    Restricted Junior Payments. Borrower will not make any Restricted Junior
Payment, if both before and after giving effect thereto, any Event of
Termination or Incipient Event of Termination shall have occurred and be
continuing.

(h)    Collections. No Borrower Party will deposit or otherwise credit, or cause
or permit to be so deposited or credited, to any Deposit Account cash or cash
proceeds other than Collections and, so long as the Servicer withdraws such
amounts as contemplated in Section 6.06:

(i)    amounts owing to Newell Puerto Rico, Ltd. in an amount not to exceed
$2,000,000 in the aggregate in any calendar month;

(ii)    with respect to any accounts receivable relating to a Sold Business
Unit, for a period not to exceed the earliest of (x) the related number of
months agreed to by the applicable Business Sellers and the final purchaser of
such Sold Business Unit by which collections of accounts receivable relating to
such Sold Business Unit shall not longer be deposited therein and
(y) twenty-five (25) months after the consummation of the related Business Sale,
collections of accounts receivable relating to such Sold Business Unit;

(iii)    for a period not to exceed nine (9) months after the Seventh Omnibus
Amendment Effective Date, collections of accounts receivable relating to the
Seventh Omnibus Amendment Excluded Receivables; and

(iv)    amounts deposited in the Collection Account in error.

Except as provided in Section 5.01(j) hereof or as may be required by the
Administrative Agent pursuant to the last sentence of Section 6.02(b), no
Borrower Party will deposit or otherwise credit, or cause or permit to be so
deposited or credited, any Collections or proceeds thereof to any lock-box
account or to any other account not covered by a Blocked Account Agreement.

(i)    Indebtedness. In the case of the Borrower, it shall not create, incur,
assume or suffer to exist any Indebtedness other than Indebtedness incurred
under the Facility Documents to which it is a party.

(j)    Changes to Facility Documents. In the case of the Borrower, except as
otherwise permitted herein, it shall not terminate, amend or otherwise modify
any Facility Document or grant any waiver or consent thereunder without the
prior written consent of the Managing Agents.

 

- 85 -



--------------------------------------------------------------------------------

(k)    Changes to Organizational Documents. In the case of the Borrower, except
as may be required by applicable law or by applicable rule, regulation or order
by any Governmental Authority, it shall not terminate, amend or otherwise modify
its Organizational Documents without the prior written consent of the Managing
Agents.

(l)    Change in Business. In the case of the Borrower, it shall not make any
change in the character of its business.

(m)    Mergers, Acquisitions, Sales, Etc. In the case of the Borrower, it shall
not be a party to any merger or consolidation, undertake any division of its
rights, assets, obligations, or liabilities pursuant to a plan of division or
otherwise pursuant to applicable law, or purchase or otherwise acquire all or
substantially all of the assets or any stock of any class of, or any partnership
or joint venture interest in, any other Person, or sell, transfer, convey or
lease all or any substantial part of its assets, or sell or assign with or
without recourse any Receivables.

(n)    Limitation on Transactions with Affiliates. In the case of the Borrower,
it shall not enter into, or be a party to any transaction with any Affiliate of
the Borrower, except for: (i) the transactions contemplated hereby, by the
Receivables Sale Agreement and by the other Facility Documents; (ii) capital
contributions by Newell to the Borrower which are in compliance with the
Facility Documents; (iii) Restricted Junior Payments which are in compliance
with this Agreement; and (iv) to the extent not otherwise prohibited under this
Agreement, other transactions in the nature of employment contracts and
directors’ or manager’s fees, upon fair and reasonable terms materially no less
favorable to the Borrower than would be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate.

(o)    Anti-Corruption Laws and Sanctions; Use of Proceeds. Such Borrower Party
will not request any Borrowing, and such Borrowing Party shall not use, and
shall require that its Subsidiaries and its or their respective directors,
officers, employees and agents not use, directly or indirectly, the proceeds of
any Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

ARTICLE VI

ADMINISTRATION OF RECEIVABLES

Section 6.01.    Designation of Servicer. (a) The servicing, administering and
collection of the Receivables shall be conducted by the Person so designated
from time to time in accordance with this Section 6.01. Until the Administrative
Agent, with the consent or at the direction of the Managing Agents, gives notice
to the Borrower and the Servicer of the designation of a new Servicer as
provided in Section 6.01(b) below, Newell is hereby designated as, and hereby
agrees

 

- 86 -



--------------------------------------------------------------------------------

to perform the duties and obligations of, the Servicer pursuant to the terms
hereof. The Borrower hereby grants to Servicer an irrevocable power of attorney,
with full power of substitution, coupled with an interest, to take in the name
of the Borrower any and all steps which are necessary or advisable to endorse,
negotiate or otherwise realize on any writing or other right of any kind in
connection with any Receivable or other Collateral.

(b)    Upon the occurrence and during the continuation of any Servicer Default,
the Administrative Agent may, with the consent or shall at the direction of the
Required Managing Agents, upon written notice to the parties hereto designate as
Servicer any Person to succeed Newell (or any successor Servicer) subject to the
condition that any such Person so designated shall agree to perform, and be
qualified to perform, the duties and obligations of the Servicer pursuant to the
terms hereof and each of the other Facility Documents to which the Servicer is a
party. The Servicer shall not resign from the obligations and duties hereby
imposed on it except upon the reasonable determination by the Servicer that
(x) the performance of its duties hereunder is no longer permissible under
applicable law and (y) there is no reasonable action which the Servicer could
take to make the performance of its duties hereunder permissible under
applicable law.

(c)    Newell and any other Servicer agrees that, upon its resignation or
replacement as Servicer pursuant to Section 6.01(b) above, it will cooperate
with the Borrower, the Administrative Agent and the successor Servicer in
effecting the termination of its responsibilities and rights as Servicer
hereunder, including, without limitation, (i) assisting the successor Servicer
in enforcing all rights under the Receivables and Related Security,
(ii) transferring, promptly upon receipt, to the successor Servicer, any
Collections or other amounts related to the Receivables received by such
Servicer, (iii) transferring to the successor Servicer all Records held by or
under the control of such Servicer and (iv) permitting the successor Servicer to
have access to all tapes, discs, diskettes and related property containing
information concerning the Receivables and the Records and taking all actions
necessary in its control to permit the successor Servicer to use all computer
software that may facilitate the Servicer’s access to and use of such
information and acting as data processing agent for such successor Servicer if
requested. Upon the resignation or replacement of Newell as Servicer, Newell
shall no longer be entitled to the Servicer Fee accruing from and after the
effective date of such resignation or replacement.

(d)    Without the consent of each Managing Agent, the Servicer shall not be
permitted to delegate any of its duties or responsibilities as Servicer to any
Person other than (i) an Approved Sub-servicer and (ii) with respect to certain
Defaulted Receivables, outside collection agencies in accordance with its
customary practices.

(e)    Notwithstanding any such delegation pursuant to clause (d) above, (i) the
Servicer shall remain liable for the timely and complete performance of its
duties and obligations pursuant to the terms hereof, (ii) the Servicer shall
retain management information systems and sufficient servicing capability, in
the reasonable judgment of the Administrative Agent and each Managing Agent, to
perform the servicing functions described herein, and (iii) any sub-servicing
agreement that may be entered into and any other transactions or services
relating to the Receivables involving an Approved Sub-servicer shall be deemed
to be between such Approved Sub-servicer

 

- 87 -



--------------------------------------------------------------------------------

and the Servicer alone, and none of the Lenders, the Issuing Lenders, the
Administrative Agent, the Managing Agents and the Liquidity Providers shall be
deemed parties thereto or shall have any obligations, duties or liabilities with
respect to any Approved Sub-servicer.

Section 6.02.    Duties of the Servicer. (a) The Servicer shall take or cause to
be taken all such actions as it deems necessary or advisable to collect each
Receivable from time to time, and shall perform its duties hereunder, all with
reasonable care and diligence and otherwise in accordance in all material
respects with applicable laws, tariffs, rules, regulations, each applicable
Credit and Collection Policy and the terms of this Agreement. Each of the
Borrower, each Lender, each Liquidity Provider, each Managing Agent, each
Issuing Lender and the Administrative Agent hereby appoints as its agent the
Servicer, from time to time designated pursuant to Section 6.01, to enforce its
respective rights and interests in and under the Receivables and the Related
Security. The Servicer (so long as it is Newell) will at all times apply the
same standards and follow the same procedures with respect to the decision to
commence litigation with respect to the Receivables, and in prosecuting and
litigating with respect to Receivables, as it applies and follows with respect
to trade accounts receivable serviced by it which are not Receivables; provided,
however, that from and after the Termination Date, the Servicer shall commence
or settle any legal action to enforce collection of any Defaulted Receivable or
to foreclose upon or repossess any Related Security with respect thereto as
reasonably directed by the Administrative Agent. In no event shall the Servicer
be entitled to make the Administrative Agent, any Issuing Lender, any Managing
Agent, any Lender or any Liquidity Provider a party to any litigation without
such Person’s express prior written consent.

(b)    The Servicer shall apply all Collections to the Receivables owed by the
applicable Obligors in a timely manner in accordance with the business practices
of the related Originator in existence as of the Closing Date or the applicable
date on which such Originator becomes a party to the Receivables Sale Agreement.
In the event the Servicer receives any Collections or other proceeds of the
Collateral, it shall set aside and hold in trust for the Borrower and the
Secured Parties such Collections and other proceeds for application and
remittance in accordance with Section 2.06 or 2.07, as applicable, and it shall
remit the same to the Collection Account to the extent required hereunder. The
Servicer shall, upon the request of any Managing Agent, segregate, in a manner
acceptable to such Managing Agent, all cash, checks and other instruments
received by it from time to time constituting Collections from the general funds
of the Servicer or Borrower prior to the remittance thereof in accordance with
Article II. If the Servicer shall be required to segregate Collections pursuant
to the preceding sentence, the Servicer shall segregate and deposit into the
Collection Account such allocable share of Collections of Receivables set aside
for the Secured Parties on the first Business Day following receipt by the
Servicer of such Collections, duly endorsed or with duly executed instruments of
transfer. Within three (3) Business Days of the receipt of any Collections
denominated in Canadian Dollars, the Servicer agrees to cause amounts on deposit
denominated in Canadian Dollars to be converted to Dollars using the Dollar
Equivalent. All risk and expense incident to such conversion is the
responsibility of the Borrower.

(c)    The Servicer shall, as soon as practicable following receipt, turn over
to the Person entitled thereto collections in respect of any receivable which is
not a Receivable less, to the extent the Servicer performed any collection or
enforcement actions which it was authorized by such Person to perform, all
reasonable and appropriate out of pocket costs and expenses of such Servicer
incurred in collecting and enforcing such receivable.

 

- 88 -



--------------------------------------------------------------------------------

(d)    The Servicer may, in accordance with the applicable Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Defaulted Receivable or limit the
rights of any Secured Party under this Agreement. Notwithstanding anything to
the contrary contained herein, during the existence of any Event of Termination,
the Managing Agents shall have the absolute and unlimited right to direct the
Servicer to commence or settle any legal action with respect to any Receivable
or to foreclose upon or repossess any Related Security.

(e)    The Servicer shall hold in trust for Borrower and the Secured Parties all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of any Managing Agent
or the Administrative Agent, during the existence of any Event of Termination,
deliver or make available to the Administrative Agent all such Records, at a
place selected by the Administrative Agent. The Servicer shall, as soon as
practicable following receipt thereof turn over to Borrower any cash collections
or other cash proceeds received with respect to Indebtedness not constituting
Receivables. The Servicer shall, from time to time at the request of any Issuing
Lender or any Lender, furnish to the Issuing Lenders or the Lenders (promptly
after any such request) a calculation of the amounts set aside for the Issuing
Lenders and the Lenders pursuant to Article II.

(f)    Any payment by an Obligor in respect of any indebtedness owed by it to
any Originator or Borrower shall, except as otherwise specified by such Obligor
or otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.

Section 6.03.    Rights of the Administrative Agent. (a) Following the
occurrence and during the continuation of any Event of Termination or any
Incipient Event of Termination or at any time during which a Level 2 Ratings
Period or Level 3 Ratings Period shall be in effect, the Administrative Agent
may with the consent of, and shall at the direction of, the Required Managing
Agents (i) exercise its right to take exclusive ownership and control of the
Collection Account, Lock-Boxes and the Deposit Accounts by delivering Collection
Notices, and each of the Borrower and the Servicer hereby agrees to take any
further action necessary that the Administrative Agent may reasonably request to
effect such control, (ii) notify any or all of the Deposit Account Banks to
remit all amounts deposited in the applicable Deposit Accounts to the Collection
Account or to any other account designated by the Administrative Agent and
(iii) deliver the Lock-Box Transfer Notices to the appropriate addressees
thereof. From and after the date the Administrative Agent exercises its right to
take exclusive control of the Collection Account, all withdrawals and
distributions to be made from the Collection Account by the Servicer hereunder
shall be made by the Administrative Agent.

 

- 89 -



--------------------------------------------------------------------------------

(b)    The Borrower hereby grants to the Administrative Agent an irrevocable
power of attorney, with full power of substitution, coupled with an interest, to
take in the name of the Borrower, following the occurrence and during the
continuance of an Event of Termination or at any time after the Administrative
Agent exercises its rights under Section 6.03(a), any and all steps which are
necessary or advisable to endorse, negotiate or otherwise realize on any writing
or other right of any kind in connection with any Receivable, Letter of Credit
Collateral or other Collateral.

(c)    At any time after the Closing Date, the Administrative Agent may, and
upon the request of any Managing Agent shall, direct the Borrower to establish
the Collection Account at an Eligible Institution (the “Collection Account
Bank”). The Borrower shall cause the Collection Account Bank to agree in writing
that the Administrative Agent shall have exclusive dominion and control over the
Collection Account and that the Collection Account Bank will comply with
instructions originated by the Administrative Agent directing disposition of the
funds in the Collection Account without further consent by the Borrower;
provided, that until the Administrative Agent provides such instructions to the
Collection Account Bank (in accordance with Section 6.03(a)), the Collection
Account Bank shall be entitled to comply with instructions originated by the
Servicer directing disposition of the funds in the Collection Account without
further consent by the Borrower or the Administrative Agent.

Section 6.04.    Responsibilities of the Borrower. Anything herein to the
contrary notwithstanding, the Borrower shall (i) perform all of its obligations
with respect to the Receivables to the same extent as if a security interest in
the Receivables had not been granted hereunder and the exercise by the
Administrative Agent of its rights hereunder shall not relieve Borrower from
such obligations and (ii) pay when due any taxes, including without limitation,
sales, excise and personal property taxes payable by it in connection with the
Receivables. None of the Administrative Agent, the Issuing Lenders, the Managing
Agents, the Lenders or the Liquidity Providers shall have any obligation or
liability with respect to any Receivables or other Collateral, nor shall any of
them be obligated to perform any of the obligations of the Borrower thereunder.

Section 6.05.    Further Action Evidencing Administrative Agent’s Interest. Each
of the Borrower and the Servicer agrees that from time to time, at its expense,
it will promptly execute and deliver all further instruments and documents, and
take all further action that any Managing Agent or the Administrative Agent may
reasonably request in order to perfect, protect or more fully evidence the
interest of the Administrative Agent or the Secured Parties granted hereunder or
to enable the Administrative Agent to exercise or enforce any of its or the
Secured Parties’ rights hereunder. Without limiting the generality of the
foregoing, each of the Borrower and the Servicer will (i) code its master data
processing records evidencing such Receivables to evidence that a security
interest therein has been granted to the Administrative Agent under this
Agreement, and (ii) upon the request of any Managing Agent or the Administrative
Agent, file such financing statements, continuation statements or amendments
thereto or assignments thereof, and execute and file such other instruments or
notices, as may be necessary or appropriate or as the Administrative Agent or
any Managing Agent may reasonably request. If after the occurrence and during
the continuation of any Event of Termination, either the Borrower or the
Servicer fails to perform any of its respective agreements or obligations under

 

- 90 -



--------------------------------------------------------------------------------

this Agreement, the Administrative Agent may (but shall not be required to)
itself perform, or cause performance of, such agreement or obligation, and the
reasonable out-of-pocket expenses of the Administrative Agent incurred in
connection therewith shall be payable by the Borrower or the Servicer, as
applicable, upon the Administrative Agent’s demand therefor.

Section 6.06.    Collections. In the case of any remittances received in any
Lock-Box or Deposit Account that shall have been identified to the satisfaction
of, or determined by, the Servicer, to not constitute Collections or other
proceeds of the Receivables or the Related Security, the Servicer shall, as
applicable, remit such items to the Person identified to, or determined by, it
as being the owner of such remittances:

(i)    with respect to any accounts receivable relating to a Sold Business Unit,
for a period not to exceed the earliest of (A) the related number of months
agreed to by the applicable Business Sellers and the final purchaser of such
Sold Business Unit and (B) twenty-five (25) months after the consummation of the
related Business Sale, collections of accounts receivable relating to such Sold
Business Unit no later than the earliest of (x) the related number of days
agreed to by the applicable Business Sellers and the final purchaser of such
Sold Business Unit by which Newell is required to transfer collections of
accounts receivable relating to such Sold Business Unit out of such Deposit
Account and (y) ten (10) Business Days of being deposited therein;

(ii)    for a period not to exceed nine (9) months after the Seventh Omnibus
Amendment Effective Date, in the case of collections of accounts receivable
relating to the Seventh Omnibus Amendment Excluded Receivables, within five
(5) Business Days of being deposited therein; and

(iii)    in the case of all other amounts, within one (1) Business Day after
such identification or determination.

From and after the date the Administrative Agent delivers a Collection Notice to
any Deposit Account Bank or a Lock-Box Transfer Notice to any post office
pursuant to Section 6.03, the Administrative Agent may request that the
Servicer, and the Servicer thereupon promptly shall instruct all Obligors with
respect to the Receivables, to remit all payments thereon to a new lock-box or
depositary account specified by the Administrative Agent and, at all times
thereafter, Borrower and the Servicer shall not deposit or otherwise credit, and
shall not permit any other Person to deposit or otherwise credit to such new
lock-box, post office box or depositary account any cash or payment item other
than Collections.

Section 6.07.    Reports. The Servicer shall prepare and forward to each
Managing Agent (A) during a Monthly Reporting Period, on each Monthly Reporting
Date, a Monthly Report and (B) during a Weekly Reporting Period, (i) on each
Monthly Reporting Date, a Monthly Report and on Tuesday of each calendar week
(or if such day is not a Business Day, on the next succeeding Business Day)
(each such date the “Weekly Reporting Date”), a Weekly Report covering the
period from and including Monday of the preceding week to but excluding Monday
of such week, in each case, certified by an Authorized Officer of the Servicer
and (ii) at such times as any Managing Agent shall reasonably request, a listing
by Obligor of all Receivables together with an aging of Receivables, certified
by an Authorized Officer of the Servicer.

 

- 91 -



--------------------------------------------------------------------------------

Section 6.08.    Servicer Fees. In consideration of Newell’s agreement to act as
Servicer hereunder, the Issuing Lenders and the Lenders hereby agree that, so
long as Newell shall continue to perform as Servicer hereunder, Borrower shall
pay over to Newell a fee (the “Servicer Fee”) on each Settlement Date (or, if
such day is not a Business Day, then the next Business Day thereafter), in
arrears for the immediately preceding month, in an amount equal to the product
of the Servicer Fee Rate and the average aggregate Outstanding Balance of all
Receivables during such period, as compensation for its servicing activities.
Notwithstanding the foregoing, if the Servicer is replaced by the Administrative
Agent, the successor Servicer shall receive a servicing fee in an amount agreed
upon by the Administrative Agent and the successor Servicer which reflects the
then prevailing market rates for servicing similar portfolios of receivables.

ARTICLE VII

EVENTS OF TERMINATION

Section 7.01.    Events of Termination. If any of the following events (each, an
“Event of Termination”) shall occur:

(a)    any Transaction Party shall fail to make any payment or deposit required
hereunder or under any other Facility Document when due (other than as referred
to in Section 7.01(f)) and such failure continues unremedied for (i) in the case
of Interest, two (2) Business Days or (ii) in the case of any other payment or
deposit, one (1) Business Day;

(b)    any Transaction Party other than the Servicer shall fail to perform or
observe any term, covenant or agreement hereunder (other than as referred to in
Sections 7.01(a) or 7.01(f)) or any other Facility Document and such failure
shall continue unremedied for five (5) Business Days after the earlier of
(x) such Transaction Party obtains actual knowledge thereof or (y) any Managing
Agent delivers written notice thereof to such Transaction Party;

(c)    any representation, warranty, certification or statement made by any
Transaction Party in this Agreement, any other Facility Document, any Monthly
Report, any Weekly Report or in any other document, report or information
delivered pursuant hereto or thereto shall have been false or incorrect in any
material respect on the date as of which made or deemed made (or, in the case of
any representation, warranty, certification or statement that by its terms
refers to an earlier date, shall have been false or incorrect in any material
respect on and as of such earlier date) (except that the materiality standard in
this clause (c) shall not apply to any such representation or warranty that is
expressly qualified by a materiality standard or contains any carve-out or
exception based on a Material Adverse Effect by its express terms);

 

- 92 -



--------------------------------------------------------------------------------

(d)    any failure of Borrower to pay any Indebtedness (other than Indebtedness
created under the Facility Documents) when due;

(e)    an Event of Bankruptcy occurs in respect of any Transaction Party;

(f)    either (i) a Borrowing Base Deficiency shall occur, and shall not have
been cured within two (2) Business Days after the date on which the Borrower or
the Servicer knows or should know of the existence thereof, (ii) any Collections
shall be Released by the Borrower or the Servicer at any time during which a
Borrowing Base Deficiency shall exist in violation of either (x) the proviso set
forth in Section 2.06(a)(iv) or (y) the proviso set forth in
Section 2.06(c)(iii), and in either case, an amount equal to the amount of any
such Release shall not have been deposited into the Collection Account within
two (2) Business Days after the earlier of the date on which (x) the Borrower or
the Servicer obtains actual knowledge thereof or (y) any Managing Agent delivers
written notice thereof to the Borrower or the Servicer, or (iii) any payment
shall be made at any time during which the aggregate Outstanding Balance of
Receivables owned by the Borrower at such time is less than the sum of the
Borrower Obligations in violation of Section 8.12 of the Receivables Sale
Agreement, and an amount equal to the amount of such payment shall not have been
returned to the Borrower within two (2) Business Days after the earlier of the
date on which (x) such Originator obtains actual knowledge thereof or (y) any
Managing Agent delivers written notice thereof to such Originator or the
Borrower;

(g)    as at the end of any Monthly Period:

(i)    the average of the Dilution Trigger Ratios for such Monthly Period and
the two (2) immediately preceding Monthly Periods shall exceed 14.0%;

(ii)    the average of the Delinquency Ratios for such Monthly Period and the
two (2) immediately preceding Monthly Periods shall exceed 8.5%;

(iii)    the average of the Default Ratios for such Monthly Period and the two
(2) immediately preceding Monthly Periods shall exceed 4.5%; or

(iv)    the average of the Days Sales Outstanding for such Monthly Period and
the two (2) immediately preceding Monthly Periods shall exceed 90 days;

(h)    a Change of Control shall occur;

(i)    one or more final judgments for the payment of money shall be entered
against Borrower in an amount in excess of $16,750, individually or in the
aggregate, and such judgment or judgments shall continue unsatisfied or unstayed
and in effect for 60 days;

 

- 93 -



--------------------------------------------------------------------------------

(j)    (i) the “Termination Date” under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement or (ii) any
Originator shall for any reason (other than as a result of a Permitted
Disposition) cease to transfer, or cease to have the legal capacity to transfer,
or otherwise be incapable of transferring Receivables to Borrower under the
Receivables Sale Agreement or (iii) Borrower shall for any reason (other than as
a result of a Permitted Disposition) cease to purchase, or cease to have the
legal capacity to purchase, or otherwise be incapable of accepting Receivables
from any Originator under the Receivables Sale Agreement;

(k)    this Agreement or any other Facility Document shall terminate in whole or
in part (except in accordance with its terms), or shall cease to be effective or
to be the legally valid, binding and enforceable obligation of any Transaction
Party, or any Transaction Party shall directly or indirectly contest in any
manner such effectiveness, validity, binding nature or enforceability, or the
Administrative Agent for the benefit of the Secured Parties shall cease to have
a valid and perfected first priority security interest in the Receivables, the
Related Security and the Collections with respect thereto and the Deposit
Accounts;

(l)    any Person shall be appointed as an Independent Manager of the Borrower
without prior notice thereof having been given to the Administrative Agent in
accordance with Section 5.01(b)(viii) or without the written acknowledgement by
the Administrative Agent that such Person conforms, to the satisfaction of the
Agent, with the criteria set forth in the definition herein of “Independent
Manager”;

(m)    an ERISA Event shall have occurred that, in the opinion of the Required
Managing Agents, when taken together with all other ERISA Events that have
occurred, would result in a Material Adverse Effect;

(n)    the occurrence of any event or circumstance that could reasonably be
expected to have a material adverse effect on (i) the legality, validity or
enforceability of this Agreement or any other Facility Document, (ii) any
Secured Party’s interest in the Receivables generally or in any material portion
(as determined in the sole discretion of any Managing Agent) of the Receivables,
the Related Security or the Collections with respect thereto, or (iii) the
collectability of the Receivables generally or of any material portion of the
Receivables; or

(o)    the occurrence of any Servicer Default.

Section 7.02.    Remedies. Upon the occurrence and during the continuation of an
Event of Termination, the Administrative Agent may, or upon the direction of the
Required Managing Agents shall, take any of the following actions: (i) replace
the Person then acting as Servicer, (ii) declare the Termination Date to have
occurred, whereupon the Termination Date shall forthwith occur, without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Borrower Party; provided, however, that upon the occurrence of an Event
of Termination described in Section 7.01(e), the Termination Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Borrower Party, (iii) to the fullest
extent permitted by applicable law, declare that the Default Rate shall accrue
with respect to any of the Borrower Obligations outstanding at

 

- 94 -



--------------------------------------------------------------------------------

such time, (iv) deliver the Collection Notices to the Collection Banks, and
(v) notify Obligors of the Lenders’ interest in the Receivables. The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of the Administrative Agent and the
Lenders otherwise available under any other provision of this Agreement, by
operation of law, at equity or otherwise, all of which are hereby expressly
preserved, including, without limitation, all rights and remedies provided under
the UCC, all of which rights shall be cumulative.

ARTICLE VIII

INDEMNIFICATION

Section 8.01.    Indemnities by Borrower. Without limiting any other rights that
the Administrative Agent, any Issuing Lender, any Managing Agent, any Lender or
any Liquidity Provider may have hereunder or under applicable law, Borrower
hereby agrees to indemnify (and pay upon demand to) the Administrative Agent,
each Issuing Lender, each Managing Agent, each Lender and each Liquidity
Provider and their respective Affiliates, successors, assigns, officers,
directors, agents and employees (each an “Indemnified Party”) from and against
any and all damages, losses, claims, taxes, liabilities, costs, expenses and for
all other amounts payable, including reasonable attorneys’ fees (which attorneys
may be employees of the Administrative Agent, such Issuing Lender, such Managing
Agent, such Lender or such Liquidity Provider), settlement costs and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement, any other Facility Document or the
transactions contemplated by any Facility Document, or any Receivable, Contract
or Related Security, or the use of the proceeds of any Borrowing hereunder, or
the issuance of any Letter of Credit by an Issuing Lender, or the funding either
directly or indirectly, by a Lender of a Borrowing or any Indemnified Party’s
interest in the Receivables, the Contract or any Related Security excluding,
however, in all of the foregoing instances:

(a)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(b)    Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(c)    taxes imposed by the United States federal government or the jurisdiction
in which such Indemnified Party’s principal executive office is located, or, in
the case of a Lender, its applicable lending office is located, on or measured
by the overall net or gross income of such Indemnified Party;

 

- 95 -



--------------------------------------------------------------------------------

provided, however, that nothing contained in this sentence shall limit the
liability of any Borrower Party or limit the recourse of the Indemnified Parties
to any Borrower Party for amounts otherwise specifically provided to be paid by
such Borrower Party under the terms of this Agreement or any other Facility
Document. Without limiting the generality of the foregoing indemnification,
Borrower shall indemnify each Indemnified Party for Indemnified Amounts
(including, without limitation, losses in respect of uncollectible receivables,
regardless of whether reimbursement therefor would constitute recourse to
Borrower or the Servicer) relating to or resulting from:

(i)    any representation or warranty made by any Borrower Party or any
Originator (or any officers of any such Person) under or in connection with this
Agreement, any other Facility Document or any other information or report
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect when made or deemed made;

(ii)    the failure by Borrower, the Servicer or any Originator to comply with
any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;

(iii)    any failure of Borrower, the Performance Guarantor, the Servicer or any
Originator to perform its duties, covenants or other obligations in accordance
with the provisions of this Agreement or any other Facility Document;

(iv)    any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or service related to such Receivable or the furnishing
or failure to furnish such merchandise or services;

(vi)    the commingling of Collections of Receivables at any time with other
funds;

(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Facility Document, the transactions contemplated
hereby or thereby, the use of the proceeds of any Borrowing, the ownership of
the Receivables or any other investigation, litigation or proceeding relating to
Borrower, the Performance Guarantor, the Servicer or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby or by any other Facility Document;

 

- 96 -



--------------------------------------------------------------------------------

(viii)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

(ix)    any Event of Termination or Incipient Event of Termination described in
Section 7.01(e);

(x)    any failure of Borrower to acquire and maintain legal and equitable title
to, and ownership of any Receivable and the Related Security and Collections
with respect thereto from the related Originator, free and clear of any Adverse
Claim (other than as created hereunder); or any failure of Borrower to give
reasonably equivalent value to any Originator under the Receivables Sale
Agreement in consideration of the transfer by such Originator of any Receivable,
or any attempt by any Person to void such transfer under statutory provisions or
common law or equitable action;

(xi)    any failure to vest and maintain vested in the Administrative Agent for
the benefit of the Secured Parties, or to transfer to the Administrative Agent
for the benefit of the Secured Parties a first priority perfected security
interest in the Receivables, the Related Security and the Collections and the
other Collateral, free and clear of any Adverse Claim (except as created by the
Facility Documents);

(xii)    any failure to vest and maintain vested in the Administrative Agent for
the benefit of the Issuing Lenders a first priority perfected security interest
in the Letter of Credit Collateral, free and clear of any Adverse Claim (except
as created by the Facility Documents)

(xiii)    the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivable,
the Related Security and Collections with respect thereto, and the proceeds of
any thereof, whether at the time of any Borrowing or at any subsequent time;

(xiv)    any action or omission by any Borrower Party or any Originator which
reduces or impairs the rights of the Administrative Agent or the Secured Parties
with respect to any Collateral or the value of any Collateral;

(xv)    any attempt by any Person to void the security interest in the
Collateral or the Letter of Credit Collateral granted hereunder under statutory
provisions or common law or equitable action;

(xvi)    the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included; or

 

- 97 -



--------------------------------------------------------------------------------

(xvii)    the failure of (a) any Deposit Account Bank to remit any amounts or
items of payment held in a Deposit Account or in a Lock-Box pursuant to the
instructions of the Administrative Agent given in accordance with this
Agreement, the applicable Blocked Account Agreement or the other Facility
Documents, whether by reason of the exercise of setoff rights or otherwise, or
(b) any sub-servicer or any other third party with a contractual relationship
with the Borrower for the acceptance or processing of Collections, to remit any
Collections received by it to a Lock-Box or a Deposit Account.

Section 8.02.    Other Costs and Expenses. Borrower shall reimburse the
Administrative Agent, each Issuing Lender, each Managing Agent and each Lender
on demand for all reasonable costs and out-of-pocket expenses in connection with
the preparation, negotiation, arrangement, execution, delivery, and
administration of this Agreement, the transactions contemplated hereby and the
other documents to be delivered hereunder, including, without limitation, the
cost of any such Person’s auditors auditing the books, records and procedures of
Borrower (subject to the cost restrictions set forth in Section 5.01(d)),
reasonable fees and out-of-pocket expenses of legal counsel for each Lender,
each Managing Agent, each Issuing Lender and the Administrative Agent (which
such counsel may be employees of any of the Lenders, the Managing Agents, the
Issuing Lenders or the Administrative Agent) with respect thereto (provided,
that in connection with the closing of the transactions contemplated hereby and
the other Facility Documents, the Borrower shall only be obligated to reimburse
the costs and expenses of one primary law firm serving as external counsel to
the Administrative Agent and the Managing Agents and such special local counsel
as the Administrative Agent and the Managing Agents may deem necessary in
connection therewith) and with respect to advising the Lenders, the Managing
Agents, the Issuing Lenders and the Administrative Agent as to their respective
rights and remedies under this Agreement. Borrower shall reimburse the
Administrative Agent, any Issuing Lender, any Managing Agent and any Lender on
demand for any and all costs and expenses of such Person, if any, including
reasonable counsel fees and expenses in connection with the enforcement of this
Agreement and the other documents delivered hereunder and in connection with any
restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following an Event of Termination.

ARTICLE IX

THE AGENTS

Section 9.01.    Authorization and Action. Each Lender hereby appoints and
authorizes its related Managing Agent and each Lender and each Issuing Lender
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to such Managing Agent or the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. The
provisions of this Article IX are solely for the benefit of the Managing Agents,
the Administrative Agent, the Issuing Lenders and the Lenders. The Borrower
shall not have any rights as a third-party beneficiary or otherwise under any of
the provisions hereof. In performing their functions and duties hereunder, the
Managing Agents shall act solely as the agent for the respective Conduit Lenders
and the Committed Lenders in the related Lender Group and do not assume nor
shall be deemed to have assumed any obligation or relationship of trust or
agency with or for the other Lenders, the Borrower, the Servicer, any
Originator, any Affiliate thereof or any of their respective successors and
assigns. Each Managing Agent, each

 

- 98 -



--------------------------------------------------------------------------------

Lender and each Issuing Lender authorizes the Administrative Agent to (i) file
each of the UCC financing or continuation statements (and amendments thereto and
assignments or terminations thereof) and (ii) to execute the Blocked Account
Agreements on behalf of the Lenders (the terms of which will be binding on the
Lenders) and the Issuing Lenders (the terms of which will be binding on the
Issuing Lenders).

Section 9.02.    Agents’ Reliance, Etc. Neither the Administrative Agent nor any
Managing Agent nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
such Managing Agent or the Administrative Agent under or in connection with this
Agreement, except for its or their own gross negligence or willful misconduct.
Without limiting the generality of the foregoing, each of the Administrative
Agent and the Managing Agents: (i) may consult with legal counsel (including
counsel for the Borrower, the Servicer or any other Affiliate of Newell),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) makes
no warranty or representation to any Lender or any Issuing Lender, as
applicable, and shall not be responsible to any Lender or any Issuing Lender, as
applicable, for any statements, warranties or representations made in or in
connection with this Agreement; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower, the Servicer or any
other Affiliate of Newell or to inspect the property (including the books and
records) of the Borrower, the Servicer or any other Affiliate of Newell;
(iv) shall not be responsible to any Lender or any Issuing Lender, as
applicable, for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant hereto, or for the perfection, priority, condition,
value or sufficiency of any collateral pledged in connection herewith; and
(v) shall incur no liability under or in respect of this Agreement by acting
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by facsimile) believed by it to be genuine
and signed or sent by the proper party or parties.

Section 9.03.    Agents and Affiliates. Each Managing Agent and the
Administrative Agent and their respective Affiliates may engage in any kind of
business with the Borrower, Newell or any Obligor, any of their respective
Affiliates and any Person who may do business with or own securities of
Borrower, Newell or any Obligor or any of their respective Affiliates, all as if
such Persons were not Managing Agents and/or Administrative Agent and without
any duty to account therefor to any Lender or any Issuing Lender, as applicable.

Section 9.04.    Lender’s Loan Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Managing
Agent, any of their respective Affiliates or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own evaluation
and decision to enter into this Agreement and, if it so determines, to make
Loans hereunder. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Managing Agent, any of their
respective Affiliates, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under this Agreement.

 

- 99 -



--------------------------------------------------------------------------------

Section 9.05.    Delegation of Duties. The Administrative Agent and each
Managing Agent may each execute any of its duties under this Agreement by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Neither the Administrative
Agent nor any Managing Agent shall be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

Section 9.06.    Indemnification. Each Managing Agent severally agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower, the Servicer, an Originator or Newell), ratably according to its
related Lender Group Percentage, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any action taken or omitted by
the Administrative Agent under this Agreement; provided, that (i) no Managing
Agent shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting or arising from the Administrative Agent’s gross negligence or willful
misconduct and (ii) no Managing Agent shall be liable for any amount in respect
of any compromise or settlement of any of the foregoing unless such compromise
or settlement is approved by the Required Managing Agents. Without limitation of
the generality of the foregoing, each Managing Agent agrees to reimburse the
Administrative Agent, ratably according to its related Lender Group Percentage,
promptly upon demand, for any reasonable out-of-pocket expenses (including
reasonable counsel fees) incurred by the Administrative Agent in connection with
the administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement; provided, that no Managing
Agent shall be responsible for the costs and expenses of the Administrative
Agent in defending itself against any claim alleging the gross negligence or
willful misconduct of the Administrative Agent to the extent such gross
negligence or willful misconduct is determined by a court of competent
jurisdiction in a final and non-appealable decision.

Section 9.07.    Successor Agents. The Administrative Agent and each Managing
Agent may, upon ten (10) days’ notice to each Lender and each Issuing Lender and
each other party hereto, resign as Administrative Agent or Managing Agent, as
applicable; provided, that any such resignation shall not be effective until the
earlier of (x) the date on which a successor Administrative Agent or Managing
Agent, as applicable, shall have been appointed pursuant hereto and (y) thirty
(30) days after the date of such notice. If any such party shall resign as
Administrative Agent or Managing Agent under this Agreement, then, in the case
of the Administrative Agent, the Required Managing Agents and the Issuing
Lenders and in the case of any Managing Agent, its related Conduit Lenders,
during such ten-day period shall appoint a successor agent, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent or applicable Managing Agent and references herein to the
Administrative Agent or such Managing Agent shall mean such successor agent,
effective upon its appointment; and such former Administrative Agent’s or
Managing Agent’s rights, powers and duties in such capacity shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or Managing Agent or any of the parties to this

 

- 100 -



--------------------------------------------------------------------------------

Agreement on the date described in the first sentence of this Section 9.07.
After any retiring Administrative Agent’s or Managing Agent’s resignation
hereunder as such agent, the provisions of Article VIII, this Article IX and
Section 10.09 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent or a Managing Agent under this
Agreement.

Section 9.08.    Structuring Agent. Each of the parties hereto hereby
acknowledges and agrees that the Structuring Agent shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement. Each
of the Lenders, the Issuing Lenders and the Administrative Agent acknowledges
that it has not relied, and will not rely, on the Structuring Agent in deciding
to enter into this Agreement and to take, or omit to take, any action under any
Facility Document.

ARTICLE X

MISCELLANEOUS

Section 10.01.    Amendments, Etc. (a) No waiver of any provision of this
Agreement nor consent to any departure by the Borrower or the Servicer therefrom
shall in any event be effective unless the same shall be in writing and signed
by the Administrative Agent and the Required Managing Agents and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

(b)    No amendment to this Agreement shall be effective unless the same shall
be in writing and signed by each of the Borrower, the Servicer, the
Administrative Agent, the Issuing Lenders and the Required Managing Agents,
provided, however, that, without the written consent of all the Committed
Lenders, no such amendment shall (i) other than as provided for in
Section 2.01(c), extend the Termination Date, (ii) extend the date of any
payment or deposit of Collections by the Borrower or by the Servicer or the time
of payment of Interest, (iii) release the security interest in or transfer all
or any material portion of the Collateral, (iv) change the outstanding principal
amount of any of the Loans made by any Committed Lender hereunder other than as
provided herein, (v) change the amount of any Lender Group Limit other than as
provided herein or increase the Facility Limit hereunder, (vi) increase the
Concentration Limit, (vii) amend, modify or waive any provision of the
definitions of “Borrowing Base”, “Default Ratio”, “Delinquency Ratio”, “Eligible
Receivables”, “Net Receivables Balance”, “Required Managing Agents” or “Required
Reserves” or any of the defined terms used in such definitions or this
Section 10.01, (viii) consent to or permit the assignment or transfer by the
Borrower or any of its rights and obligations under this Agreement or of any of
its right, title or interest in or to the Receivables, (ix) amend or modify any
provision of Section 7.01 or Section 10.03, or (x) amend or modify any defined
term (or any defined term used directly or indirectly in such defined term) used
in clauses (i) through (ix) above in a manner which would circumvent the
intention of the restrictions set forth in such clauses.

Section 10.02.    Notices, Etc. (a) All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including communication by facsimile copy) and shall be personally delivered or
sent by registered mail, return receipt

 

- 101 -



--------------------------------------------------------------------------------

requested, or by courier or by facsimile or electronic mail, to each party
hereto, at its address set forth on Schedule II hereof or at such other address
as shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall be effective, upon receipt, or
in the case of overnight courier, two (2) days after being deposited with such
courier, or, in the case of notice by facsimile or electronic mail, when
electronic confirmation of receipt is obtained, in each case addressed as
aforesaid.

(b)    The Administrative Agent shall deliver to the Borrower, a copy of any
notice of resignation delivered by the Administrative Agent under Section 9.07.

Section 10.03.    Assignability. (a) Any Conduit Lender may, (i) with notice to
the Borrower and the Servicer, and with the consent of the Managing Agent for
the Lender Group of which it is a member, assign at any time all or any portion
of its rights and obligations hereunder and interests herein to (A) any other
Lender, (B) any commercial paper conduit managed by such Conduit Lender’s
sponsor or administrator bank, (C) any Affiliate of such Conduit Lender’s
sponsor bank or (D) any Liquidity Provider with respect to such Conduit Lender
and (ii) with the consent of the Borrower (such consent not to be unreasonably
withheld, delayed or conditioned) and the Managing Agent for the Lender Group of
which it is a member, assign at any time all or any portion of its rights and
obligations hereunder and interests herein to any other Person not listed in
clause (i) above; provided, that the consent of the Borrower shall not be
required if an Event of Termination has occurred and is continuing. Any Managing
Agent may, with notice to the Borrower and the Servicer, and with the consent of
the Lenders in its Lender Group, assign at any time all or any portion of its
rights and obligations hereunder and interests herein to any Lender or to any
Affiliate of such Managing Agent or any Lender.

(b)    Any Committed Lender may, with the consent of the Borrower (such consent
not to be unreasonably withheld, delayed or conditioned) and with the consent of
the Managing Agent for the Lender Group of which it is a member, assign at any
time all or any portion of its rights and obligations hereunder and interests
herein to any Person; provided, however, that the consent of the Borrower shall
not be required in connection with any assignment by a Committed Lender (i) if
an Event of Termination has occurred and is continuing or (ii) to any other
Lender.

(c)    With respect to any assignment hereunder, (i) each such assignment shall
be of a constant, and not a varying, percentage of all rights and obligations
under this Agreement; (ii) the amount being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000, and
(iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register (as
defined below), an Assignment and Acceptance, together with a processing and
recordation fee of $2,500. Upon such execution, delivery, acceptance and
recording from and after the effective date specified in such Assignment and
Acceptance, (x) the assignee thereunder shall be a party to this Agreement and,
to the extent that rights and obligations under this Agreement have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (y) the assigning Lender shall, to the
extent that rights and obligations have been assigned by it pursuant to such
Assignment and Acceptance, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

 

- 102 -



--------------------------------------------------------------------------------

(d)    At all times during which any Loan is outstanding, the Administrative
Agent shall maintain at its address referred to in Section 10.02 of this
Agreement (or such other address of the Administrative Agent notified by the
Administrative Agent to the other parties hereto) a register as provided herein
(the “Register”). The Aggregate Principal Balance and any interests therein, and
any Assignments and Acceptances of the Aggregate Principal Balance or any
interest therein delivered to and accepted by the Administrative Agent, shall be
registered in the Register, and the Register shall serve as a record of
ownership that identifies the owner of the Aggregate Principal Balances and any
interest therein. Notwithstanding any other provision of this Agreement, no
transfer of the Aggregate Principal Balances or any interest therein shall be
effective unless and until such transfer has been recorded in the Register. The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Servicer, the Administrative Agent, the
Managing Agents and the Lenders may treat each Person whose name is recorded in
the Register as a Lender, as the case may be, under this Agreement for all
purposes of this Agreement. This Section 10.03(d) shall be construed so that the
Aggregate Principal Balance and any interest therein is maintained at all times
in “registered form” within the meaning of Sections 163(f), 871(h) and 881(c) of
the IRC, solely for the purposes of this Section 10.03, the Administrative Agent
will act as an agent of the Borrower. The Register shall be available for
inspection by the Borrower, the Servicer or any Managing Agent at any reasonable
time and from time to time upon reasonable prior notice.

(e)    Upon its receipt of an Assignment and Acceptance, the Administrative
Agent shall, if such Assignment and Acceptance has been duly completed,
(i) accept such Assignment and Acceptance, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Borrower.

(f)    Any Lender may, without the consent of the Borrower, sell participations
to one or more banks or other entities (each, a “Participant”) in all or a
portion of its rights and obligations hereunder (including the outstanding
Loan); provided, that following the sale of a participation under this Agreement
(i) the obligations of such Lender shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrower, the Administrative Agent, the
Servicer and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which such Lender sells such
a participation shall provide that the Participant shall not have any right to
direct the enforcement of this Agreement or the other Facility Documents or to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Facility Documents; provided, that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (i) reduces the amount of
principal or Interest that is payable on account of any Loan or delays any
scheduled date for payment thereof or (ii) reduces any fees payable by the
Borrower to the Administrative Agent (to the extent relating to payments to the
Participant) or delays any scheduled date for payment of such fees. The Borrower
acknowledges and agrees that any Lender’s source of funds may derive in part
from its Participants. Accordingly, references in

 

- 103 -



--------------------------------------------------------------------------------

Sections 2.11 or 2.13 and the other terms and provisions of this Agreement and
the other Facility Documents to determinations, reserve and capital adequacy
requirements, expenses, increased costs, reduced receipts and the like as they
pertain to the Lenders shall be deemed also to include those of its
Participants; provided, however, that in no event shall the Borrower be liable
to any Participant under Sections 2.11 or 2.13 for an amount in excess of that
which would be payable to the applicable Lender under such sections other than
as a result of a change in law after the Participant acquired its interest.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(g)    Neither the Borrower nor the Servicer may assign any of its rights or
obligations hereunder or any interest herein without the prior written consent
of the Administrative Agent and each Managing Agent.

(h)    Notwithstanding any other provision of this Agreement to the contrary,
any Lender may at any time pledge or grant a security interest in all or any
portion of its rights (including, without limitation, rights to payment of the
principal balance of the Loans and Interest with respect thereto) hereunder to
secure obligations of such Lender to (i) a Federal Reserve Bank or (ii) to a
collateral agent or security trustee in connection with the funding by such
Lender, without notice to or consent of the Borrower or the Administrative
Agent; provided, that no such pledge or grant of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or grantee for such Lender as a party hereto.

Section 10.04.    Additional Lender Groups. Upon the Borrower’s request and with
the prior written consent of each Managing Agent, an additional Lender Group may
be added to this Agreement at any time by the execution and delivery of a
Joinder Agreement by the members of such proposed additional Lender Group, the
Borrower, the Servicer, the Performance Guarantor, the Administrative Agent and
each of the Managing Agents. Upon the effective date of such Joinder Agreement,
(i) each Person specified therein as a “Conduit Lender” shall become a party
hereto as a Conduit Lender, entitled to the rights and subject to the
obligations of a Conduit Lender hereunder, (ii) each Person specified therein as
a “Committed Lender” shall become a party hereto as a Committed Lender, entitled
to the rights and subject to the obligations of a

 

- 104 -



--------------------------------------------------------------------------------

Committed Lender hereunder, (iii) each Person specified therein as a “Managing
Agent” shall become a party hereto as a Managing Agent, entitled to the rights
and subject to the obligations of a Managing Agent hereunder and (iv) the
Facility Limit shall be increased by an amount equal to the aggregate
Commitments of the Committed Lenders party to such Joinder Agreement. On or
prior to the effective date of such Joinder Agreement, the Borrower and the new
Managing Agent shall enter into an amendment to the Lender Fee Letter for
purposes of setting forth the fees payable to the members of such Lender Group
in connection with this Agreement.

Section 10.05.    Consent to Jurisdiction. (a) Each party hereto hereby
irrevocably submits to the non-exclusive jurisdiction of any New York State or
Federal court sitting in New York City in any action or proceeding arising out
of or relating to this Agreement, and each party hereto hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York State court or, to the extent permitted by law, in
such Federal court. The parties hereto hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The parties hereto agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b)    Each of the Borrower and the Servicer consents to the service of any and
all process in any such action or proceeding by the mailing of copies of such
process to it at its address specified in Section 10.02. Nothing in this
Section 10.05 shall affect the right of any Lender, any Issuing Lender or the
Administrative Agent to serve legal process in any other manner permitted by
law.

Section 10.06.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER FACILITY DOCUMENT.

Section 10.07.    Right of Setoff. Each Lender and each Issuing Lender is hereby
authorized (in addition to any other rights it may have) at any time after the
occurrence of the Termination Date due to the occurrence of an Event of
Termination, or at any time that any Borrower Obligation hereunder is due and
payable, to set off, appropriate and apply (without presentment, demand, protest
or other notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by such Lender to, or for the account of, the
Borrower against the amount of the Borrower Obligations owing by the Borrower to
such Person. Each Lender and each Issuing Lender is hereby authorized (in
addition to any other rights it may have) at any time after the occurrence of
the Termination Date due to the occurrence of an Event of Termination, or at any
time that any payment obligation of the Servicer hereunder is due and payable,
to set off, appropriate and apply (without presentment, demand, protest or other
notice which are hereby expressly waived) any deposits and any other
indebtedness held or owing by such Lender to, or for the account of, the
Servicer against the amount of such obligations owing by the Servicer to such
Person.

 

- 105 -



--------------------------------------------------------------------------------

Section 10.08.    Ratable Payments. If any Lender including the Issuing Lenders,
whether by setoff or otherwise, has payment made to it with respect to any
Borrower Obligations or obligation of the Servicer in a greater proportion than
that received by any other Lender entitled to receive a ratable share of such
amount, such Lender agrees, promptly upon demand, to purchase for cash without
recourse or warranty a portion of such Borrower Obligations or Servicer
obligation held by the other Lenders so that after such purchase each Lender
will hold its ratable proportion of such Borrower Obligations or Servicer
obligations, as applicable; provided, that if all or any portion of such excess
amount is thereafter recovered from such Lender, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

Section 10.09.    Limitation of Liability. (a) No claim may be made by any
Transaction Party or any other Person against any Lender, any Issuing Lender,
any Related CP Issuer, any Managing Agent, the Administrative Agent or their
respective Affiliates, directors, officers, employees, attorneys or agents (each
a “Lender Party”) for any special, indirect, consequential or punitive damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any other Facility Document, or any act, omission or event occurring in
connection herewith or therewith; and each of the Borrower and the Servicer
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

(b)    Notwithstanding anything to the contrary contained herein, the
obligations of the Conduit Lenders under this Agreement are solely the corporate
obligations of each such Conduit Lender and shall be payable only at such time
as funds are actually received by, or are available to, such Conduit Lender in
excess of funds necessary to pay in full all outstanding Commercial Paper issued
by such Conduit Lender or its Related CP Issuer and, to the extent funds are not
available to pay such obligations, the claims relating thereto shall not
constitute a claim against such Conduit Lender. Each party hereto agrees that
the payment of any claim (as defined in Section 101 of Title 11 of the
Bankruptcy Code) of any such party shall be subordinated to the payment in full
of all Commercial Paper issued by a Conduit Lender or its Related CP Issuer.

(c)    No recourse under any obligation, covenant or agreement of any Conduit
Lender contained in this Agreement shall be had against any incorporator,
stockholder, officer, director, member, manager, employee or agent of such
Conduit Lender or any of its Affiliates (solely by virtue of such capacity) by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise; it being expressly agreed and understood
that this Agreement is solely a corporate obligation of such Conduit Lender, and
that no personal liability whatever shall attach to or be incurred by any
incorporator, stockholder, officer, director, member, manager, employee or agent
of any Conduit Lender or any of its Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of such Conduit Lender contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by any Conduit
Lender of any of such obligations, covenants or agreements, either at common law
or at equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, member, manager, employee or agent is hereby
expressly waived as a condition of and in consideration for the

 

- 106 -



--------------------------------------------------------------------------------

execution of this Agreement; provided, that the foregoing shall not relieve any
such Person from any liability it might otherwise have as a result of fraudulent
actions taken or fraudulent omissions made by them.

Section 10.10.    Taxes. The Borrower shall pay any and all stamp, sales,
transfer and other taxes (including income and franchise taxes) and fees
(including, without limitation, UCC filing fees and any penalties associated
with the late payment of any UCC filing fees) payable or determined to be
payable in connection with the execution, delivery, filing and recording of this
Agreement or the other agreements and documents to be delivered hereunder
(including any UCC financing statements) and agrees to indemnify the
Administrative Agent, the Issuing Lenders, the Managing Agents, the Lenders and
the Liquidity Providers against any liabilities with respect to or resulting
from any delay by the Borrower in paying or omission to pay such taxes and fees.

Section 10.11.    No Proceedings. The Borrower, the Servicer, each Issuing
Lender, each Lender, each Managing Agent and the Administrative Agent each
hereby agrees that it will not institute against any Conduit Lender or Related
CP Issuer any proceeding of the type referred to in Section 7.01(e) so long as
any Commercial Paper of such Conduit Lender or Related CP Issuer shall be
outstanding or there shall not have elapsed one year plus one day since the last
day on which any such Commercial Paper shall have been outstanding.

Section 10.12.    Confidentiality. (a) By accepting delivery of this Agreement,
the Borrower agrees not to disclose to any person or entity the contents of the
Lender Fee Letter or any other fee letter except (i) to its and its Affiliates’
officers, directors, employees, agents, accountants, legal counsel and other
representatives (collectively, the “Borrower Representatives”) who have a need
to know the Borrower Information for the purpose of assisting in the negotiation
and completion of the transactions contemplated hereby and who agree to be bound
by the provisions of this section applicable to the Borrower, (ii) in connection
with any legal or regulatory action or proceeding relating to this Agreement or
the transactions contemplated hereby or the exercise of any remedies hereunder,
(iii) to extent required by applicable law, regulation, subpoena or other legal
process or (iv) to the extent requested by any governmental or regulatory
authority having jurisdiction over the Borrower, the related Originator or any
Borrower Representative. The Borrower will be responsible for any failure of any
Borrower Representative to comply with the provisions of this clause (a).

(b)    The Administrative Agent, the Issuing Lenders, the Managing Agents and
the Lenders will not disclose to any person or entity the confidential or
proprietary information of the Borrower or any Originator furnished to the
Administrative Agent, the Issuing Lenders, the Managing Agents and the Lenders
in connection with the transactions contemplated hereby (the “Borrower
Information”), except (i) to their respective and their Affiliates’ officers,
directors, employees, agents, accountants, legal counsel and other
representatives (collectively, the “Lender Representatives”) who have a need to
know the Borrower Information for the purpose of assisting in the negotiation
and completion of the transactions contemplated hereby and who agree to be bound
by the provisions in this section applicable to the Administrative Agent, the
Issuing Lenders, the Managing Agents and the Lenders, (ii) to each other,
(iii) to any prospective or actual assignee or participant of any of them who
agree to be bound by the provisions of this

 

- 107 -



--------------------------------------------------------------------------------

section, (iv) to the extent required by applicable law, regulation, subpoena or
other legal process, (v) to the extent requested by any governmental or
regulatory authority having jurisdiction over the Administrative Agent, the
Issuing Lenders, the Managing Agents, the Lenders or any Lender Representative,
(vi) to the Rating Agencies, (vii) to any actual or potential subordinated
investor or equity holder in any Conduit Lender or Related CP Issuer that has
signed a confidentiality agreement containing restrictions on disclosure
substantially similar to this Section or (viii) to liquidity providers, credit
enhancers, dealers and investors in respect of Commercial Paper of any Conduit
Lender or Related CP Issuer in accordance with the customary practices of such
Lender for disclosures to credit enhancers, dealers or investors, as the case
may be or any entity organized for purposes of purchasing or making loans
secured by, financial assets for which any Managing Agent acts as Administrative
Agent and who agree to be bound by the provisions of this section. The
Administrative Agent, the Issuing Lenders, the Managing Agents and each Lender,
as the case may be, will be responsible for any failure of any related Lender
Representative to comply with the provisions of this clause (b). Notwithstanding
the foregoing, the Administrative Agent, any Issuing Lender, any Lender (or any
administrative agent on its behalf) and any Managing Agent may make disclosure
of any Borrower Information to a nationally recognized statistical rating
organization in compliance with Rule 17g-5 under the Securities Exchange Act of
1934 (or to any other rating agency in compliance with any similar rule or
regulation in any relevant jurisdiction).

(c)    Notwithstanding any other provision herein, the Borrower (and its
employees, representatives or other agents) may disclose to any and all persons,
without limitation of any kind, the U.S. tax treatment and U.S. tax structure of
this Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to such party relating to such U.S. tax treatment
and U.S. tax structure, other than any information for which nondisclosure is
reasonably necessary in order to comply with applicable securities laws.

Section 10.13.    No Waiver; Remedies. No failure on the part of the
Administrative Agent, any Issuing Lender, any Managing Agent, any Lender or any
Liquidity Provider to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right hereunder preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Section 10.14.    Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

Section 10.15.    Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

- 108 -



--------------------------------------------------------------------------------

Section 10.16.    Integration; Binding Effect; Survival of Termination. This
Agreement and the other Facility Documents executed on the Closing Date, as
amended, restated, supplemented or otherwise modified from time to time, contain
the final and complete integration of all prior expressions by the parties
hereto with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns (including any trustee in bankruptcy). Any
provisions of this Agreement which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Collection Date; provided, however,
that the provisions of Sections 2.10, 2.11, 2.12 and Article VIII, and the
provisions of Sections 10.06, 10.09, 10.10, 10.11 and 10.12 shall survive any
termination of this Agreement.

Section 10.17.    PNC Roles. Each of the Committed Lenders and the Issuing
Lenders acknowledges that PNC acts, or may in the future act, (i) as
administrative agent for its related Conduit Lender, if any, Related CP Issuer,
if any, or Committed Lender, (ii) as issuing and paying agent for the Commercial
Paper of its related Conduit Lender, if any, (iii) to provide credit or
liquidity enhancement for the timely payment for the Commercial Paper its
related Conduit Lender or Related CP Issuer, if any, and (iv) to provide other
services from time to time for its related Conduit Lender or any Financial
Institution (collectively, the “PNC Roles”). Without limiting the generality of
this Section 10.17, each Committed Lender and each Issuing Lender hereby
acknowledges and consents to any and all PNC Roles and agrees that in connection
with any PNC Role, PNC may take, or refrain from taking, any action that it, in
its discretion, deems appropriate.

Section 10.18.    USA PATRIOT Act. Each Committed Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower Parties that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Borrower Party, which information
includes the name and address of the each Borrower Party and other information
that will allow such Committed Lender to identify each Borrower Party in
accordance with the Act.

Section 10.19.    Judgment Currency. Each reference in this Agreement to Dollars
or to Canadian Dollars (the “relevant currency”) is of the essence. To the
fullest extent permitted by law, the obligation of the Borrower in respect of
any amount due in the relevant currency under this Agreement shall,
notwithstanding any payment in any other currency (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
relevant currency that the Administrative Agent entitled to receive such payment
may, in accordance with normal banking procedures, purchase with the sum paid in
such other currency (after any premium and costs of exchange) on the Business
Day immediately following the day on which such party receives such payment. If
the amount in the relevant currency so purchased for any reason falls

 

- 109 -



--------------------------------------------------------------------------------

short of the amount originally due in the relevant currency, the Borrower shall
pay such additional amounts, in the relevant currency, as may be necessary to
compensate for the shortfall. Any obligations of the Borrower not discharged by
such payment shall, to the fullest extent permitted by Applicable Law, be due as
a separate and independent obligation and, until discharged as provided herein,
shall continue in full force and effect.

Section 10.20.    Amendment and Restatement. This Agreement shall become
effective on the Restatement Date and shall supersede all provisions of the
Original Agreement as of such date. From and after the Restatement Date (a)(i)
the commitments of those Lenders under the Original Agreement that are
continuing as Lenders under this Agreement (the “Continuing Lenders”) shall be
amended as set forth on Schedule I hereto and (ii) the commitments of those
“Lenders” under the Original Agreement that are not continuing as Lenders under
this Agreement (the “Non-Continuing Lenders”) shall automatically be terminated
and cease to have any further force or effect without further action by any
Person, (b) all outstanding “Loans” of the Non-Continuing Lenders shall be
repaid in full (together with all interest accrued thereon and amounts payable
pursuant to Section 2.12 of the Original Agreement in connection with such
payment, and all fees accrued under the Original Agreement through the
Restatement Date) on the Restatement Date (and the Borrower shall pay to each
Continuing Lender all amounts, if any, payable pursuant to Section 2.12 of the
Original Agreement as if the outstanding Loans had been prepaid on the
Restatement Date), (c) all outstanding “Loans” of the Continuing Lenders,
(d) all references made to the Original Agreement in any Facility Document or in
any other instrument or document shall, without further action, be deemed to
refer to this Agreement and (e) all references made to the “Borrower” in any
Facility Document or in any other instrument or document shall, without further
action, be deemed to refer to the Borrower hereunder.

The Lenders (other than any Non-Continuing Lenders) each agree to make such
purchases and sales of interests in the Loans and L/C Obligations outstanding on
the Restatement Date between themselves so that each Lender Group (other than
any Non-Continuing Lenders) is then holding its relevant Lender Group Percentage
of outstanding Loans and risk participation interests in outstanding L/C
Obligations based on their respective Commitments of all Committed Lenders in
such Lender Group as in effect after giving effect hereto (such purchases and
sales shall be arranged through the Administrative Agent and each Lender hereby
agrees to execute such further instruments and documents, if any, as the
Administrative Agent may reasonably request in connection therewith), with all
subsequent extensions of credit under this Agreement (including, without
limitation, participations in respect of all Letters of Credit ) to be made in
accordance with the respective Commitments of the Committed Lenders in such
Lender Group from time to time party to this Agreement as provided herein. This
Agreement amends and restates the Original Agreement and is not intended to be
or operate as a novation or an accord and satisfaction of the Original Agreement
or the indebtedness, obligations and liabilities of the Loan Parties evidenced
or provided for thereunder. Without limiting the generality of the foregoing,
each party hereto agrees that notwithstanding the execution and delivery of this
Agreement, the Liens previously granted to the Administrative Agent pursuant to
the Facility Documents shall be and remain in full force and effect and that any
rights and remedies of the Administrative Agent thereunder and obligations of
the parties thereunder shall be and remain in full force and effect, shall not
be affected, impaired or discharged thereby (except as expressly

 

- 110 -



--------------------------------------------------------------------------------

amended by the Facility Documents) and shall secure all of the Borrower’s
indebtedness, obligations and liabilities to the Administrative Agent and the
Lenders under the Original Agreement as amended and restated hereby. Without
limiting the foregoing, the parties to this Agreement hereby acknowledge and
agree that the “Loan Agreement” and the “Loan and Servicing Agreement” referred
to in the other Facility Documents shall from and after the Restatement Date be
deemed references to this Agreement.

[THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK]

 

- 111 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

JARDEN RECEIVABLES, LLC,

as Borrower

By  

/s/ Robert Westreich

Name:   Robert Westreich Title:   President, Treasurer and Chief Tax Officer

NEWELL BRANDS INC.,

as Servicer

By  

/s/ Robert Westreich

Name:   Robert Westreich Title:   Senior Vice President, Treasurer and Chief Tax
Officer

[Signature Page to Amended and Restated Loan and Servicing Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent, as an Issuing Bank, Managing Agent and as a Committed
Lender

By  

/s/ Christopher Blaney

Name:   Christopher Blaney Title:   Senior Vice President

PNC CAPITAL MARKETS LLC,

as Structuring Agent

By  

/s/ Christopher Blaney

Name:   Christopher Blaney Title:   Managing Director

[Signature Page to Amended and Restated Loan and Servicing Agreement]



--------------------------------------------------------------------------------

THUNDER BAY FUNDING LLC,

as a Conduit Lender

By  

/s/ Veronica L. Gallagher

Name:   Veronica L. Gallagher Title:   Authorized Signatory

ROYAL BANK OF CANADA,

as an Issuing Bank, Managing Agent and a Committed Lender

By  

/s/ Janine D. Marsini

Name:   Janine D. Marsini Title:   Authorized Signatory By  

/s/ Veronica L. Gallagher

Name:   Veronica L. Gallagher Title:   Authorized Signatory

[Signature Page to Amended and Restated Loan and Servicing Agreement]



--------------------------------------------------------------------------------

REAFFIRMATION, ACKNOWLEDGEMENT, AND CONSENT OF PERFORMANCE GUARANTOR

The undersigned, Newell Brands Inc., heretofore executed and delivered to the
Administrative Agent a Performance Undertaking dated October 3, 2016 (the
“Performance Undertaking”). Defined terms used herein shall have the meanings
assigned in the Performance Undertaking. The undersigned hereby acknowledges and
consents to the Amended and Restated Loan and Servicing Agreement dated as of
the date hereof, and confirms that its Performance Undertaking, and all
obligations of the undersigned thereunder, remains in full force and effect. The
undersigned further agrees that the consent of the undersigned to any other
amendment or modification to the Loan Agreement or any of the Facility Documents
referred to therein (each as existing on the date hereof) shall not be required
as a result of this consent having been obtained. The undersigned acknowledges
that the administrative agent, the Issuing Lenders and the Managing Agents are
relying on the assurances provided herein in entering into the Amended and
Restated Loan and Servicing Agreement.

Dated as of                     , 2019.

 

NEWELL BRANDS INC. BY:  

 

NAME:   Bradford R. Turner TITLE:   Chief Legal and Administrative   Officer and
Corporate Secretary



--------------------------------------------------------------------------------

EXHIBIT A

NEWELL CREDIT AND COLLECTION POLICY

Attached



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[Date]

 

To:   

PNC Bank, National Association, as Administrative Agent and as a Managing Agent

  

Royal Bank of Canada, as a Managing Agent

From:   

Jarden Receivables, LLC (the “Borrower”)

Re:   

Amended and Restated Loan and Servicing Agreement, dated as of October 2, 2019
among the Borrower, Newell Brands Inc., as Servicer, the Persons from time to
time party thereto as Conduit Lenders, the financial institutions from time to
time party thereto as Committed Lenders, the Persons from time to time party
thereto as Managing Agents, PNC Bank, National Association, and Royal Bank of
Canada, each as an Issuing Lender, PNC Bank, National Association, as
Administrative Agent for the Conduit Lenders and the Committed Lenders, and PNC
Capital Markets LLC, as Structuring Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”). Capitalized terms used
but not defined herein shall have the meanings given to them in the Agreement.

A.   

(i) Pursuant to Section 2.02(a) of the Agreement, the undersigned hereby
requests a Borrowing from each Lender Group in an aggregate amount equal to the
following (which shall be at least $1,000,000, or integral multiples of $100,000
in excess thereof):

   $                       

Lender Group

(identified by related Managing Agent)

   Dollar Amount of Borrowing    PNC Bank, National Association   
$                        Royal Bank of Canada    $                       
                                                                
$                        Total    $                       

(ii)  The requested Borrowing Date is:

                            

(iii)  The aggregate Credit Exposure under the Agreement after giving effect to
the requested Borrowing under (i) above will equal:

   $                    



--------------------------------------------------------------------------------

  

(iv) The proceeds of the requested Borrowing are requested to be remitted to the
following account of the Administrative Agent:

 

Bank: PNC Bank NA

ABA No.: 043000096

Account No.: 130760017005

Account Name: Wire Suspense-Agency Services

Ref: Newell Brands

     

(v)   The Administrative Agent will then wire the Borrowings to the following
account of the Borrower:

 

Bank: PNC Bank, N.A.

ABA No.: 041000124

Account No.: 4622569072

Account Name: Jarden Corporation

     

(vi) If Conduit Lenders have declined to fund, the Borrower requests a Loan
based on [LIBOR for a term of [        ] months][the Base Rate].

   B.    As of the date hereof and the Borrowing Date of such Borrowing:      

(i) The representations and warranties contained in Article IV of the Agreement
are true and correct in all material respects on and as of such dates unless
such representation and warranties by their terms refer to an earlier date, in
which case they shall be correct in all material respects on and as of such
earlier date (except that the materiality standards in this clause (i) shall not
apply to any such representation or warranty that is expressly qualified by a
materiality standard or contains any carve-out or exception based on a Material
Adverse Effect by its express terms);

     

(ii)  No event has occurred and is continuing, or would result from the
Borrowing requested hereunder, that constitutes an Event of Termination or an
Incipient Event of Termination; and

     

(iii)  After giving effect to the requested Borrowing, no Borrowing Base
Deficiency shall exist.

  

 

B - 2



--------------------------------------------------------------------------------

  

(iv) All other conditions precedent set forth in Section 3.02 of the Agreement
have been satisfied.

  

[SIGNATURE PAGE FOLLOWS]

 

B - 3



--------------------------------------------------------------------------------

The undersigned certifies that this Borrowing Request is correct in all material
respects as of the date furnished.

 

JARDEN RECEIVABLES, LLC

By  

 

Name:   Title:  

 

B - 4



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF MONTHLY REPORT

Attached



--------------------------------------------------------------------------------

EXHIBIT D

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated as of [Date]

Reference is made to the Amended and Restated Loan and Servicing Agreement,
dated as of October 2, 2019 among Jarden Receivables, LLC, as Borrower, Newell
Brands Inc., as Servicer, the Persons from time to time party thereto as Conduit
Lenders, the financial institutions from time to time party thereto as Committed
Lenders, the Persons from time to time party thereto as Managing Agents, PNC
Bank, National Association, and Royal Bank of Canada, each as an Issuing Lender,
PNC Bank, National Association, as Administrative Agent for the Conduit Lenders
and the Committed Lenders, and PNC Capital Markets LLC, as Structuring Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”). Terms defined in the Agreement are used herein with the same
meaning.

[Assigning Lender] (the “Assignor”), [Assignee] (the “Assignee”) and [Assignor’s
Managing Agent], in its capacity as Managing Agent for the Lender Group which
includes the Assignor [and the Assignee] (in such capacity, the “Managing
Agent”), hereby agree as follows:

1.    Purchase and Sale of Interest. The Assignor hereby sells and assigns to
the Assignee, and the Assignee hereby purchases and assumes from the Assignor,
an interest in and to all of the Assignor’s rights and obligations under the
Agreement as of the date hereof (including, without limitation, its [Commitment]
[Conduit Lending Limit] and all Loans, if any, or interests therein held by it)
equal to the percentage (the “Percentage”) interest specified on the signature
page hereto. After giving effect to such sale and assignment, [the Assignee will
be a [Committed] [Conduit] Lender in the Lender Group that includes
[                    ] as the Managing Agent and] the Assignee’s [Commitment]
[Conduit Lending Limit] will be as set forth in Section 2 of the signature page
hereto. [As consideration for the sale and assignment contemplated in this
Section 1, the Assignee shall pay to the Assignor on the Effective Date (as
hereinafter defined) in immediately available funds an amount equal to
$[                    ], representing the purchase price payable by the Assignee
for the interests in the transferred interest sold and assigned to the Assignee
under this Section 1.]*

2.    Representations and Disclaimers of Assignor. The Assignor:

(a)    represents and warrants that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim;

 

* 

Include bracketed text if Assignor holds a portion of the Loans on the Effective
Date.



--------------------------------------------------------------------------------

(b)    makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with any Facility Document or any other instrument or document
furnished pursuant thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of any Facility Document or any other
instrument or document furnished pursuant thereto; and

(c)    makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Performance Guarantor, any Originator,
the Borrower or the Servicer, or the performance or observance by any such party
of any of its respective obligations under the Facility Documents or any other
instrument or document furnished pursuant thereto.

3.    Representations and Agreements of Assignee. The Assignee:

(a)    confirms that it has received a copy of the Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01(a) of the Agreement and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance;

(b)    agrees that it will, independently and without reliance upon the
Administrative Agent, any Managing Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Agreement;

(c)    [appoints and authorizes the Administrative Agent and
[                    ], as its Managing Agent, to take such action as agent on
its behalf and to exercise such powers under the Agreement and the other
Facility Documents as are delegated to the Administrative Agent and such
Managing Agent, respectively, by the terms thereof, together with such powers as
are reasonably incidental thereto;]

(d)    agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Agreement and this Assignment and
Acceptance are required to be performed by it as a [Committed] [Conduit] Lender;

(e)    specifies as its address for notices the office set forth beneath its
name on the signature pages hereof; and

(f)    represents that this Assignment and Acceptance has been duly authorized,
executed and delivered by the Assignee pursuant to its [corporate] powers and
constitutes the legal, valid and binding obligation of the Assignee.

4.    Effectiveness of Assignment. Following the execution of this Assignment
and Acceptance by the Assignor, the Managing Agent, [and] the Assignee, [and the
Borrower] it will be delivered to the Administrative Agent for acceptance and
recording by the Administrative Agent. The effective date of this Assignment and
Acceptance shall be the date of acceptance thereof by the Administrative Agent,
unless otherwise specified in Section 3 of the signature page hereto (the
“Effective Date”).

 

E - 2



--------------------------------------------------------------------------------

5.    Rights of the Assignee. Upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, [(i) the Assignee shall be a
party to the Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a [Committed] [Conduit] Lender
thereunder and hereunder and (ii)] the Assignor shall, to the extent provided in
this Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Agreement.

6.    Payments. Upon such acceptance and recording by the Administrative Agent,
from and after the Effective Date, all payments under the Agreement in respect
of the interest assigned hereby (including, without limitation, all payments of
fees with respect thereto) shall be made to the Assignee or the Assignee’s
Managing Agent, for the benefit of the Assignee, in accordance with the
Agreement. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Agreement for periods prior to the Effective Date directly
between themselves.

7.    Governing Law. THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES).

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

E - 3



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

ASSIGNMENT AND ACCEPTANCE

Dated as of [Date]

 

Section 1.          Percentage:                        % Section 2.         
Assignee’s [Commitment] [Conduit Lending Limit] as of the Effective Date:   
$                        Principal Balance of Loans held by Assignee as of the
Effective Date:    $                     Section 3.          Effective Date:*   
            , 20    

 

**

This date should be no earlier than the date of acceptance by the Administrative
Agent.

 

E - 4



--------------------------------------------------------------------------------

[NAME OF ASSIGNOR]

By:  

 

Name:   Title:  

[NAME OF ASSIGNEE]

By:  

 

Name:   Title:  

Address for Notices: [Insert] Accepted this          day of
                    , 20    

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:  

 

Name:   Title:  

AGREED TO THIS          DAY OF                     , 20    :

 

 

 

[NAME OF MANAGING AGENT],

as Managing Agent

By:

 

 

Name:

 

Title:

 

 

E - 5



--------------------------------------------------------------------------------

[JARDEN RECEIVABLES, LLC,

as Borrower

By:  

 

Name:   Title:]  

 

E - 6



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF JOINDER AGREEMENT

Reference is made to the Amended and Restated Loan and Servicing Agreement,
dated as of October 2, 2019, among Jarden Receivables, LLC, as Borrower, Newell
Brands Inc., as Servicer, the Persons from time to time party thereto as Conduit
Lenders, the financial institutions from time to time party thereto as Committed
Lenders, the Persons from time to time party thereto as Managing Agents, PNC
Bank, National Association, and Royal Bank of Canada, each as an Issuing Lender,
PNC Bank, National Association, as Administrative Agent for the Conduit Lenders
and the Committed Lenders, and PNC Capital Markets LLC, as Structuring Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”). To the extent not defined herein, capitalized terms used herein
have the meanings assigned to such terms in the Agreement.

[New Managing Agent] (the “New Managing Agent”), [New Conduit Lender(s)] (the
“New Conduit Lender(s)”) and [New Committed Lender(s)] (the “New Committed
Lender(s)”; and together with the New Managing Agent and New Conduit Lender(s),
the “New Lender Group”) agree as follows:

1.    By execution and delivery of this Joinder Agreement and pursuant to
Section 10.04 of the Agreement, the New Lender Group elects to become a “Lender
Group” under the Agreement.

2.    The effective date (the “Effective Date”) of this Joinder Agreement shall
be the later of (i) the date on which a fully executed copy of this Joinder
Agreement is delivered to the Administrative Agent, (ii) the date of this
Joinder Agreement [and (iii) the effective date of that certain assignment
agreement of even date herewith between the [New Committed Lender] [New Conduit
Lender] and [Name of [Committed] [Conduit] Lender Assignor].

3.    By executing and delivering this Joinder Agreement, each of the New
Managing Agent, the New Conduit Lender(s) and the New Committed Lender(s)
confirms to and agrees with each other party to the Agreement that (i) it has
received a copy of the Agreement and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Joinder Agreement; (ii) it will, independently and without reliance
upon the Administrative Agent, any other Managing Agent, any other Lender or any
of their respective Affiliates, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Agreement or any documents or
agreements to be delivered thereunder; (iii) it appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers pursuant to Article IX of the Agreement; (iv) it will perform in
accordance with their terms all of the obligations which by the terms of the
Agreement and the documents or agreements to be delivered thereunder are
required to be performed by it as a Managing Agent, a Conduit Lender, or a
Committed Lender, respectively;



--------------------------------------------------------------------------------

(v) its address for notices shall be the office set forth beneath its name on
the signature pages of this Joinder Agreement; (vi) the Lender Group Limit for
the New Lender Group shall be as set forth on the signature page hereto; and
(vii) it is duly authorized to enter into this Joinder Agreement.

4.    On the Effective Date of this Joinder Agreement, each of the New Managing
Agent, the New Conduit Lender(s) and the New Committed Lender(s) shall join in
and be a party to the Agreement and, to the extent provided in this Joinder
Agreement, shall have the rights and obligations of a Managing Agent, a Conduit
Lender and a Committed Lender, respectively, under the Agreement. Schedule I to
the Agreement shall be amended to incorporate the information set forth on
Schedule I to this Joinder Agreement and Schedule II shall be amended to
incorporate the notice addresses set forth on the signature pages to this
Joinder Agreement.

5.    This Joinder Agreement may be executed by one or more of the parties on
any number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

6.    THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES).

7.    Each of the parties hereto hereby waives any right to have a jury
participate in resolving any dispute, whether sounding in contract, tort, or
otherwise between or among the parties hereto, or any of them, arising out of,
connected with, related to, or incidental to the relationship between them in
connection with this Joinder Agreement. Instead, any dispute resolved in court
will be resolved in a bench trial without a jury.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

F - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of this
[    ] day of [            ], [20    ].

The “Lender Group Limit” for the New Lender Group is $[            ].

 

NEW CONDUIT LENDER(S) [NAME(S)]  

By:  

             

Name:   Title:  

Address or notices: [Address]  

NEW MANAGING AGENT: [NAME]  

By:  

 

Name:   Title:  

Address for Notices: [Address]  

 

F - 3



--------------------------------------------------------------------------------

AGREED TO THIS          DAY OF             , 20    :

 

PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

By:  

                 

Name:   Title:  

 

[EACH MANAGING AGENT],
as a Managing Agent

 

By:  

             

Name:   Title:  

 

[JARDEN RECEIVABLES, LLC,
as Borrower

 

By:  

             

Name:   Title:]  

 

F - 4



--------------------------------------------------------------------------------

SCHEDULE I

 

Reference Bank for New Lender Group:   

 

Conduit Lending Limit(s) for New Conduit Lender(s):   

 

  

 

Commitment(s) of New Committed Lender(s):   

 

  

 

 

F - 5



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF PREPAYMENT NOTICE

[Date]

 

To:

PNC Bank, National Association, as Administrative Agent and as a Managing Agent

 

 

Royal Bank of Canada, as a Managing Agent

 

From:

Jarden Receivables, LLC (the “Borrower”)

 

Re:

Amended and Restated Loan and Servicing Agreement, dated as of October 2, 2019,
among the Borrower, Newell Brands Inc., as Servicer, the Persons from time to
time party thereto as Conduit Lenders, the financial institutions from time to
time party thereto as Committed Lenders, the Persons from time to time party
thereto as Managing Agents, PNC Bank, National Association, and Royal Bank of
Canada, each as an Issuing Lender, PNC Bank, National Association, as
Administrative Agent for the Conduit Lenders and the Committed Lenders, and PNC
Capital Markets LLC, as Structuring Agent (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”). Capitalized terms used
but not defined herein shall have the meanings given to them in the Agreement.

Pursuant to Section 2.05 of the Agreement, the undersigned hereby notifies each
Managing Agent of its intent to make certain prepayments (which shall be made
ratably among the Lenders based on the aggregate outstanding Principal Balance
of the Loans held by each) as outlined below. The prepayments will be paid by
the Borrower to the Administrative Agent for the account of each Lender Group.
Upon receipt by the Administrative Agent of such prepayment amount, the
Administrative Agent shall pay to each Lender Group their ratable amount as
outlined below. This notice must be received no later than 11:00 A.M. (New York
City time) two (2) Business Days prior to the date of such payment.

1.    The aggregate amount (which shall be at least $1,000,000, or integral
multiples of $100,000 in excess thereof) of the prepayment is:
$                    

2.    The Loans to which such prepayment is to be applied are as follows:

 

Lender    Borrowing   

Principal balance

(before giving effect

to prepayment)

   Amount of Prepayment



--------------------------------------------------------------------------------

3.    The Business Day upon which the undersigned shall make such prepayment is:
                .

 

G - 2



--------------------------------------------------------------------------------

The undersigned hereby certifies that this prepayment notice is correct in all
material respects as of the date so furnished.

 

JARDEN RECEIVABLES, LLC By:  

                 

Name:   Title:  

 

G - 3



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF LOCK-BOX TRANSFER NOTICE

[Date]

Postmaster

United States Postal Service

[P.O. BOX ADDRESS]

Re:                         P.O. Box No. [            ]

Dear Sir or Madam:

Please be informed that Jarden Receivables, LLC, the box customer for P.O. Box
No. [            ] hereby requests that effective immediately the box customer
for P.O. Box No. [            ] be changed to PNC Bank, National Association, as
Administrative Agent for the Lenders under that certain Amended and Restated
Loan and Servicing Agreement, dated as of October 2, 2019, as the same may be
amended, restated, supplemented or otherwise modified. Thank you.

 

JARDEN RECEIVABLES, LLC By:  

                 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF COMPLIANCE CERTIFICATE

 

To:

PNC Bank, National Association, as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Loan and Servicing Agreement, dated as of October 2, by and among
Jarden Receivables, LLC (the “Borrower”), Newell Brands Inc. (the “Servicer”),
the commercial paper conduits from time to time party thereto as Conduit
Lenders, the financial institutions from time to time party thereto as Committed
Lenders, the financial institutions from time to time party thereto as Managing
Agents, PNC Bank, National Association, and Royal Bank of Canada, each as an
Issuing Lender, and PNC Bank, National Association, as Administrative Agent, and
PNC Capital Markets LLC, as Structuring Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings assigned thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.    I am the duly elected                             of Borrower.

2.    I have reviewed the terms of the Agreement and I have made, or caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements.

3.    The examinations described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Termination or an Incipient Event of Termination during or at the
end of the accounting period covered by the attached financial statements or as
of the date of this Compliance Certificate, except as set forth in paragraph 4
below.

4.    Described below are the exceptions, if any, to paragraph 3 above by
listing, in detail, the nature of the condition or event, the period during
which it has existed and the action which the [Servicer][Borrower] has taken, is
taking, or proposes to take with respect to each such condition or event:

 

  

 

     

 

     

 

  



--------------------------------------------------------------------------------

5.    As of the date hereof, the jurisdiction of organization of the Borrower is
Delaware and Borrower is a “registered organization” (within the meaning of
Section 9-102 of the UCC in effect in such applicable jurisdiction) and Borrower
has not changed its jurisdiction of organization since the date of the
Agreement.

The foregoing certifications, together with the financial statements delivered
with this Compliance Certificate in support hereof, are made and delivered this
     day of             ,                     .

 

By:  

                 

Name:   Title:  

 

I - 2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF LETTER OF CREDIT REQUEST

Attached



--------------------------------------------------------------------------------

SCHEDULE I

LENDER GROUPS

 

LENDER GROUP    MANAGING
AGENT    CONDUIT
LENDER    COMMITTED
LENDER   

CONDUIT

LENDING LIMIT

     NON-SEASONAL
PERIOD COMMITMENT
     SEASONAL PERIOD
COMMITMENT      REFERENCE
BANK

PNC

   PNC Bank,
National
Association    N/A    PNC Bank,
National
Association      N/A      $ 300,000,000.00      $ 250,000,000.00      PNC Bank,
National
Association

RBC

   Royal Bank of
Canada    Thunder Bay
Funding LLC    Royal Bank of
Canada    $ 300,000,000.00      $ 300,000,000.00      $ 250,000,000.00     
Royal Bank
of Canada



--------------------------------------------------------------------------------

SCHEDULE II

NOTICE ADDRESSES

PNC Bank, National Association

300 Fifth Avenue, 11th Floor

Pittsburgh, Pennsylvania 15222

Attention: Asset Backed Finance

Telephone No.: (412) 768-3090

Facsimile No.: (412) 803-5204

E-mail: abfadmin@pnc.com

Thunder Bay Funding LLC

c/o Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, New York 11747

Attention: Kevin Burns

Telephone No.: (631) 587-4700

Facsimile No.: (212) 302-8767

E-mail: conduit.management@rbccm.com

With copies to:

c/o RBC Capital Markets

Two Little Falls Centre

2751 Centerville Road, Suite 212

Wilmington, Delaware 19808

Attention: Conduit Management

Telephone No.: (302) 892-5903

Facsimile No.: (302) 892-5900

E-mail: conduit.management@rbccm.com

Royal Bank of Canada

Royal Bank Plaza, North Tower

200 Bay Street

2nd Floor

Toronto Ontario M5J2W7

Attention: Securitization Finance

Phone 416-842-3842

Email: conduit.management@rbccm.com

For L/C Issuance:

Royal Bank of Canada

20 King Street West

4th Floor

Toronto, Ontario M5H 1C4

Attention: GLA Trade

Email: glatrade@rbc.com



--------------------------------------------------------------------------------

Jarden Receivables, LLC

301 Merritt 7, 5th Floor

449 Main Avenue

Norwalk, Connecticut 06851

Attention: Assistant Treasurer

Telephone No.: (770) 418-7646

E-mail: Christopher.Shultz@Newellco.com

Newell Brands Inc.

Prior to the Relocation Date:

Waterfront Corporate Center, Building III

221 River Street

Hoboken, New Jersey 07030

Attention: General Counsel and Senior Vice President, Treasurer

Telephone No.: (201) 610-6600

Facsimile No.: (201) 610-6601

E-mail: Bradford.Turner@Newellco.com; Robert.Westreich@Newellco.com;

Christopher.Shultz@Newellco.com

From and after the Relocation Date:

665 Peachtree Dunwoody Road

Atlanta, Georgia 30328

Attention: Chief Legal Counsel and Corporate Secretary

Telephone No.:    770 418 7710

E-mail: Bradford.Turner@Newellco.com; Robert.Westreich@Newellco.com;

Christopher.Shultz@Newellco.com

 

II - 2



--------------------------------------------------------------------------------

SCHEDULE III

[RESERVED]



--------------------------------------------------------------------------------

SCHEDULE IV

FINANCIAL COVENANT

Total Indebtedness to Total Capital. Newell shall not permit the ratio of Total
Indebtedness to Total Capital as of the last day of any fiscal quarter ending on
or after the Effective Date, to be greater than 0.60 to 1.00; provided in each
case that (i) in calculating Total Capital, goodwill impairment charges taken
pursuant to the FASB’s Accounting Standards Codification 350 (and any
predecessor thereof) shall be disregarded to the extent such charges (x)were
incurred prior to the Effective Date and (y) do not exceed $250,000,000 in the
aggregate for all such charges incurred on or after the Effective Date, and
(ii) in calculating such ratio, quarterly income preferred securities, quarterly
income capital securities, monthly income preferred securities or other similar
securities will be treated as part of “Total Capital” and not “Total
Indebtedness” and (iii) Total Capital will be calculated to exclude the impact
of all of the following (after netting income and gains against losses, and
whether representing net aggregate income, gain or loss):, (a) the component of
accumulated other comprehensive income (loss) consisting of foreign currency
translation income (loss), (b) the cumulative foreign exchange gains or losses
incurred since January 1, 2015, arising due to the appreciation or depreciation
of non-Dollar currencies versus Dollars in regards to foreign entities in highly
inflationary economies pursuant to the FASB’s Accounting Standards Codification
830 and (c) the cumulative gains or losses incurred since January 1, 2015,
resulting from the deconsolidation of a foreign entity pursuant to the FASB’s
Accounting Standards Codification 810.

For purposes of the foregoing financial covenant, the following terms shall have
the meanings set forth below. Capitalized terms used in this Schedule but not
defined herein shall have the meanings set forth in Section 1.01.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Effective Date” means December 12, 2018.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest, but excluding any debt securities convertible into any of the
foregoing.



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at any date (without duplication):
(a) indebtedness created, issued, incurred or assumed by such Person for
borrowed money or evidenced by bonds, debentures, notes or similar instruments;
(b) all obligations of such Person to pay the deferred purchase price of
property or services, excluding, however, trade accounts payable (other than for
borrowed money) in the ordinary course of business; (c) all Indebtedness of
others secured by a Lien on any asset of such Person, whether or not such
Indebtedness is assumed by such Person; (d) all Indebtedness of others
guaranteed by such Person; (e) all Capital Lease Obligations; (f) reimbursement
obligations of such Person (whether contingent or otherwise) in respect of
bankers acceptances, surety or other bonds and similar instruments (other than
commercial, standby or performance letters of credit); (g) unpaid reimbursement
obligations of such Person (other than contingent obligations) in respect of
commercial, standby or performance letters of credit; and (h) debt securities or
obligations (including preferred debt securities) issued in connection with
Permitted Securitizations included as indebtedness in accordance with GAAP on a
consolidated balance sheet of such Person.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deemed
trust (statutory or other), lien, pledge, hypothecation, encumbrance, charge or
security interest in, on or of such asset and (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

“Loan Parties” means Newell and each “Guarantor” party to the Revolving Credit
Agreement.

“Net Worth” means, at any time, the consolidated Equity Interests of Newell and
its Subsidiaries determined on a consolidated basis without duplication in
accordance with GAAP.

“Permitted Securitization” means one or more accounts receivable facilities, the
obligations in respect of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to Newell and its Subsidiaries (other than a Receivables
Subsidiary), pursuant to which Newell or a Subsidiary sells its accounts
receivable to either (a) a Person that is not a Subsidiary or (b) a Receivables
Subsidiary that in turn funds such purchase by purporting to sell its accounts
receivable to a Person that is not a Subsidiary or by borrowing from such a
Person or from another Receivables Subsidiary that in turn funds itself by
borrowing from such a Person, in each case as amended, supplemented, amended and
restated or otherwise modified from time to time.

“Receivables Subsidiary” means any Subsidiary formed for the purpose of
facilitating or entering into one or more Permitted Securitizations and that in
each case engages only in activities reasonably related or incidental thereto;
provided, that the Equity Interests of each Receivables Subsidiary shall at all
times be 100% owned, directly or indirectly, by a Loan Party.

“Revolving Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of December 12, 2018, by and among Newell, the
subsidiary borrowers party thereto, the guarantors from time to time party
thereto, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, as the same may be amended, restated, modified or
supplemented from time to time.

 

IV - 2



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, partnership, limited liability company or other entity of which at
least a majority of the outstanding shares of stock or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership, limited liability company or other entity
(irrespective of whether or not at the time stock or other ownership interests
of any other class or classes of such corporation, partnership, limited
liability company or other entity shall have or might have voting power by
reason of the happening of any contingency) is at the time directly or
indirectly owned or Controlled by such Person and/or one or more of the
subsidiaries of such Person. “Wholly-Owned Subsidiary” means any such
corporation, partnership, limited liability company or other entity of which all
such shares or other ownership interests, other than directors’ qualifying
shares or shares held by nominees to satisfy any requirement as to minimum
number of shareholders, are so owned or Controlled.

“Subsidiary” means any subsidiary of Newell.

“Total Capital” means the sum of (a) Net Worth plus (b) Total Indebtedness.

“Total Indebtedness” means, as at any time, the total Indebtedness of Newell and
its Subsidiaries determined on a consolidated basis without duplication.

 

IV - 3



--------------------------------------------------------------------------------

SCHEDULE V

LIST OF APPROVED SUB-SERVICERS

Each Originator



--------------------------------------------------------------------------------

SCHEDULE VI

JURISDICTION OF ORGANIZATION; PLACES OF BUSINESS AND LOCATIONS OF RECORDS

NEWELL BRANDS INC.

 

Type and Jurisdiction of Organization    A Delaware corporation Chief Executive
Office/Principal Place of Business   

Prior to the Relocation Date:

Waterfront Corporate Center, Building III

221 River Street

Hoboken, New Jersey 07030

 

From and after the Relocation Date:

6655 Peachtree Dunwoody Road

Atlanta, Georgia 30328

Location(s) of Records   

29 East Stephenson Street

Freeport, Illinois 61032

Organizational Number    2118347 Federal Employer’s Identification Number   
36-3514169 JARDEN RECEIVABLES, LLC    Type and Jurisdiction of Organization    A
Delaware Limited Liability Company Chief Executive Office/Principal Place of
Business   

301 Merritt 7, 5th Floor

449 Main Avenue

Norwalk, Connecticut 06851

Location(s) of Records   

301 Merritt 7, 5th Floor

449 Main Avenue

Norwalk, Connecticut 06851

Organizational Number    4205762 Federal Employer’s Identification Number   
251406546



--------------------------------------------------------------------------------

SCHEDULE VII

DEPOSIT ACCOUNTS; DEPOSIT ACCOUNT BANKS AND LOCK-BOXES

 

BANK NAME   LOCK-BOX NUMBER  

DEPOSIT ACCOUNT

NUMBER

BANK OF AMERICA

  5544   5800679044

BANK OF AMERICA

  5550   5800679077

BANK OF AMERICA

  n/a   5801010603

BANK OF AMERICA

  416442   9429375420

BANK OF AMERICA

  41163   9429375420

BANK OF AMERICA

  405037   9429375420

BANK OF AMERICA

  n/a   4636054617

BANK OF AMERICA

  3750   9429382540

JPMORGAN CHASE

  915170   304194425

JPMORGAN CHASE

  915172   304194476

JPMORGAN CHASE

  915199   304267600

JPMORGAN CHASE

  n/a   304195065

JPMORGAN CHASE

  n/a   304657883

JPMORGAN CHASE

  n/a   304267309

JPMORGAN CHASE

  n/a   304962562

NORTHERN TRUST

  91167   2732580

NORTHERN TRUST

  n/a   2732599

PNC BANK

  534697   4622569101

PNC BANK

  824368   4622569101

PNC BANK

  862205   4622569101

PNC BANK

  911535   4622569101

PNC BANK

  538003   4622939002

PNC BANK

  824377   4622939002

PNC BANK

  862510   4622939002

PNC BANK

  911540   4622939002

PNC BANK

  865558   4623080471

PNC BANK

  n/a   4623037465

PNC BANK

  531691   4803445351

PNC BANK

  776073   4803445351

PNC BANK

  826546   4803445351

WELLS FARGO BANK

  774626   4122052921

WELLS FARGO BANK

  n/a   4122054299



--------------------------------------------------------------------------------

SCHEDULE VIII

LIST OF CLOSING DOCUMENTS

Attached



--------------------------------------------------------------------------------

SCHEDULE IX

LIST OF ORIGINATORS

 

NAME OF ORIGINATOR    FEDERAL EMPLOYER
IDENTIFICATION NUMBER

BRK Brands, Inc.

   04-3157073

The Coleman Company, Inc.

   13-3639257

Graco Children’s Products Inc.

   13-3668642

Ignite USA, LLC

   36-4279298

Marmot Mountain, LLC

   73-1706851

Newell Brands Inc.

   36-3514169

Rubbermaid Commercial Products LLC

   30-0437527

Rubbermaid Incorporated

   34-0628700

Sanford, L.P.

   36-4119520

Sunbeam Products, Inc.

   25-1406546

The United States Playing Card Company

   31-1421130

The Yankee Candle Company, Inc.

   04-2591416